EXHIBIT 10.1

 

AMENDMENT NO. 12 TO
CREDIT AGREEMENT

This Amendment No. 12 to Credit Agreement (this "Amendment") dated as of
January 31, 2018 is among Mid-Con Energy Properties, LLC, a Delaware limited
liability company (the "Borrower"), the Guarantor (as defined below), the
financial institutions that are identified below as Existing Lenders, the
financial institutions defined below as the Exiting Lenders, and Fifth Third
Bank, Cadence Bank, CIT Bank, N.A., and West Texas National Bank, as new Lenders
(collectively, the "New Lenders"; and together with the Existing Lenders and the
Exiting Lenders, the "Lenders" and individually, a "Lender"), and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
"Administrative Agent") and as collateral agent (in such capacity, the
"Collateral Agent") for the Lenders.

RECITALS

A.The Borrower, the Existing Lenders, the Exiting Lenders and Wells Fargo Bank,
National Association, as the Administrative Agent, are parties to that certain
Credit Agreement dated as of December 20, 2011, as amended by that certain
Agreement and Amendment No. 1 to Credit Agreement dated as of April 23, 2012, as
amended by that certain Agreement and Amendment No. 2 to Credit Agreement dated
as of November 26, 2012, as amended by that certain Agreement and Amendment
No. 3 to Credit Agreement dated as of November 5, 2013, as amended by that
certain Amendment No. 4 to Credit Agreement dated as of April 11, 2014, as
amended by that certain Agreement and Amendment No. 5 to Credit Agreement dated
as of November 17, 2014, as amended by that certain Amendment No. 6 to Credit
Agreement dated as of February 12, 2015, as amended by that certain Agreement
and Amendment No. 7 to Credit Agreement dated as of November 30, 2015, as
amended by that certain Agreement and Amendment No. 8 to Credit Agreement dated
as of April 29, 2016, as amended by that certain Amendment No. 9 to Credit
Agreement dated as of May 31, 2016, as amended by that certain Amendment No. 10
to Credit Agreement dated as of August 11, 2016, and as amended by that certain
Amendment No. 11 to Credit Agreement and Limited Waiver dated as of
December 22, 2017 (as the same may be amended, modified or supplemented from
time to time, the "Credit Agreement").

B.In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership and owner of 100% of the membership interests in
the Borrower, executed and delivered that certain Guaranty dated as of
December 20, 2011 (as the same may be amended, modified or supplemented from
time to time, the "Guaranty") in favor of the Administrative Agent for the
benefit of the Guaranteed Parties (as defined in the Guaranty) pursuant to which
it became a Guarantor.

C.The Borrower has requested certain amendments to the Credit Agreement
including the addition of the New Lenders to the credit facility created under
the Credit Agreement and all of the Existing Lenders and New Lenders have agreed
to amend the Credit Agreement on the terms and conditions set forth herein.

THEREFORE, the parties hereto hereby agree as follows:

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

Article I
DEFINITIONS

Section 1.01Terms Defined Above.  As used in this Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. In addition, the following capitalized terms
used in this Amendment shall have the following meanings:

“Existing Lenders” means Wells Fargo Bank, National Association, Frost Bank and
Royal Bank of Canada.

 

“Exiting Lenders” means BOKF, NA, d/b/a The Bank of Texas, Comerica Bank, The
Bank of Nova Scotia, and MUFG Union Bank, N.A.

 

“Increasing Lender” means Royal Bank of Canada.

 

“PRB Acquisition” means the purchase of the Oil and Gas Properties and other
properties acquired by the Borrower pursuant to the PRB Acquisition Documents.

 

“PRB Acquisition Documents” means (a) that certain Purchase and Sale Agreement,
dated January 31, 2018, by and between the Borrower and Devon Energy Production
Company, L.P. and (b) all bills of sale, assignments, agreements, instruments
and documents executed and delivered in connection therewith.

 

Section 1.02Terms Defined in the Credit Agreement.  Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.

Section 1.03Other Definitional Provisions.  The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Amendment
shall refer to this Amendment as a whole and not to any particular Article,
Section, subsection or provision of this Amendment.  Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Amendment unless otherwise specified.  All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto.  Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular.  Words denoting gender shall be construed to include
the masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.

 

 

-2-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

Section 1.04Incorporation by Reference. The Recitals to this Amendment are
incorporated herein by reference and made a part hereof for all purposes as
though set forth in this Amendment verbatim.

Article II
AMENDMENTS

Section 2.01Amendments to Credit Agreement.  The Credit Agreement, including the
Schedules and Exhibits thereto, as applicable, is hereby amended (i) to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and (ii) to add the double-underlined text (indicated
textually in the same manner as the following example:  double-underlined text)
as set forth in the compiled copy of the Credit Agreement attached as Exhibit A
hereto.

Article III
LIMITED WAIVER

Section 3.01Limited Waiver.  Subject to the conditions precedent set forth in
Article V hereof, Administrative Agent and the Lenders hereby waive any Default
or Event of Default that occurred as a result of Borrower’s failure to maintain
the ratios required under Section 7.13 of the Credit Agreement for the fiscal
quarter ending September 30, 2017.

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01Borrower Representations and Warranties.  The Borrower represents
and warrants that (a) the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date (defined below) as if made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and (b) the Liens under the Security Documents are valid
and subsisting and secure Borrower's obligations under the Loan Documents.

Section 4.02Guarantor's Representations and Warranties.  Guarantor represents
and warrants that (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default or Event of Default has occurred which is
continuing; and (c) the Liens under the Security Documents to which Guarantor is
a party are valid and subsisting and secure Guarantor's obligations under the
Loan Documents.

 

 

-3-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

Article V
CONDITIONS; ETC.

Section 5.01The Credit Agreement shall be amended as provided herein upon the
date all of the following conditions precedent have been met (the "Effective
Date"):

(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders party hereto:

(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent, and each of the Lenders, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

(ii)executed original Notes, if any, requested by the New Lenders made by the
Borrower payable to such requesting New Lender in the amount of such New
Lender’s respective Commitment;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Amendment and the other Loan Documents to which the
Borrower is a party or is to be a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is duly organized or formed, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Change;

(v)a certificate signed by an Authorized Officer of the Borrower as of the
Effective Date certifying that:

(A)to the knowledge of such responsible officer, as of the Effective Date, all
the conditions precedent set forth in Section 5.01 of this Amendment have been
satisfied or waived; and

(B)there has been no event or circumstance since December 31, 2016, that has had
or that could be reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Change; and

 

 

-4-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

(vi)a representation certificate of an Authorized Officer of the Borrower
certifying, as of the Effective Date, as to the value of Oil and Gas Properties
constituting part of the Mortgaged Property as a percentage of the value of all
Oil and Gas Properties of the Borrower, such valuation to be based upon the most
recent Reserve Report and other acquisition-related information available to
such officer;

(b)All of the information (other than projections) made available by the
Borrower to the Administrative Agent prior to the Effective Date shall be
complete and correct in all material respects, and no changes or developments
shall have occurred, and no new or additional information shall have been
received or discovered by the Administrative Agent or the Lenders regarding the
Borrower after October 31, 2017 that (A) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Change or (B) purports
to adversely affect the Loan Documents or the rights of the Lenders thereunder;

(c)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (i) that the Borrower has consummated the
PRB Acquisition in accordance with the terms of the PRB Acquisition Documents in
all material respects and has acquired substantially all of the Oil and Gas
Properties and other properties contemplated by the PRB Acquisition Documents,
subject only to the filing or recording of applicable conveyance documents; and
(ii) as to such other related documents and information as the Administrative
Agent shall have reasonably requested;

(d)The Administrative Agent shall have received evidence satisfactory to it that
all Liens on the Oil and Gas Properties acquired pursuant to the PRB Acquisition
Documents (other than Liens permitted by Section 7.2 of the Credit Agreement)
have been released or terminated, subject only to the filing or recording of
applicable terminations and releases;

(e)The Borrower shall have received the cash proceeds of the 2018 Preferred
Units;

(f)After giving pro forma effect to the transactions contemplated by this
Amendment, Facility Usage will not exceed $93,000,000; and

(g)The Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Administrative Agent or any Lender pursuant
to any Loan Documents or any commitment letter or agreement heretofore entered
into, and payment of all expenses for which invoices have been presented prior
to the Effective Date.

Without limiting the generality of the provisions of Section 10.1 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4.01, each Lender that has signed this Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

 

-5-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

Section 5.02Attorneys' Fees and Expenses.  The Borrower shall have paid or
reimbursed the Administrative Agent for all of its reasonable out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the fees and disbursements of the
Administrative Agent's outside legal counsel, in each case, pursuant to all
invoices of the Administrative Agent and/or such counsel presented to the
Borrower for payment prior to the Effective Date.

Article VI
POST-CLOSING Covenants

Section 6.01Hedging Requirements.  Within three (3) Business Days following the
Effective Date, the Borrower shall deliver to Administrative Agent evidence
satisfactory to Administrative Agent that the Borrower is in compliance with the
hedging requirements set forth in Section 6.23 of the Credit Agreement, as
amended by this Amendment, and any incremental volumes hedged in order to be in
compliance with Section 6.23 shall be swaps.

Section 6.02Mortgage and Title.  Within ten (10) Business Days following the
Effective Date (or such longer period as may be agreed to by the Administrative
Agent), the Borrower shall deliver to the Administrative Agent such Security
Documents and related title opinions and/or other title information and data
acceptable to the Administrative Agent as are necessary for the Borrower to be
in compliance with Section 6.15 of the Credit Agreement.

Article VII
NEW LENDERS

Section 7.01Assignment and Assumption.  For an agreed consideration, each
Exiting Lender hereby irrevocably sells and assigns to the New Lenders and the
Increasing Lender, and the New Lenders and the Increasing Lender, severally and
not jointly, hereby irrevocably purchase and assume from each of the Exiting
Lenders, subject to and in accordance with the terms and conditions of this
Article VII and the Credit Agreement, as of the Effective Date (as defined in
Article V hereof) (i) all of each Exiting Lender's rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent required to result in each of the New
Lenders having the Maximum Credit Amount, Commitment and Percentage Share
identified on Schedule 1 attached to this Amendment (including, without
limitation, the Letters of Credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of such Exiting Lender (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest").  Such sale and assignment is without
recourse

 

 

-6-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

to the Exiting Lenders and, except as expressly provided in this Article VII,
without representation or warranty by the Exiting Lenders. On the Effective
Date, the Maximum Credit Amount, Commitment and Percentage Share of each Lender
shall be as set forth on Schedule 1 attached hereto, and each Exiting Lender is
released of its Commitment and all other obligations under the Credit Agreement.

Section 7.02New Lender Agreement.  Each New Lender:

(a)represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest assigned to it, it shall have the
obligations of a Lender thereunder and (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.2 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to purchase the Assigned
Interest assigned to it on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
Existing Lender;

(b)agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Existing Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender;

(c)appoints and authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent thereby,
together with such powers and discretion as are reasonably incidental thereto;
and

(d)specifies as its Applicable Lending Office and (address for notices) the
office(s) set forth beneath its name on Schedule 1 "Lenders Schedule" attached
to this Amendment.

Section 7.03Existing Lender Representations and Warranties.  Each Existing
Lender:

(a)represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest being assigned by it to each New Lender, (ii) the Assigned
Interest being assigned by such Existing Lender to such New Lender is free and
clear of any lien, encumbrance or other adverse claim created by such Existing
Lender and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby; and

 

 

-7-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

(b)assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

Section 7.04Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the respective
Existing Lender for amounts which have accrued to but excluding the Effective
Date and to each of the New Lenders for amounts which have accrued from and
after the Effective Date.

Article VIII
MISCELLANEOUS

Section 8.01Effect on Loan Documents; Acknowledgements.

(a)Each of the Borrower, the Guarantor, Administrative Agent, the LC Issuers and
the Lenders does hereby adopt, ratify, and confirm the Credit Agreement and each
other Loan Document, as amended hereby, and acknowledges and agrees that the
Credit Agreement and each other Loan Document, as amended hereby, is and remains
in full force and effect, and the Borrower and the Guarantor acknowledge and
agree that their respective liabilities and obligations under the Credit
Agreement and the other Loan Documents are not impaired in any respect by this
Amendment.

(b)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment.

(c)This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default under the Credit Agreement, subject to all applicable cure or grace
periods provided for under the Credit Agreement.

(d)Captions.  Section captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.

(e)Administrative Agent, LC Issuer and Lenders Make No Representations or
Warranties. None of the Administrative Agent, the LC Issuer nor any Lender (a)
makes any representation or warranty nor assumes any responsibility with respect
to any statements, warranties, or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement, the Loan Documents,
or any other instrument or document furnished pursuant

 

 

-8-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

thereto or (b) makes any representation or warranty nor assumes any
responsibility with respect to the financial condition of the Borrower or any
other Person or the performance or observance by such Persons of any of their
obligations under the Loan Documents, or any other instrument or document
furnished pursuant thereto.

Section 8.02Reaffirmation of the Guaranty.  Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of the Guaranteed Obligations (as defined
in the Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by Guarantor under the Guaranty in
connection with the execution and delivery of amendments to the Credit
Agreement, the Notes or any of the other Loan Documents (other than the Guaranty
or any other Loan Document to which Guarantor is a party).

Section 8.03Counterparts.  This Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
agreement.  This Amendment shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  This Amendment may be transmitted and/or
signed by facsimile, telecopy or electronic mail.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Restricted
Persons and Lender Parties.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

Section 8.04Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 8.05Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 8.06Governing Law.  This Amendment shall be deemed to be a contract made
under and shall be governed by, construed and enforced in accordance with the
laws of the State of New York and the laws of the United States, without regard
to principles of conflicts of laws.

 

 

-9-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

Section 8.07RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each of the Lender Parties and each Lender
Counterparty, its respective successors and assigns, officers, directors,
employees, representatives, trustees, attorneys, agents and affiliates
(collectively the "Released Parties" and individually a "Released Party") from
any and all actions, claims, demands, causes of action, judgments, executions,
suits, liabilities, costs, damages, expenses or other obligations of any kind
and nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the "Released Claims"), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the effective date
of this Amendment and are in any way directly or indirectly arising out of or in
any way connected to any of this Amendment, the Credit Agreement or any other
Loan Document (collectively, the "Released Matters").  In entering into this
Amendment, each Credit Party consulted with, and has been represented by, legal
counsel and expressly disclaim any reliance on any representations, acts or
omissions by any of the Released Parties and hereby agrees and acknowledges that
the validity and effectiveness of the releases set forth herein do not depend in
any way on any such representations, acts and/or omissions or the accuracy,
completeness or validity hereof. The provisions of this Section 5.07 shall
survive the termination of this Amendment, the Credit Agreement and the other
Loan Documents and payment in full of the Obligations.

Section 8.08Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page has been left blank intentionally.]

 

 

 

-10-

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date first above written.

 

BORROWER:

 

 

 

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

 

 

By:

 

Mid-Con Energy Partners, LP, a

 

 

Delaware limited partnership, its

 

 

Sole Member

 

 

 

By:

 

Mid-Con Energy GP, LLC, a

 

 

Delaware limited liability company,

 

 

Its General Partner

 

By:

 

/s/Jeffrey R. Olmstead

 

 

Jeffrey R. Olmstead

 

 

President and Chief Executive Officer

 

GUARANTOR:

 

 

 

MID-CON ENERGY PARTNERS, LP, a

Delaware limited partnership

 

 

 

By:

 

Mid-Con Energy GP, LLC, a

 

 

Delaware limited liability company,

 

 

Its General Partner

 

By:

 

/s/Jeffrey R. Olmstead

 

 

Jeffrey R. Olmstead

 

 

President and Chief Executive Officer

 




 

 

Signature Page  1

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, as Collateral Agent, as an LC Issuer and as a Lender

 

 

 

By:

 

/s/ John Mammen

Name:

 

John Mammen

Title:

 

Director

 




 

 

Signature Page  2

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

ROYAL BANK OF CANADA

as a Lender

 

 

 

By:

 

/s/ Don J. McKinnerney

Name:

 

Don J. McKinnerney

Title:

 

Authorized Signatory




 

 

Signature Page  3

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

FROST BANK,

as a Lender

 

 

 

By:

 

/s/ Alex ZemKoski

Name:

 

Alex ZemKoski

Title:

 

Senior Vice President

 

 




 

 

Signature Page  4

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK,

as a Lender

 

 

 

By:

 

/s/ Thomas Kleiderer

Name:

 

Thomas Kleiderer

Title:

 

Director

 

 




 

 

Signature Page  5

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

CIT BANK, N.A.,

as a Lender

 

 

 

By:

 

/s/ Katya Evseev

Name:

 

Katya Evseev

Title:

 

Vice President

 

 




 

 

Signature Page  6

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

CADENCE BANK,

as a Lender

 

 

 

By:

 

/s/ Anthony Blanco

Name:

 

Anthony Blanco

Title:

 

Senior Vice President

 




 

 

Signature Page  7

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

WEST TEXAS NATIONAL BANK,

as a Lender

 

 

 

By:

 

/s/ Thomas E. Stelmar, Jr.

Name:

 

Thomas E. Stelmar, Jr.

Title:

 

Senior Vice President

 




 

 

Signature Page  8

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

BOKF, NA, d/b/a The Bank of Texas,

as an Exiting Lender

 

 

 

By:

 

/s/ Mynan C. Feldman

Name:

 

Mynan C. Feldman

Title:

 

Senior Vice President

 

 




 

 

Signature Page  9

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

COMERICA BANK,

as an Exiting Lender

 

 

 

By:

 

/s/ Cassandra M. Lucas

Name:

 

Cassandra M. Lucas

Title:

 

Portfolio Manager

 




 

 

Signature Page  10

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

as an Exiting Lender

 

 

 

By:

 

/s/ Alan Dawson

Name:

 

Alan Dawson

Title:

 

Director




 

 

Signature Page  11

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

as an Exiting Lender

 

 

 

By:

 

/s/ Rachel Bowman

Name:

 

Rachel Bowman

Title:

 

Vice President

 

 

 

 

 

Signature Page  12

 

 

 

Amendment No. 12
Mid-Con Energy Properties, LLC
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Schedule 1

UPDATED LENDERS SCHEDULE

Lender

Maximum Credit Amount

Commitment

Percentage Share

WELLS FARGO BANK, NATIONAL ASSOCIATION

$49,410,636

$24,705,318

19.7642544%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Wells Fargo Bank, N.A.

1445 Ross Avenue, Suite 4500

Dallas, Texas 75202

Attention: Jason M. Hicks

Telephone: (214) 721-8214

Facsimile: (214) 721-8215

 

 

 

 

FROST BANK

$49,410,636

$24,705,318

19.7642544%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

100 West Houston Street

San Antonio, TX 78296

Attention: Alex Zemkoski

Telephone: (817) 420-5090

Facsimile: (817) 420-5250

 

 

 

FIFTH THIRD BANK

$40,000,000

$20,000,000

16.0000000%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Fifth Third Bank

1001 Fannin Street, Suite 4750

Houston, TX 77002

Attention: Thomas Kleiderer

Telephone: 713-401-6103

Facsimile: 713-658-0078

 

 

 

 

CADENCE BANK

$30,000,000

$15,000,000

12.0000000%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Cadence Bank

2800 Post Oak Boulevard

Suite 3800

Houston, TX 77056

Attention: Jeanne Patterson

Telephone: 713-871-4081

 

 

 

 

 

Schedule 1 – Page 1

--------------------------------------------------------------------------------

 

CIT BANK, N.A.

 

$30,000,000

$15,000,000

12.0000000%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

CIT Bank, N.A.

134 Wooding Avenue

Danville,  VA 24541

Attention: Melanie Livengood

Telephone: 434-791-6235

Facsimile: 888-209-0206

 

 

 

 

WEST TEXAS NATIONAL BANK

 

$30,000,000

$15,000,000

12.0000000%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

West Texas National Bank

200 Crescent Court, Suite 820

Dallas, Texas 75201

Attention: Thomas Stelmar

Telephone: 214-459-4760

Facsimile: 214-953-3989

 

 

 

 

ROYAL BANK OF CANADA

$21,178,728

$10,589,364

8.4714912%

Domestic Lending and Eurodollar

Lending Office Address:

 

Royal Bank of Canada

New York Branch

One Liberty Plaza, 3rd Floor

New York, New York 10006-1404

Attention: Manager, Loans Administration

Telephone: (212) 428-6332

Facsimile: (212) 428-2372

 

 

 

 

For matters related to letters of credit:

Attention: Manager, Trade Products

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

 

 

 

 

TOTAL:

$250,000,000.00

$125,000,000.00

100%

 

 

Schedule 1 – Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO AMENDMENT NO. 1112 TO CREDIT AGREEMENT

 

COMPILED CREDIT AGREEMENT

Amendment No. 1 – April 23, 2012
Amendment No. 2 – November 26, 2012
Amendment No. 3 – November 5, 2013
Amendment No. 4 – April 11, 2014
Amendment No. 5 – November 17, 2014
Amendment No. 6 – February 12, 2015
Amendment No. 7 – November 30, 2015
Amendment No. 8 – April 29, 2016
Amendment No. 9 – May 31, 2016
Amendment No. 10 – August 11, 2016
Amendment No. 11 – December 22, 2017
Amendment No. 12 – January 31, 2018

____________________________________________________



MID-CON ENERGY PROPERTIES, LLC

as Borrower


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and Collateral Agent

and

CERTAIN FINANCIAL INSTITUTIONS

as Lenders

____________________________________________________


WELLS FARGO SECURITIES, LLC

As Sole Arranger and Bookrunner

Originally dated December 20, 2011

 

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I - Definitions and References

 

1

 

 

Section 1.1

 

Defined Terms

 

1

 

 

Section 1.2

 

Exhibits and Schedules; Additional Definitions

 

25

 

 

Section 1.3

 

Amendment of Defined Instruments

 

25

 

 

Section 1.4

 

Terms Generally; References and Titles

 

25

 

 

Section 1.5

 

Calculations and Determinations

 

25

 

 

Section 1.6

 

Joint Preparation; Construction of Indemnities and Releases

 

26

ARTICLE II - The Loans and Letters of Credit

 

26

 

 

Section 2.1

 

Commitment to Lend; Notes

 

26

 

 

Section 2.2

 

Requests for Loans

 

22

 

 

Section 2.3

 

Continuations and Conversions of Existing Loans

 

27

 

 

Section 2.4

 

Use of Proceeds

 

28

 

 

Section 2.5

 

Interest Rates and Fees

 

28

 

 

Section 2.6

 

Optional Prepayments

 

29

 

 

Section 2.7

 

Mandatory Prepayments

 

30

 

 

Section 2.8

 

Initial Borrowing Base

 

31

 

 

Section 2.9

 

Subsequent Determinations of Borrowing Base

 

31

 

 

Section 2.10

 

Borrower'’s Reduction of Borrowing Base

 

32

 

 

Section 2.11

 

Letters of Credit

 

32

 

 

Section 2.12

 

Requesting Letters of Credit

 

33

 

 

Section 2.13

 

Reimbursement and Participations

 

34

 

 

Section 2.14

 

Letter of Credit Fees

 

35

 

 

Section 2.15

 

No Duty to Inquire

 

37

 

 

Section 2.16

 

Cash Collateral

 

37

 

 

Section 2.17

 

Obligations of Lenders Several

 

38

 

 

Section 2.18

 

Defaulting Lenders

 

39

ARTICLE III - Payments to Lenders

 

40

 

 

Section 3.1

 

General Procedures

 

40

 

 

Section 3.2

 

Increased Costs

 

41

 

 

Section 3.3

 

Illegality

 

43

 

 

Section 3.4

 

Funding Losses

 

43

 

 

Section 3.5

 

Taxes

 

43

 

 

Section 3.6

 

Alternative Rate of Interest

 

46

 

 

Section 3.7

 

Mitigation Obligations; Replacement of Lenders

 

46

 

 

Section 3.8

 

Payments by Borrower; Presumptions by Agent

 

47

ARTICLE IV - Conditions Precedent

 

47

 

 

Section 4.1

 

Conditions Precedent to Closing

 

47

 

 

Section 4.2

 

Additional Conditions Precedent

 

49

ARTICLE V - Representations and Warranties

 

50

 

 

Section 5.1

 

No Default

 

50

 

 

Section 5.2

 

Organization and Good Standing

 

50

 

 

Section 5.3

 

Authorization

 

51

 

 

i

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

Section 5.4

 

No Conflicts or Consents

 

51

 

 

Section 5.5

 

Enforceable Obligations

 

51

 

 

Section 5.6

 

Initial Proforma Financial Statements

 

51

 

 

Section 5.7

 

[Reserved]

 

51

 

 

Section 5.8

 

Full Disclosure

 

51

 

 

Section 5.9

 

Litigation

 

52

 

 

Section 5.10

 

Labor Disputes and Acts of God

 

52

 

 

Section 5.11

 

ERISA Plans and Liabilities

 

52

 

 

Section 5.12

 

Environmental and Other Laws

 

52

 

 

Section 5.13

 

Names and Places of Business

 

53

 

 

Section 5.14

 

Borrower’s Subsidiaries

 

53

 

 

Section 5.15

 

Title to Properties; Licenses

 

53

 

 

Section 5.16

 

Government Regulation

 

53

 

 

Section 5.17

 

Insider

 

54

 

 

Section 5.18

 

Solvency

 

54

 

 

Section 5.19

 

Leases and Contracts; Performance of Obligations

 

54

 

 

Section 5.20

 

Sale of Production

 

54

 

 

Section 5.21

 

Operation of Oil and Gas Properties

 

55

 

 

Section 5.22

 

Ad Valorem and Severance Taxes

 

55

 

 

Section 5.23

 

Hedging Contracts

 

55

 

 

Section 5.24

 

Anti-Terrorism; Anti-Money Laundering; Etc

 

55

 

 

Section 5.25

 

EEA Financial Institutions

 

56

ARTICLE VI - Affirmative Covenants

 

56

 

 

Section 6.1

 

Payment and Performance

 

56

 

 

Section 6.2

 

Books, Financial Statements and Reports

 

56

 

 

Section 6.3

 

Other Information and Inspections

 

58

 

 

Section 6.4

 

Notice of Material Events and Change of Address

 

59

 

 

Section 6.5

 

Maintenance of Properties

 

59

 

 

Section 6.6

 

Maintenance of Existence and Qualifications

 

60

 

 

Section 6.7

 

Payment of Trade Liabilities, Taxes, etc

 

60

 

 

Section 6.8

 

Insurance

 

60

 

 

Section 6.9

 

Performance on Borrower’s Behalf

 

60

 

 

Section 6.10

 

Interest

 

61

 

 

Section 6.11

 

Compliance with Agreements and Law

 

61

 

 

Section 6.12

 

Environmental Matters; Environmental Reviews

 

61

 

 

Section 6.13

 

Evidence of Compliance

 

62

 

 

Section 6.14

 

Agreement to Deliver Security Documents

 

62

 

 

Section 6.15

 

Additional Collateral

 

62

 

 

Section 6.16

 

Perfection and Protection of Security Interests and Liens

 

63

 

 

Section 6.17

 

Bank Accounts; Offset

 

63

 

 

Section 6.18

 

Production Proceeds

 

63

 

 

Section 6.19

 

Mortgaged Property Covenants

 

64

 

 

Section 6.20

 

Leases and Contracts; Performance of Obligations

 

65

 

 

Section 6.21

 

Representation to Continue to be True

 

65

 

 

Section 6.22

 

Guaranties of Borrower’s Subsidiaries

 

65

 

 

Section 6.23

 

Hedging Contracts

 

66

 

 

ii

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

--------------------------------------------------------------------------------

 

ARTICLE VII - Negative Covenants

 

66

 

 

Section 7.1

 

Indebtedness

 

66

 

 

Section 7.2

 

Limitation on Liens

 

67

 

 

Section 7.3

 

Hedging Contracts

 

68

 

 

Section 7.4

 

Limitation on Mergers, Issuances of Securities

 

70

 

 

Section 7.5

 

Limitation on Sales of Property

 

70

 

 

Section 7.6

 

Limitation on Restricted Payments

 

71

 

 

Section 7.7

 

Limitation on Investments; Nature of Business

 

71

 

 

Section 7.8

 

Limitation on Credit Extensions

 

73

 

 

Section 7.9

 

Transactions with Affiliates

 

73

 

 

Section 7.10

 

Prohibited Contracts; Multiemployer ERISA Plans

 

73

 

 

Section 7.11

 

Subsidiaries

 

74

 

 

Section 7.12

 

Current Ratio

 

74

 

 

Section 7.13

 

Leverage Ratio

 

74

 

 

Section 7.14

 

Amendments to Organizational Documents

 

75

ARTICLE VIII - Events of Default and Remedies

 

75

 

 

Section 8.1

 

Events of Default

 

75

 

 

Section 8.2

 

Remedies

 

77

 

 

Section 8.3

 

Application of Proceeds after Acceleration

 

77

ARTICLE IX - Administrative Agent and Collateral Agent

 

78

 

 

Section 9.1

 

Appointment and Authority

 

78

 

 

Section 9.2

 

Exculpation, Administrative Agent’s and Collateral Agent’s Reliance, Etc

 

79

 

 

Section 9.3

 

Reliance by Administrative Agent and Collateral Agent

 

80

 

 

Section 9.4

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

 

80

 

 

Section 9.5

 

Rights as a Lender

 

80

 

 

Section 9.6

 

Sharing of Set-Offs and Other Payments

 

80

 

 

Section 9.7

 

Investments

 

81

 

 

Section 9.8

 

Resignation of Administrative Agent and Collateral Agent

 

81

 

 

Section 9.9

 

Delegation of Duties

 

82

 

 

Section 9.10

 

No Other Duties

 

82

 

 

Section 9.11

 

Administrative Agent May File Proofs of Claim

 

82

 

 

Section 9.12

 

Guaranty Matters

 

83

 

 

Section 9.13

 

Collateral Matters

 

83

 

 

Section 9.14

 

Lender Hedging Obligations

 

85

ARTICLE X - Miscellaneous

 

85

 

 

Section 10.1

 

Waivers and Amendments; Acknowledgements

 

85

 

 

Section 10.2

 

Survival of Agreements; Cumulative Nature

 

87

 

 

Section 10.3

 

Notices; Effectiveness; Electronic Communication

 

87

 

 

Section 10.4

 

Expenses; Indemnity; Damage Waiver

 

88

 

 

Section 10.5

 

Successors and Assigns; Joint and Several Liability

 

90

 

 

Section 10.6

 

Confidentiality

 

93

 

 

Section 10.7

 

Governing Law; Submission to Process

 

93

 

 

Section 10.8

 

Limitation on Interest

 

94

 

 

Section 10.9

 

Termination; Limited Survival

 

95

 

 

iii

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

Section 10.10

 

Severability

 

95

 

 

Section 10.11

 

Counterparts

 

95

 

 

Section 10.12

 

Waiver of Jury Trial, Punitive Damages, etc

 

96

 

 

Section 10.13

 

USA PATRIOT Act Notice

 

96

 

 

Section 10.14

 

Right of Set-Off

 

96

 

 

Section 10.15

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

97

Schedules and Exhibits:

 

Schedule 1

-Lenders Schedule

Schedule 2

-Disclosure Schedule

Schedule 3

-Security Schedule

Schedule 4

-Insurance Schedule

Schedule 5

-Existing Hedges

Schedule 7.1

-Additional Permitted Indebtedness

Schedule 7.2

-Additional Permitted Liens

 

 

Exhibit A

-Promissory Note

Exhibit B

-Borrowing Notice

Exhibit C

-Continuation/Conversion Notice

Exhibit D

-Repayment Notice

Exhibit E

-Certificate Accompanying Financial Statements

Exhibit F

-Assignment and Assumption

 

 

 

 

iv

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT originally made as of December 20, 2011, by and among
MID-CON ENERGY PROPERTIES, LLC, a Delaware limited liability company (herein
called “Borrower”),  ROYAL BANK OF CANADA (herein called “Predecessor
Administrative Agent”) and the Lenders originally party thereto, as amended from
time to time including pursuant to Amendment No. 7 (defined below) pursuant to
which Predecessor Administrative Agent resigned as Administrative Agent, the
Predecessor Collateral Agent resigned Collateral Agent and Wells Fargo Bank,
National Association was appointed and became Administrative Agent, Collateral
Agent and an LC Issuer.  In consideration of the mutual covenants and agreements
contained herein the parties hereto agree as follows:

Definitions and References

Defined Terms.  As used in this Agreement, each of the following terms has the
meaning given to such term in this Section 1.1 or in the sections and
subsections referred to below:

"“2016 Preferred Units"” means the MLP'’s units of convertible Equity issued in
exchange for up to $25,000,000 of cash, with (i) a five-year conversion term,
(ii)  quarterly distributions payable (x) in cash at an annual rate of 8% or (y)
in the event that this Agreement prevents payment of a cash distribution, in
kind (PIK Units) at an annual rate of 10%, (iii) a $2.15 per unit conversion
price at the option of holder, (iv) customary registration rights, (v) a
mandatory redemption for cash provision at the holder'’s election on the fifth
anniversary of issuance, (vi) a $50,000 per quarter monitoring fee, and (vii)
otherwise on terms and conditions satisfactory to the Administrative Agent.

“2018 Preferred Units” means the MLP’s units of convertible Equity issued in
exchange for up to $15,000,000 of cash, with (i) a five-year conversion term
from the Closing Date of the 2016 Preferred Units, (ii)  quarterly distributions
payable (x) in cash at an annual rate of 8% or (y) in the event that this
Agreement prevents payment of a cash distribution, in kind (PIK Units) at an
annual rate of 10%, (iii) a $1.53 per unit conversion price at the option of
holder, (iv) customary registration rights, (v) a mandatory redemption for cash
provision at the holder’s election on the fifth anniversary from the Closing
Date of the 2016 Preferred Units, (vi) a $30,000 per quarter monitoring fee, and
(vii) otherwise on terms and conditions satisfactory to the Administrative
Agent.

“Adjusted Base Rate” means, on any day, the Base Rate for such day plus the Base
Rate Margin for such day, provided that the Adjusted Base Rate charged by any
Person shall never exceed the Highest Lawful Rate.

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Administrative Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Rate for such
Eurodollar Loan for such Interest Period by (ii) 1 minus the Reserve Requirement
for such Eurodollar Loan for such Interest Period, provided that no Adjusted
Eurodollar Rate charged by any Person shall ever exceed the Highest Lawful
Rate.  The Adjusted Eurodollar Rate for any Eurodollar Loan shall change
whenever the Eurodollar Margin or the Reserve Requirement changes.

“Administrative Details Form” means an Administrative Details Form in a form
supplied by Administrative Agent.

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

“Affiliate” means, as to a specified  Person, another Person that directly or
indirectly (through one or more intermediaries or otherwise) Controls, is
Controlled by, or is under common Control with, the Person.  

“Administrative Agent” means prior to the Seventh Amendment Effective Date,
Royal Bank of Canada, and from and after the Seventh Amendment Effective Date
means, Wells Fargo Bank, National Association, as Administrative Agent
hereunder, and its successors in such capacity.

“Administrative Agent'’s Office” means the Administrative Agent'’s address and,
as appropriate, account as set forth on the Lenders Schedule, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment
No. 6  6, Amendment No. 7, Amendment No. 8, Amendment No. 9, Amendment No. 10,
Amendment No. 11 and Amendment No. 7.12.

“Amendment No. 1” means that certain Agreement and Amendment No. 1 to Credit
Agreement dated as of April 23, 2012, among the Borrower, the Guarantor, Royal
Bank of Canada, as Administrative Agent, a Lender and as LC Issuer and all of
the Lenders.

“Amendment No. 2” means that certain Agreement and Amendment No. 2 to Credit
Agreement dated as of November 26, 2012, among the Borrower, the Guarantor,
Royal Bank of Canada, as Administrative Agent, a Lender and as LC Issuer and all
of the Lenders.

“Amendment No. 3” means that certain Agreement and Amendment No. 3 to Credit
Agreement dated as of November 5, 2013, among the Borrower, the Guarantor, Royal
Bank of Canada, as Administrative Agent, a Lender and as LC Issuer and all of
the Lenders.

“Amendment No. 4” means that certain Amendment No. 4 to Credit Agreement dated
as of April 11, 2014, among the Borrower, the Guarantor, Royal Bank of Canada,
as Administrative Agent, a Lender and as LC Issuer and all of the Lenders.

“Amendment No. 5” means that certain Amendment No. 5 to Credit Agreement dated
as of November 17, 2014, among the Borrower, the Guarantor, Royal Bank of
Canada, as Administrative Agent, a Lender and as LC Issuer and all of the
Lenders.

“Amendment No. 6” means that certain Amendment No. 6 to Credit Agreement dated
as of February 12, 2015, among the Borrower, the Guarantor, Royal Bank of
Canada, as Administrative Agent, a Lender and as LC Issuer and the Required
Lenders.

“Amendment No. 7” means that certain Agreement and Amendment No. 7 to Credit
Agreement dated as of November 30, 2015, among the Borrower, the Guarantor,
Royal Bank of Canada, as resigning Administrative Agent, resigning Collateral
Agent, the Required Lenders and Wells Fargo Bank, National Association, as
successor Administrative Agent, successor Collateral Agent, and as an LC Issuer.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

2

 

 

--------------------------------------------------------------------------------

 

“Amendment No. 8” means that certain Amendment No. 8 to Credit Agreement dated
as of April 29, 2016, among the Borrower, the Guarantor, the Lenders, and Wells
Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and an LC
Issuer.

“Amendment No. 9” means that certain Amendment No. 9 to Credit Agreement dated
as of May 31, 2016, among the Borrower, the Guarantor, the Lenders, and Wells
Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and an LC
Issuer.

“Amendment No. 10” means that certain Amendment No. 10 to Credit Agreement dated
as of August 11, 2016, among the Borrower, the Guarantor, the Lenders, and Wells
Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and an LC
Issuer.

“Amendment No. 11” means that certain Amendment No. 11 to Credit Agreement and
Limited Waiver dated as of December 22, 2017, among the Borrower, the Guarantor,
the Lenders, and Wells Fargo Bank, N.A., as the Administrative Agent, the
Collateral Agent, and an LC Issuer.

“Amendment No. 12” means that certain Amendment No. 12 to Credit Agreement dated
as of January 31, 2018, among the Borrower, the Guarantor, the Lenders, and
Wells Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and
an LC Issuer.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or Guarantor or their Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Lending Office” means a Lender’s Domestic Lending Office (in the
case of Base Rate Loans) and such Lender’s Eurodollar Lending Office (in the
case of Eurodollar Loans).

“Applicable Utilization Level” means, with respect to Loans, on any date, the
level set forth below that corresponds to the percentage at the close of
business on such day equivalent to the (i) aggregate amount of outstanding
Facility Usage at such time divided by (ii) the Borrowing Base then in effect
(the “Utilization Percentage”):

Applicable Utilization Level

Utilization Percentage

Level I

less than 25%

Level II

equal to or greater than 25%, but less than 50%

Level III

equal to or greater than 50%, but less than 75%

Level IV

equal to or greater than 75%, but less than 90%

Level V

equal to or greater than 90%, but less than 100%

Level VI

equal to or greater than 100%, but less than 110%

Level VII

equal to or greater than 110%

“Approved Counterparty” means a counterparty to a Hedging Contract that at the
time of entering into such Hedging Contract either (a) is a Lender Counterparty
or (b) is an unsecured Person whose senior unsecured long-term debt obligations
are rated A- or higher by S&P or A3 or higher by Moody’s.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

3

 

 

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5(b)) and accepted by Administrative Agent, substantially
in the form of Exhibit F or any other form approved by Administrative Agent.

“Available Cash” has the meaning ascribed to such term in the MLP Partnership
Agreement as in effect on the Closing Date, with such amendments thereto as
consented to in writing by the Required Lenders.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, means for any day, the highest of (a) the variable per annum
rate of interest so designated from time to time by Administrative Agent as its
“ prime rate”, (b) the Federal Funds Rate plus one-half percent (0.50%) per
annum, and (c) the Adjusted Eurodollar Rate (computed without inclusion of the
Eurodollar Margin) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1.00%), provided that the Base Rate charged by any Person shall never exceed
the Highest Lawful Rate; provided further, that for the avoidance of doubt, the
Eurodollar Rate used to determine the Adjusted Eurodollar Rate in this
definition for any day shall be based on the ICE Benchmark Administration LIBO
Rate appearing on Reuters Libor Rates LIBOR01(or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time on such
day.  The “prime rate” is a reference rate set by Administrative Agent in the
United States and does not necessarily represent the lowest or best rate being
charged to any customer.  Any change in the Base Rate due to a change in the
“prime rate”, the Federal Funds Rate, or the Adjusted Eurodollar Rate shall take
place immediately without notice or demand of any kind.  Notwithstanding the
foregoing, if the Base Rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Base Rate Loan” means a Loan which bears interest at the Adjusted Base Rate.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

4

 

 

--------------------------------------------------------------------------------

 

“Base Rate Margin” means, on any date, the number of basis points set forth
below based on the Applicable Utilization Level on such date:

Applicable Utilization Level

Base Rate Margin

Level I

100.0175.0

Level II

125.0200.0

Level III

150.0225.0

Level IV

175.0250.0

Level V

200.0275.0

Level VI

250.0

Level VII

275.0

“Borrower” means Mid-Con Energy Properties, LLC, a Delaware limited liability
company.

“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Eurodollar Loans, with the same Interest Period) pursuant to Section 2.1 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to Section
2.3.

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.8 or the amount determined by Administrative Agent and
Required Lenders (or all Lenders in the case of an increase in the Borrowing
Base) in accordance with the provisions of Section 2.9.

“Borrowing Base Deficiency” has the meaning given to such term in Section
2.7(b).

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in New York, New York. Any Business
Day in any way relating to Eurodollar Loans (such as the day on which an
Interest Period begins or ends) must also be a day on which, in the judgment of
Administrative Agent, significant transactions in dollars are carried out in the
interbank eurocurrency market.

“Capital Lease” means, as applied to any Person, any lease of any property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under Capital Leases, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent or LC Issuer (as
applicable) and the Lenders, as collateral for LC Obligations or obligations of
Lenders to fund participations in respect of either thereof (as the context

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

5

 

 

--------------------------------------------------------------------------------

 

may require), cash or deposit account balances or, if LC Issuer benefitting from
such collateral shall agree in its discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a)
Administrative Agent and (b) LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means Investments in:

(a)marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b)demand deposits, and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, with any office of
any Lender or with a domestic office of any national or state bank or trust
company which is organized under the Laws of the United States or any state
therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long term certificates of deposit have at least the
third highest credit rating given by either Rating Agency;

(c)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a) above entered into with any
commercial bank meeting the specifications of clause (b) above;

(d)(d)open market commercial paper, maturing within 270 days after acquisition
thereof, which has the highest or second highest credit rating given by either
Rating Agency; and

(e)money market or other mutual funds which have the highest or second highest
credit rating given by either Rating Agency and substantially all of whose
assets comprise securities of the types described in clauses (a) through (d)(d)
above.

“Change in Law” means the adoption of any law, rule or regulation after the date
of this Agreement, any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or compliance by any Lender or the LC Issuer (or, for
purposes of Section 3.2(e), by any lending office of such Lender or by such
Lender’s or the LC Issuer’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (a) (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) (b) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Change of Control” means (i) any Person, entity or group (other than a Mid-Con
Entity) acquires beneficial ownership (within the meaning of Rule 13d‑3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
66 2/3% or more of the equity interests in the MLP, (ii) the MLP shall fail to
own, directly or indirectly, 100% of the equity interests in the Borrower, or
(iii) General Partner ceases to be the sole general partner of Borrower.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and Section 4.2 shall have been satisfied or waived.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

6

 

 

--------------------------------------------------------------------------------

 

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders and Lender Counterparties (or in favor of Administrative Agent or
Collateral Agent for the benefit of Lenders and Lender Counterparties) or which,
under the terms of any Security Document, is purported to be subject to such a
Lien; in each case that secures the Obligations.

“Collateral Agent” means prior to the Seventh Amendment Effective Date, Royal
Bank of Canada, and from and after the Seventh Amendment Effective Date means
Wells Fargo Bank, National Association, in its capacity as collateral agent
under any of the Security Documents, or any successor collateral agent.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 “Lenders Schedule”
under the column heading “Commitment”.

“Commitment Fee Rate” means, on any date, the number of basis points set forth
below based on the Applicable Utilization Level on such date:

Applicable Utilization Level

Commitment Fee Rate Margin

Level I

37.550.0

Level II

37.550.0

Level III

50.0

Level IV

50.0

Level V

50.0

Level VI

50.0

Level VII

50.0

 

“Commitment Period” means the period from and including the Closing Date until
the Revolver Maturity Date (or, if earlier, the day on which the obligations of
Lenders to make Loans hereunder and the obligations of LC Issuer to issue
Letters of Credit hereunder have been terminated or the Notes first become due
and payable in full).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper, in each
case, held or owned by (whether directly or indirectly), credited to the account
of, or otherwise reflected as an asset on the balance sheet of, the Credit
Parties.“Consolidated Cash Balance Threshold” means, at any time when Facility
Usage is below the Borrowing Base, $10,000,000; provided that, to the extent
that the Borrowing Base exceeds $110,000,000

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

7

 

 

--------------------------------------------------------------------------------

 

at any time, the Consolidated Cash Balance Threshold shall be deemed to equal
the sum of (x) $10,000,000 plus (y) $0.10 for every $1.00 that the Borrowing
Base exceeds $110,000,000; provided, further, that, under no circumstance shall
the Consolidated Cash Balance Threshold be deemed to be greater than
$25,000,000; provided, further, that if, other than due to the application of
the immediately preceding proviso, the Consolidated Cash Balance Threshold would
have been in excess of $25,000,000, the Administrative Agent shall, promptly
upon the request of the Borrower, discuss in good faith an adjustment to the
Consolidated Cash Balance Threshold.

“Consolidated EBITDAX” means, for each trailing four Fiscal Quarter period the
sum of (i) the Consolidated Net Income of the MLP during such period, plus (ii)
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of interest expense
(including realized and unrealized losses on interest rate derivative contracts)
plus (iii) all income or franchise taxes, if any, payable by the MLP or its
Subsidiaries which were deducted in determining, such Consolidated Net Income,
plus (iv) all depreciation, amortization (including amortization of good will
and debt issuance costs), depletion, exploration expense and other non-cash
charges (including (1) any provision for the reduction in the carrying value of
assets recorded in accordance with GAAP and including those resulting from the
requirements of ASC Topics 815, 410 or 360 and unrealized losses on commodity
derivative contracts and realized losses upon the early termination or other
monetization of commodity derivative contracts, (2) impairment of goodwill and
long-lived assets (including Oil and Gas Properties), (3) accretion of asset
retirement obligations, (4) losses on sale of assets, and (5) noncash unit-based
compensation expense) that were deducted in determining such Consolidated Net
Income, plus (v) fees and expenses expensed and paid cash in connection with the
MLP IPO and the credit facility provided under this Agreement minus, without
duplication and to the extent included in the statement of such Consolidated Net
Income for such period the sum of (vi) all interest income (including the
realized and unrealized gains on interest rate derivative contracts), (vii)
gains on sales of assets, and (viii) all non-cash items of income or gain which
were included in determining such Consolidated Net Income (including (x) those
resulting from the requirements of ASC Topics 815, 410 or 360 and including
unrealized gains on commodity derivative contracts and realized gains upon the
early termination or other monetization of commodity derivative contracts, (y)
income tax benefits, and (z) unrealized gains on commodity derivative
contracts).

“Consolidated Excess Cash Flow” means, with respect to the Borrower on a
Consolidated basis, as of any applicable date of determination thereof for the
calendar month then ended, an amount equal to (a) cash receipts for such
calendar month, minus (b) lease operating expenses paid during such calendar
month, minus (c) Consolidated Interest Charges paid in cash during such calendar
month, minus (d) amounts actually paid in cash in respect of production taxes
and total federal, state, local and foreign income, and similar taxes for such
calendar month, minus (e) the aggregate amount of all regularly scheduled
principal payments or prepayments of Indebtedness made by Borrower and its
Subsidiaries during such calendar month, minus (f) capital expenditures actually
made during such month, minus (g) to the extent permitted under Section 7.15,
general and administrative expenses paid during such calendar month minus (h)
$150,000 of cash minus (i) prorated costs and revenues attributable to the
Hugoton Basin Divestiture which was effective as of May 1, 2016 minus (j) the
purchase price escrow deposit required under the PES Acquisition Agreement.

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication):  (a) all Indebtedness (other than the 2016
Preferred Units and the 2018 Preferred Units) which is classified as “long-term
indebtedness” on a Consolidated balance sheet of the MLP and its Consolidated
Subsidiaries prepared as of such date in accordance with GAAP (but excluding
nominal

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

8

 

 

--------------------------------------------------------------------------------

 

indebtedness under interest rate Hedging Contracts) and any current maturities
and other principal amount in respect of such Indebtedness due within one year
but which was classified as “long-term indebtedness” at the creation thereof,
(b) Indebtedness for borrowed money of the MLP and its Consolidated Subsidiaries
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) over a period of more than one
year, notwithstanding the fact that any such borrowing is made within one year
of the expiration of such agreement, (c) all Indebtedness in respect of Capital
Lease Obligations of the MLP and its Consolidated Subsidiaries, and (d) other
Indebtedness (other than the 2016 Preferred Units and the 2018 Preferred Units)
of the MLP and its Consolidated Subsidiaries on which interest accrues.

“Consolidated Interest Charges” means, for any period, all of Borrower’s
Consolidated interest paid or accrued during such period on Indebtedness
(including premium payments, capitalized interest, amortization of original
issue discount, and the interest component of any deferred payment obligations
and capital lease obligations).

“Consolidated Net Income” means, for any period, the net income (or loss) of the
MLP and its Consolidated Subsidiaries (including Borrower) for such period
determined in accordance with GAAP.  Consolidated Net Income shall not include
(i) any gain or loss from the sale of assets other than in the ordinary course
of business, or (ii) any non-cash income, gains, losses or charges resulting
from the requirements of ASC Topics 815, 410 or 360.

“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.

“Contributing Parties” means collectively Mid-Con Energy I, LLC, a Delaware
limited liability company, and Mid-Con Energy II, LLC, a Delaware limited
liability company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion” shall refer to a conversion pursuant to Section 2.3 or Article III
of one Type of Loan into another Type of Loan.

“Credit Parties” means the Borrower and the Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means (a) any Event of Default and (b) any default, event or condition
which would, with the giving of any requisite notices or the passage of any
requisite periods of time, or both, constitute an Event of Default.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

9

 

 

--------------------------------------------------------------------------------

 

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan, the rate per annum equal to two percent (2%) above the Adjusted Base Rate
then in effect for such Loan, and (b) with respect to any Eurodollar Loan, the
rate per annum equal to two percent (2%) above the Adjusted Eurodollar Rate then
in effect for such Loan, provided in each case that no Default Rate charged by
any Person shall ever exceed the Highest Lawful Rate.

“Defaulting Lender” means any Lender (i) which has defaulted in its obligation
to fund Loans hereunder within three Business Days of the date required to be
funded by it hereunder, (ii) which has failed to fund any portion of its
participations in LC Obligations required to be funded by it hereunder within
three Business Days of the date required to be funded by it hereunder, (iii)
which has otherwise failed to pay over to Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
(iv) which has notified the Borrower, the Administrative Agent or any Lender, in
writing, or has made a public statement to the effect, that such Lender does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (v) which has failed, within 3 business days after request by the
Administrative Agent or the Borrower to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (v) upon receipt of such certification in form and substance satisfactory
to the Administrative Agent and the Borrower, or (vi) which becomes, or has a
parent that has (a) become insolvent or the subject of a proceeding under any
Debtor Relief Law (other than Governmental Authority ownership of such Lender or
such Lender’s parent entity controlling such Lender) or (b) become the subject
of a Bail-In Action.

“Determination Date” has the meaning given to such term in Section 2.9.

“Disclosure Report” means either a notice given by Borrower under Section 6.4 or
a certificate given by Borrower’s chief financial officer under Section 6.2(b).

“Disclosure Schedule” means Schedule 2 hereto.

“Dollar” and “$” means lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Administrative Agent; with respect to LC Issuer, the office, branch
or agency through which it issues Letters of Credit; and, with respect to
Administrative Agent, the office, branch, or agency through which it administers
this Agreement.

“Eighth Amendment Effective Date” means the date Amendment No. 8 by its terms
becomes effective.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

10

 

 

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, (ii) in the case of any assignment of a Commitment,
LC Issuer, and (iii) unless a Default has occurred and is continuing, Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x)
Borrower or any of Borrower’s Affiliates or Subsidiaries or (y) any Person
organized outside the United States if Borrower would be required to pay
withholding taxes on interest or principal owed to such Person.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.2.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity” in a Person means any share of capital stock issued by such Person, any
general or limited partnership interest, profits interest, capital interest,
membership interest, or other equity interest in such Person, any option,
warrant or any other right to acquire any share of capital stock or any
partnership, profits, capital, membership or other equity interest in such
Person, and any other voting security issued by such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Internal Revenue Code of 1986.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Administrative Agent.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

11

 

 

--------------------------------------------------------------------------------

 

“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.

“Eurodollar Margin” means, and on any date, the number of basis points set forth
below based on the Applicable Utilization Level on such date:

Applicable Utilization Level

Eurodollar Margin

Level I

200.0275.0

Level II

225.0300.0

Level III

250.0325.0

Level IV

275.0350.0

Level V

300.0375.0

Level VI

350.0

Level VII

375.0

“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period thereforetherefor:

(a)  the interest rate per annum (carried out to the fifth decimal place) equal
to the rate determined by Administrative Agent to be the offered rate based on
the ICE Benchmark Administration LIBO Rate appearing on Reuters Libor Rates
LIBOR01(or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market)
with a term equivalent to such Interest Period, determined at approximately
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period, or

(b)  in the event the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in U.S. dollars (for delivery on the first day of
such Interest Period) in same day funds in the approximate amount of the
applicable Eurodollar Loan and with a term equivalent to such Interest Period
would be offered by its London branch to major banks in the London Inter-Bank
Market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

Notwithstanding the foregoing, if the Eurodollar Rate is less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement.

“Event of Default” has the meaning given to such term in Section 8.1.

“Excess Cash” means, at any time, the amount of the Consolidated Cash Balance in
excess of the Consolidated Cash Balance Threshold (other than (i) any cash set
aside to pay royalty obligations, working interest obligations, production
payments, severance taxes and similar obligations of any Credit Party then due
and owing to third parties and for which such Credit Party has issued checks or
has initiated wires or ACH transfers (or will issue checks or initiate wires or
ACH transfers within one (1) Business Day) in order to pay such obligations,
(ii) any cash set aside to pay in the ordinary course of business amounts (other
than obligations described in clause (i) above) of any Credit Party then due and

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

12

 

 

--------------------------------------------------------------------------------

 

owing to unaffiliated third parties and for which such Credit Party has issued
checks or has initiated wires or ACH transfers in order to pay such amounts, and
(iii) any cash or cash equivalents of any Credit Party constituting purchase
price deposits held in escrow by an unaffiliated third party pursuant to a
binding and enforceable purchase and sale agreement with an unaffiliated third
party containing customary provisions regarding the payment and refunding of
such deposits).

“Excess Cash Flow Report” means a report, in form and substance satisfactory to
Administrative Agent, certified by the Chief Financial Officer of the Borrower
setting forth, in reasonable detail, the calculation of Consolidated Excess Cash
Flow for the previous month and the basis therefor.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, LC
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 3.7(b)), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.5(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to Section
3.5(a), and (d) any United States withholding tax imposed by FATCA.

“Existing Hedging Contracts” means the Hedging Contracts set forth in Schedule 5
hereto.

“Facility Usage” means, at the time in question, the aggregate principal amount
of outstanding Loans and existing LC Obligations at such time.

“FATCA” means the Foreign Account Tax Compliance Act of 2009, Sections 1471
through 1474 of the Internal Revenue Code and any regulations or official
interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.  Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fiscal Quarter” means a three‑month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve‑month period ending on December 31 of any year.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

13

 

 

--------------------------------------------------------------------------------

 

“Flood Insurance Laws” means, to the extent applicable to any Restricted Person
or any Collateral, the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, and the regulations (including Regulation H),
each as it may be amended, reformed or otherwise modified from time to time.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to LC Issuer, such Defaulting Lender’s Percentage Share of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the Closing
Date in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements.  If any change in
any accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Restricted Person and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
Required Lenders, Administrative Agent and Borrower agree to negotiate in good
faith in respect of the modification of any covenants hereunder that are
affected by such change in order to cause them to measure substantially the same
financial performance as the covenants in effect immediately prior to such
change.

“General Partner” means Mid-Con Energy GP, LLC, a Delaware limited liability
company, the sole general partner of the MLP.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means the MLP and each Subsidiary of Borrower that guarantees the
Obligations pursuant to Section 6.22.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

14

 

 

--------------------------------------------------------------------------------

 

“Hedge Monetization Transaction” means the series of transactions occurring in
the first Fiscal Quarter of 2015 whereby Borrower restructured existing Hedging
Contracts to which it is a party to hedge additional future oil and gas
production for the period through the fourth Fiscal Quarter of 2016.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest  rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedge Close‑Outs” means one or a series of transactions whereby Borrower has
agreed to close‑out and terminate, by not later than July 1, 2016, existing
Hedge Contracts covering production for the months of July through September
2016.

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

"Hugoton Basin Divestiture" means Borrower's sale, to be consummated not later
than August 19, 2016, of certain Hugoton Basin Oil and Gas Properties for
approximately $18,000,000 in cash (subject to usual and customary post-closing
adjustments).

“Indebtedness” of any Person means Liabilities in any of the following
categories:

(a)Liabilities for borrowed money,

(b)Liabilities constituting an obligation to pay the deferred purchase price of
property or services,

(c)Liabilities evidenced by a bond, debenture, note, loan agreement, or similar
instrument,

(d)Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) are payable more than one year from the date of
creation thereof (other than reserves for taxes and reserves for contingent
obligations),

(e)Liabilities arising under Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract), excluding any
portion thereof which would be accounted for as an interest expense under GAAP,

(f)Liabilities constituting principal under Capital Leases Obligations,

(g)Liabilities arising under conditional sales or other title retention
agreements relating to property purchased by such Person,

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

15

 

 

--------------------------------------------------------------------------------

 

(h)Liabilities owing under direct or indirect guaranties of Liabilities of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Liabilities of
any other Person (such as obligations under working capital maintenance
agreements, agreements to keep‑well, or agreements to purchase Liabilities,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection,

(i)Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property, if such Liabilities arise out
of or in connection with the sale of or issuance of the same or similar
securities or property, but excluding the 2016 Preferred Units and the 2018
Preferred Units,

(j)Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor,

(k)Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take‑or‑pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment), or

(l)Liabilities with respect to other obligations to deliver goods or services in
consideration of advance payments therefore;

provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing date thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Engineering Report” means the internal engineering report concerning
Oil and Gas Properties of the Contributing Parties as of June 30, 2011, audited
by Cawley Gillespie and Associates, Inc.

“Initial Proforma Financial Statements” means (a) the proforma consolidated
balance sheet of the Borrower and its Subsidiaries, and (b) a 12-month financial
forecast for the Borrower and its Subsidiaries on a consolidated basis, both
prepared by Borrower, which shall be identical to such statements contained in
the MLP’s registration statement on Form S-1, as amended and declared effective
by the SEC.

“Insurance Schedule” means Schedule 4 attached hereto.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to each Eurodollar Loan, the last day of the Interest Period that is applicable
thereto and, if such Interest Period is six months in length, the date specified
by Administrative Agent which is approximately three months after such Interest
Period begins.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

16

 

 

--------------------------------------------------------------------------------

 

“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three or six months
thereafter, as Borrower may elect in such notice; provided that: (a) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; and (b) any Interest Period which begins on the
last Business Day in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day in a calendar month.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

“Investment” means any investment, made directly or indirectly, in any Person or
any property, whether by purchase, acquisition of shares of capital stock,
indebtedness or other obligations or securities or by loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

“LC Issuer” means prior to the Seventh Amendment Effective Date, Royal Bank of
Canada, and from and after the Seventh Amendment Effective Date means Wells
Fargo Bank, National Association, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity.  From and after the
Seventh Amendment Effective Date, Royal Bank of Canada shall have no obligation
to issue, renew, amend or extend any Letters of Credit previously issued by it.
Administrative Agent may, with the consent of Borrower and the Lender in
question, appoint any Lender hereunder as an LC Issuer in place of or in
addition to Wells Fargo Bank, National Association.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

“LCS Acquisition” means the acquisition by Borrower of certain Oil and Gas
Properties of L.C.S. Production Company and its affiliates pursuant to the
L.C.S. Acquisition Agreement.

“LCS Acquisition Agreement” means that certain Asset Purchase and Sale
Agreement, dated as of October 7, 2014, among Borrower and L.C.S. Production
Company, SPA-Petco, LP, SPA Petco OSU, LLC, A.G. Hill Oil and Gas LP and A.G.
Hill Oil and Gas II LP.

“LC Sublimit” means $5,000,000.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

17

 

 

--------------------------------------------------------------------------------

 

“Lender Counterparty” means any Lender Party or any Affiliate of a Lender Party
that is a counterparty to a Hedging Contract with Borrower.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between Borrower or any
Guarantor and a counterparty that is a Lender or an Affiliate of a Lender;
provided that (a) if such counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, Lender Hedging Obligations shall only include
such obligations to the extent arising from transactions entered into at the
time such counterparty was a Lender hereunder or an Affiliate of a Lender
hereunder, without giving effect to any extension, increases, or modifications
thereof which are made after such swap counterparty ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder and (b) when any Lender or an
Affiliate of a Lender assigns or otherwise transfers any interest held by it
under any Hedging Contract to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall only constitute Lender Hedging
Obligations if such assignee or transferee is also then a Lender or an Affiliate
of a Lender.

“Lender Parties” means Administrative Agent, Collateral Agent, LC Issuer, and
all Lenders.

“Lenders” means (a) each signatory hereto (other than Borrower), including Wells
Fargo Bank, National Association, in its capacity as a Lender hereunder, rather
than as Administrative Agent or LC Issuer, (b) the party identified as “New
Lender” (as defined in Amendment No. 2), (c) the party identified as “New
Lender” (as defined in Amendment No. 3), and (d) the parties identified as “New
Lenders” (as defined in Amendment No. 5) , and (e) the parties identified as
“New Lenders” (as defined in Amendment No. 12) and the successors of each such
party as Lender hereunder pursuant to Section 10.5.

“Lenders Schedule” means Schedule 1 attached hereto.

“Letter of Credit” means each letter of credit issued by Royal Bank of Canada,
as LC Issuer hereunder prior to the Seventh Amendment Effective Date and any
letter of credit issued by Wells Fargo Bank, National Association, as LC Issuer
(or any other Lender appointed as LC Issuer by the Administrative Agent with the
consent of Borrower and the agreement of such Lender to be an LC Issuer)
hereunder at the application of Borrower.

“Letter of Credit Fee Rate” means, on any date, with respect to each Letter of
Credit, the number of basis points set forth below based on the Applicable
Utilization Level on such date:

Applicable Utilization Level

Letter of Credit Fee Rate

Level I

200.0275.0

Level II

225.0300.0

Level III

250.0325.0

Level IV

275.0350.0

Level V

300.0375.0

Level VI

350.0

Level VII

375.0

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

18

 

 

--------------------------------------------------------------------------------

 

“Letter of Credit Termination Date” means the date that is 5 Business Days prior
to the Revolver Maturity Date or if such day is not a Business Day, the next
preceding Business Day.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of
business.  “Lien” also means any filed financing statement, any registration of
a pledge (such as with an issuer of uncertificated securities), or any other
arrangement or action which would serve to perfect a Lien described in the
preceding sentence, regardless of whether such financing statement is filed,
such registration is made, or such arrangement or action is undertaken before or
after such Lien exists.

“Liquidation” means the sale, assignment, novation, amendment, liquidation,
unwind or termination of all or any part of any Hedging Contract (other than, in
each case, at its scheduled maturity).

“Liquidity” means, for the Borrower and the other Credit Parties, as of any
date, the sum of (a) cash and Cash Equivalents (other than cash and Cash
Equivalents the use of which is subject to regulatory or statutory requirements
or prohibitions of any Governmental Authority or is otherwise restricted) on
such date, and (b) an amount equal to (i) the Borrowing Base as then in effect
minus (ii) the Facility Usage on such date.  

“Loan” has the meaning given it in Section 2.1.

“Loan Documents” means this Agreement, the Notes, the Security Documents,
Letters of Credit, LC Applications, Amendment No. 1, Amendment No. 2, Amendment
No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7,
Amendment No. 8, Amendment No. 9, Amendment No. 1010, Amendment No. 11,
Amendment No. 12 and all other agreements, certificates, documents, instruments
and writings at any time delivered in connection herewith or therewith
(exclusive of term sheets, commitment letters, correspondence and similar
documents used in the negotiation hereof, except to the extent the same contain
information about Borrower or its Affiliates, properties, business or prospects
or specify fees to be paid).

“Material Adverse Change” means a material adverse change, from the state of
affairs existing as of the date of this Agreement, or as represented or
warranted in any Loan Document, in (a) the business, operations, property or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole or on any of the businesses, assets or liabilities acquired or assumed
by the Borrower in connection with the Merger Agreement, (b) the ability of any
Restricted Party to perform any of its obligations under any Loan Document, (c)
the validity or enforceability of any Loan Document or (d) the rights and
remedies of or benefits available to the Administrative Agent, any LC Issuer or
any Lender under any Loan Document.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

19

 

 

--------------------------------------------------------------------------------

 

“Material Acquisition” has the meaning ascribed to such term in Section 7.13.

“Material Disposition” has the meaning ascribed to such term in Section 7.13.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any LC Application
for any Letter of Credit, to the extent the same have not been repaid to LC
Issuer (with the proceeds of Loans or otherwise) on the same Business Day as the
amounts were paid by the LC Issuer.

“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.

“Maximum Credit Amount” means the amount of $250,000,000.00.

“Merger Agreement” means that certain Contribution, Conveyance, Assumption and
Merger Agreement dated December 20, 2011 between the Contributing Parties and
Borrower, pursuant to which the Contributing Parties were merged with and into
Borrower, with Borrower being the survivor.

“Mid-Con Entity” means any Person Controlled by any one or more of Jeffrey R.
Olmstead, Charles R. Olmstead or S. Craig George.

“MLP” means Mid-Con Energy Partners, L.P., a Delaware limited partnership, the
sole member of Borrower.

“MLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the MLP, dated December 20, 2011, by and among the
General Partner and the other Persons party thereto., as amended by that certain
First Amendment to First Amended and Restated Agreement of Limited Partnership
of the MLP, dated August 11, 2016.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto that
is a nationally recognized rating agency.

“Ninth Amendment Effective Date” means June 1, 2016.

“Note” has the meaning given to such term in Section 2.1.

“Obligations” means (i) all Liabilities from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents, including all LC Obligations and (ii) all Lender Hedging
Obligations.   “Obligation” means any part of the Obligations.

“Oil and Gas Properties” means (i) all oil, gas and/or mineral leases, oil, gas
or mineral properties, mineral servitudes and/or mineral rights of any kind
(including mineral fee interests, lease interests, farmout interests, overriding
royalty and royalty interests, working interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets, (ii)) all pipelines, and (iii) all platforms, wells, wellhead
equipment, pumping units, flowlines, tanks, buildings, injection facilities,
saltwater disposal facilities, compression facilities, gathering systems, and
other equipment.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

20

 

 

--------------------------------------------------------------------------------

 

“Omnibus Agreement” means that certain Omnibus Agreement dated December 20, 2011
between the General Partner and Borrower.

“Organizational Documents” means, with respect to any corporation, the
certificate or articles of incorporation and the bylaws; with respect to any
limited liability company, the certificate or articles of formation or
organization and operating or limited liability company agreement; and with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given to such term in clause (d) of Section 10.5.

"“Pending Acquisition"” has the meaning given to such term in clause (c) of
Section 7.3.

“Percentage Share” means, with respect to any Lender (a) when used in Sections
2.1 or 2.5, in any Borrowing Notice or when no Loans are outstanding hereunder,
the percentage set forth opposite such Lender’s name on the Lenders Schedule,
or, if applicable, on an Assignment and Assumption, and (b) when used otherwise,
the percentage obtained by dividing (i) the sum of the unpaid principal balance
of such Lender’s Loans at the time in question plus the Matured LC Obligations
which such Lender has funded pursuant to Section 2.12(c) plus the portion of the
Maximum Drawing Amount which such Lender might be obligated to fund under
Section 2.12(c) by (ii) the sum of the aggregate unpaid principal balance of all
Loans at such time plus the aggregate amount of LC Obligations outstanding at
such time.

“Permitted Lien” has the meaning given to such term in Section 7.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"“PES Acquisition"” means the purchase of certain Oil and Gas Properties in
Nolan County, Texas for approximately $19,500,000 pursuant to the PES
Acquisition Agreement.

"“PES Acquisition Agreement"” means that certain Asset Purchase and Sale
Agreement, dated as of July 28, 2016, between Borrower and an undisclosed
seller.

"“PIK Units"” means the 2016 Preferred Units and the 2018 Preferred Units issued
as in-kind distributions.

“Predecessor Administrative Agent” means Royal Bank of Canada.

“Predecessor Collateral Agent” means Royal Bank of Canada.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

21

 

 

--------------------------------------------------------------------------------

 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular month, as applicable, from reserves that are, at the
time in question, Proved Reserves attributable to Oil and Gas Properties owned
by the Restricted Persons that are located in or offshore of the United States,
as such production is projected in the Engineering Report most recently
delivered, after deducting projected production from any properties or interests
sold or under contract for sale that had been included in such report and after
adding projected production from any properties or interests that had not been
reflected in such report but that are reflected in a separate or supplemental
report meeting the requirements of Section 6.2(c) or (d) and otherwise are
satisfactory to Administrative Agent.

“Proved Reserves” means Proved Reserves” as defined in the Petroleum Resources
Management System as in effect at the time in question (in this definition, the
“PRMS”) prepared by the Oil and Gas Reserves Committee of the Society of
Petroleum Engineers and reviewed and jointly sponsored by the World Petroleum
Council, the American Association of Petroleum Geologists and the Society of
Petroleum Evaluation Engineers (or any generally recognized successor
organizations). “Proved Developed Producing Reserves” or "“PDP"” means Proved
Reserves that are categorized as “Developed Producing Reserves” in the PRMS,
“Proved Developed Nonproducing Reserves” means Proved Reserves that are
categorized as “Developed Nonproducing Reserves” in the PRMS, and “Proved
Undeveloped Reserves” means Proved Reserves that are categorized as “Undeveloped
Reserves” in the PRMS.

“Rating Agency” means either S&P or Moody’s.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Regulation H” means Regulation H of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Repayment Notice” means a notice of repayment of a Borrowing pursuant to
Section 2.6 or 2.7, substantially in the form of Exhibit D or any other form
approved by the Administrative Agent.

“Required Lenders” means (a) at any time when one or more Lenders is a
Defaulting Lender, Lenders whose aggregate Percentage Shares equal or exceed
66-2/3% of the difference between (i) 100% and (ii) the sum of the Percentage
Shares of all Defaulting Lenders, (b) at any time there is only one Lender, such
Lender shall be the “Required Lenders”, and (c) at all other times, Lenders
whose aggregate Percentage Shares equal or exceed 66-2/3%; provided if there are
two Lenders and neither is a Defaulting Lender, “Required Lenders” shall mean
both Lenders.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D).  Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
which includes deposits by reference to which the Adjusted Eurodollar Rate is to
be determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Loans.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

22

 

 

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity interests in the
Borrower or any of the other Restricted Persons, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity interests in the Borrower or any
of the other Restricted Persons or any option, warrant or other right to acquire
any such Equity interests in the Borrower or any of the other Restricted
Persons.

“Restricted Person” means collectively the MLP, Borrower, each Subsidiary of
Borrower now in existence or created or acquired in the future, and each other
Guarantor.

“Revolver Maturity Date” means November 5, 2018.2020.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, the U.S. Department of the Treasury'’s
The Office of Foreign Assets Control), the United Nations Security Council, the
European Union, Her Majesty'’s Treasury or other relevant sanctions authority.

“Sanctioned Country” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Restricted
Person’s other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 3 hereto.

“Seventh Amendment Effective Date” means the date Amendment No. 7 by its terms
becomes effective.

“SFAS” means Statement of Financial Accounting Standard No. 133 or No. 143, as
promulgated by the Financial Accounting Standards Board.

“S&P” means Standard & Poor’ Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency

“SOK Disposition Documents” means (a) that certain Purchase and Sale Agreement,
dated November 8, 2017, by and between the Borrower, as Seller, and Exponent
Energy III LLC, as Buyer (as amended or otherwise modified prior to the date
hereof), and (b) all bills of sale, assignments, agreements, instruments and
documents executed and delivered in connection therewith.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

23

 

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person.

"“Subject PSA"” has the meaning given such term in clause (c) of Section 7.3.

"Sweep Termination Date" means the date on which Facility Usage is less than 85%
of Borrowing Base.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Tenth Amendment Effective Date” means the date Amendment No. 10 by its terms
becomes effective.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Twelfth Amendment Effective Date” means the date Amendment No. 12 by its terms
becomes effective.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

“United States” and “U.S.” mean the United States, its fifty states and the
District of Columbia.

“Unused Borrowing Base” means, at any time of determination, the Borrowing Base
minus the Facility Usage.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

24

 

 

--------------------------------------------------------------------------------

 

Exhibits and Schedules; Additional Definitions.  All Exhibits and Schedules
attached to this Agreement are a part hereof for all purposes.  Reference is
hereby made to the Security Schedule for the meaning of certain terms defined
therein and used but not defined herein, which definitions are incorporated
herein by reference.

Amendment of Defined Instruments.  Unless the context otherwise requires or
unless otherwise provided herein the terms defined in this Agreement which refer
to a particular agreement, instrument or document also refer to and include all
renewals, extensions, modifications, amendments and restatements of such
agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement. References to any document, instrument,
or agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof.

Terms Generally; References and Titles.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  References to a Person’s “discretion” means its sole and absolute
discretion.  Unless the context requires otherwise (a) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(b) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (c) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (d) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur.  The word “or” is not
exclusive.  Accounting terms have the meanings assigned to them by GAAP, as
applied by the accounting entity to which they refer.  References to “days”
shall mean calendar days, unless the term “Business Day” is used.

Calculations and Determinations.  All calculations under the Loan Documents of
interest chargeable with respect to Eurodollar Loans and of fees shall be made
on the basis of actual days elapsed (including the first day but excluding the
last) and a year of 360 days.  All other calculations of interest made under the
Loan Documents shall be made on the basis of actual days elapsed (including the
first day but excluding the last) and a year of 365 or 366 days, as
appropriate.  Each determination by a Lender Party of amounts to be paid under
Article III or any other matters which are to be determined hereunder by a
Lender Party (such as any Business Day, Adjusted Eurodollar Rate, Reserve
Requirement or Interest Period) shall, in the absence of manifest error, be
conclusive and binding.  Unless otherwise expressly provided herein or unless
Required Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP.  Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any similar accounting principal)
permitting a Person to value its financial liabilities at the fair value
thereof.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

25

 

 

--------------------------------------------------------------------------------

 

Joint Preparation; Construction of Indemnities and Releases.  This Agreement and
the other Loan Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and no rule of construction shall apply
hereto or thereto which would require or allow any Loan Document to be construed
against any party because of its role in drafting such Loan Document.  All
indemnification and release provisions of this Agreement shall be construed
broadly (and not narrowly) in favor of the Persons receiving indemnification or
being released.  

The Loans and Letters of Credit

Commitment to Lend; Notes.  Subject to the terms and conditions hereof, each
Lender agrees, severally and not jointly, to make loans to Borrower (herein
called such Lender’s “Loans”) upon Borrower’s request from time to time during
the Commitment Period, provided that (a) subject to Sections 3.3, 3.4 and 3.6,
all Lenders are requested to make Loans of the same Type in accordance with
their respective Percentage Shares and as part of the same Borrowing, (b) after
giving effect to such Loans, the aggregate amount of all Loans by such Lender
does not exceed such Lender’s Commitment, and (c) after giving effect to such
Loans, Facility Usage does not exceed the Borrowing Base in effect at such
time.  The aggregate amount of all Loans in any Borrowing must be greater than
or equal to $1,000,000 or any higher integral multiple of $1,000,000, or must
equal the remaining availability under the Borrowing Base.   Borrower may have
no more than three (3) Borrowings of Eurodollar Loans outstanding at any
time.  The obligation of Borrower to repay to each Lender the aggregate amount
of all Loans made by such Lender, together with interest accruing in connection
therewith, shall be evidenced by a single promissory note (herein called such
Lender’s “Note”) made by Borrower payable to the order of such Lender in the
form of Exhibit A with appropriate insertions.  It is expressly understood that
Lenders’ commitment to make Loans is determined only by reference to its
Commitment and the Borrowing Base from time to time in effect, and the aggregate
face amount of the Notes and the amount specified in the Security Documents are
specified at a greater amount only for the convenience of the parties to avoid
the necessity of preparing and recording supplements to the Security
Documents.  The amount of principal owing on any Lender’s Note at any given time
shall be the aggregate amount of all Loans theretofore made by such Lender minus
all payments of principal theretofore received by such Lender on such
Note.  Interest on each Note shall accrue and be due and payable as provided
herein and therein.  Each Note shall be due and payable as provided herein and
therein, and shall be due and payable in full on the Revolver Maturity
Date.  Subject to the terms and conditions hereof, Borrower may borrow, repay,
and reborrow hereunder.

Requests for Loans.  Borrower must give to Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of any requested Borrowing
of new Loans to be advanced by Lenders.  Each such notice constitutes a
“Borrowing Notice” hereunder and must:

specify (i) the aggregate amount of any such Borrowing of new Base Rate Loans,
and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which shall be the first day of
the Interest Period which is to apply thereto), and the length of the applicable
Interest Period, and the Consolidated Cash Balance (without regard to the
requested Borrowing) and the pro forma Consolidated Cash Balance (giving effect
to the requested Borrowing); and

be received by Administrative Agent not later than noon, New York time, on (i)
the first Business Day preceding the day on which Base Rate Loans are to be
made, or (ii) the third Business Day preceding the day on which Eurodollar Loans
are to be made.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

26

 

 

--------------------------------------------------------------------------------

 

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed.  Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation.  Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof.  If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent, at
Administrative Agent’s Office, the amount of such Lender’s new Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loan have been neither met nor
waived as provided herein, Administrative Agent shall promptly make such Loans
available to Borrower.  Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to Administrative Agent such Lender’s share of such
Borrowing, Administrative Agent may assume in its discretion that such Lender
has made such share available on such date in accordance with this Section 2.2
and may, in reliance upon such assumption, make available to Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans.  If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period.  If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

Continuations and Conversions of Existing Loans.  Borrower may make the
following elections with respect to Loans already outstanding: to convert Base
Rate Loans to Eurodollar Loans, to convert Eurodollar Loans to Base Rate Loans
on the last day of the Interest Period applicable thereto, and to continue
Eurodollar Loans beyond the expiration of such Interest Period by designating a
new Interest Period to take effect at the time of such expiration.  In making
such elections, Borrower may combine existing Loans made pursuant to separate
Borrowings into one new Borrowing or divide existing Loans made pursuant to one
Borrowing into separate new Borrowings, provided that Borrower may have no more
than three (3) Borrowings of Eurodollar Loans outstanding at any time.  To make
any such election, Borrower must give to Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing.  Each such notice constitutes a “Continuation/Conversion Notice”
hereunder and must:

specify the existing Loans which are to be Continued or Converted;

specify (i) the aggregate amount of any Borrowing of Base Rate Loans into which
such existing Loans are to be continued or converted and the date on which such
Continuation or Conversion is to occur, or (ii)  the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

27

 

 

--------------------------------------------------------------------------------

 

be received by Administrative Agent not later than noon, New York time, on
(i)  the day on which any such Continuation or Conversion to Base Rate Loans is
to occur, or (ii) the third Business Day preceding the day on which any such
Continuation or Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof.  Each Continuation/Conversion Notice shall
be irrevocable and binding on Borrower.  During the continuance of any Default,
Borrower may not make any election to convert existing Loans into Eurodollar
Loans or continue existing Loans as Eurodollar Loans.  If (due to the existence
of a Default or for any other reason) Borrower is prohibited hereby from giving
any Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period.  No new funds shall be
repaid by Borrower or advanced by any Lender in connection with any Continuation
or Conversion of existing Loans pursuant to this section, and no such
Continuation or Conversion shall be deemed to be a new advance of funds for any
purpose; such Continuations and Conversions merely constitute a change in the
interest rate applicable to already outstanding Loans.

Use of Proceeds.  This Agreement will be available (i) to provide for the
issuance of Letters of Credit, (ii) to fund a portion of the cash consideration
for the merger of the Contributing Parties into Borrower pursuant to the Merger
Agreement on the Closing Date, (iii) to pay fees, commissions and expenses in
connection with (x) this Agreement, (y) the transactions contemplated by the
Merger Agreement and (z) the initial public offering of equity interests in the
MLP, (iviii) to finance ongoing working capital requirements and other general
corporate purposes (including financing the LCS Acquisition and financing other
acquisitions of certain Oil and Gas Properties) and (viv) for permitted
Restricted Payments.  In no event shall the funds from any Loan be used directly
or indirectly by any Person for personal, family, household or agricultural
purposes or for the purpose, whether immediate, incidental or ultimate, of
purchasing, acquiring or carrying any “margin stock” (as such term is defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve
System) or to extend credit to others directly or indirectly for the purpose of
purchasing or carrying any such margin stock.  Borrower represents and warrants
that Borrower is not engaged principally, or as one of Borrower’s important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such margin stock. Proceeds of Loans borrowed under this
Agreement were previously used (i) to fund a portion of the cash consideration
for the merger of the Contributing Parties into Borrower pursuant to the Merger
Agreement on the Closing Date, (ii) to finance the LCS Acquisition and the PES
Acquisition, and (iii) to pay fees, commissions and expenses in connection with
the transactions contemplated by the Merger Agreement and the initial public
offering of equity interests in the MLP.

Interest Rates and Fees.

Interest Rates.  Subject to subsection (b) below, (i) each Base Rate Loan shall
bear interest on each day outstanding at the Adjusted Base Rate in effect on
such day and (ii) each Eurodollar Loan shall bear interest on each day during
the related Interest Period at the related Adjusted Eurodollar Rate in effect on
such day.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

28

 

 

--------------------------------------------------------------------------------

 

Default Rate.  If an Event of Default shall have occurred and be continuing
under Section 8.1(a), (b), (j)(i), (j)(ii), or (j)(iii), all outstanding Loans
shall bear interest at the applicable Default Rate.  In addition, if an Event of
Default shall have occurred and be continuing (other than under Section 8.1(a),
(b), (j)(i), (j)(ii), or (j)(iii)), Required Lenders may, by notice to Borrower,
elect to have the outstanding Loans bear interest at the applicable Default
Rate, whereupon such Loans shall bear interest at the applicable Default Rate
until the earlier of (i) the first date thereafter upon which there shall be no
Event of Default continuing and (ii) the date upon which Required Lenders shall
have rescinded such notice.  

Commitment Fees.  In consideration of each Lender’s commitment to make Loans,
Borrower will pay to Administrative Agent for the account of each Lender
commitment fees, determined on a daily basis by applying the applicable
Commitment Fee Rate to such Lender’s Percentage Share of the Unused Borrowing
Base determined at the end of each day during the Commitment Period.  Each
commitment fee shall be due and payable in arrears on the last Business Day of
each Fiscal Quarter and at the end of the Commitment Period.  Notwithstanding
the foregoing, no commitment fee shall accrue on any Defaulting Lender’s
Percentage Share of the Unused Borrowing Base and no Defaulting Lender shall be
paid a commitment fee hereunder while it is a Defaulting Lender.

Borrowing Base Increases.  As a condition precedent to Borrower’s acceptance of
(and to the effectiveness of) any increase to the Borrowing Base determined by
the Lenders pursuant to Section 2.9, Borrower will pay to Administrative Agent
for the account of each Lender, a Borrowing Base increase fee in an amount to be
mutually agreed upon by the Lenders and Borrower based on then prevailing market
conditions.  The Borrowing Base will not be increased and no Borrowing Base
increase fee will be incurred with respect to any proposed increase in the
Borrowing Base unless Borrower delivers to Administrative Agent written notice
that Borrower accepts the proposed increase (or a portion thereof) and confirms
the amount of the Borrowing Base increase fee mutually agreed upon by the
Lenders and the Borrower.

Payment Dates.  On each Interest Payment Date relating to Base Rate Loans,
Borrower shall pay to the Lenders all unpaid interest which has accrued on the
Base Rate Loans to but not including such Interest Payment Date.  On each
Interest Payment Date relating to a Eurodollar Loan, Borrower shall pay to
Lenders all unpaid interest which has accrued on such Eurodollar Loan to but not
including such Interest Payment Date.

Optional Prepayments.  Upon delivery of a Repayment Notice to Administrative
Agent, Borrower may, (a) upon one Business Days’ notice to Administrative Agent
with respect to any Base Rate Loan and (b) upon three Business Days’ notice to
the Administrative Agent with respect to any Eurodollar Loan, from time to time
and without premium or penalty prepay the Notes, in whole or in part, provided
(i) that the aggregate amounts of all partial prepayments of principal on the
Notes equals $1,000,000 or any higher integral multiple of $100,000, (ii) that
Borrower does not make any prepayments which would reduce the unpaid principal
balance of any Loan to less than $100,000 without first either (1) terminating
this Agreement or (2) providing assurance satisfactory to Administrative Agent
in its discretion that Lenders’ legal rights under the Loan Documents are in no
way adversely affected by such reduction, and (iii) that if Borrower prepays any
Eurodollar Loan on any day other than the last day of the Interest Period
applicable thereto, it shall pay to Lenders any amounts due under Section 3.4.
Each prepayment of principal of a Eurodollar Loan (but not a Base Rate Loan)
under this section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid.  Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

29

 

 

--------------------------------------------------------------------------------

 

Mandatory Prepayments.

If at any time the Facility Usage exceeds the Maximum Credit Amount (whether due
to a reduction in the Maximum Credit Amount in accordance with this Agreement,
or otherwise), Borrower shall immediately prepay the principal of the Loans (and
after all Loans are repaid in full, if there remains an excess, Cash
Collateralize the LC Obligations in accordance with Section 2.16(a)) in an
amount at least equal to such excess.

If at any time the Facility Usage is less than the Maximum Credit Amount but in
excess of the Borrowing Base (such excess being herein called a “Borrowing Base
Deficiency”), Borrower shall, within thirty (30) days after Administrative Agent
gives notice of such fact to Borrower, give notice to Administrative Agent
electing to eliminate the Borrowing Base Deficiency as provided in clause (i),
(ii), or (iii) below, or in any combination of clauses (i), (ii), and (iii);
whereupon Borrower shall be obligated to eliminate such Borrowing Base
Deficiency in such manner:

on or before the date 60 days after Borrower’s receipt of notice of the
Borrowing Base Deficiency, prepay the principal of the Loans in an aggregate
amount at least equal to such Borrowing Base Deficiency (or, if the Loans have
been paid in full, Cash Collateralize the LC Obligations as required under
Section 2.16(a)), such prepayment to be made in full within thirty (30) days
after the date that such notice of Borrowing Base Deficiency is received by
Borrower from Administrative Agent, or

on or before the date 60 days after Borrower’s receipt of notice of the
Borrowing Base Deficiency, prepay the principal of the Loans (and after all
Loans are repaid in full, Cash Collateralize the LC Obligations in accordance
with Section 2.16(a)) in up to five (5) monthly installments in an aggregate
amount at least equal to such Borrowing Base Deficiency, with each such
installment equal to or in excess of one-fifth of such Borrowing Base
Deficiency, and with the first such installment to be paid one month after the
giving of such notice and the subsequent installments to be due and payable at
one month intervals thereafter until such Borrowing Base Deficiency has been
eliminated; provided, however, Borrower shall have demonstrated to the
satisfaction of Administrative Agent on or before the date of the first such
payment that Borrower has sufficient available monthly cash from its Projected
Oil and Gas Production to make such payments, or

provide Administrative Agent and/or Collateral Agent with deeds of trust,
mortgages, chattel mortgages, security agreements, financing statements and
other security documents in form and substance similar to the Security Documents
previously delivered to Administrative Agent and otherwise satisfactory to
Administrative Agent and/or Collateral Agent, granting, confirming, and
perfecting first and prior liens or security interests in collateral acceptable
to the Lenders, to the extent needed to allow Lenders to increase the Borrowing
Base to an amount which eliminates such Borrowing Base Deficiency, and such
Security Documents shall be executed and delivered to Administrative Agent
and/or Collateral Agent within thirty (30) days after Administrative Agent
confirms to Borrower what Collateral will be required.  If, prior to any such
specification by Administrative Agent, Lenders determine that the giving of such
security documents will not serve to eliminate such Borrowing Base Deficiency,
then, within five (5) Business Days after receiving notice of such determination
from Administrative Agent, Borrower will elect to make, and thereafter make, the
prepayments specified in either of the preceding subsections (i) or (ii) of this
subsection (b).

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

30

 

 

--------------------------------------------------------------------------------

 

Borrower shall deliver to Administrative Agent a Repayment Notice in connection
with any amounts prepaid pursuant to this Section 2.7.  Each prepayment of
principal under this Section 2.7 shall be accompanied by all interest then
accrued and unpaid on the principal so prepaid.  Any principal or interest
prepaid pursuant to this Section 2.7 shall be in addition to, and not in lieu
of, all payments otherwise required to be paid under the Loan Documents at the
time of such prepayment.

(d)[Reserved]

(e)On or before the last Business Day of each calendar month until the Sweep
Termination Date, the Borrower shall prepay the Loans in an amount equal to the
greater of 100% of Consolidated Excess Cash Flow for the previous calendar
month, as reflected in the Excess Cash Flow Report.

(f)Upon receipt of payments received in connection with the Hedge Close‑Outs,
the Borrower shall immediately prepay the Loans in an amount equal to such
payments.

(g)If, on the last Business Day of any week (or on any Business Day if a
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing) (A) there is outstanding Facility Usage and (B) there is any Excess
Cash as of the end of such Business Day, then the Credit Parties shall, within
one Business Day, (1) prepay the Loans in an aggregate principal amount equal to
the amount of such Excess Cash, and (2) if any Excess Cash remains after
prepaying all of the Loans and there remains LC Obligations, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as Cash Collateral. To the extent that there are funds on deposit in or
credit to, any deposit account or other account maintained with the
Administrative Agent (or any Affiliate thereof) or any Lender (or any Affiliate
thereof) on any date that the Credit Parties are required to prepay Loans
(and/or Cash Collateralize LC Obligations, as applicable) pursuant to this
Section, the Credit Parties hereby irrevocably authorize and instruct the
Administrative Agent or such Lender to apply such funds to the prepayment of
Loans (and/or Cash Collateralization of LC Obligations, as applicable).

Initial Borrowing Base .  Notwithstanding anything to the contrary contained
herein, during the period commencing on the TenthTwelfth Amendment Effective
Date and ending on the effective date of the first Determination Date or
adjustment of the Borrowing Base after the TenthTwelfth Amendment Effective
Date, the amount of the Borrowing Base shall be, subject to adjustment as
provided for herein, $140,000,000.125,000,000.

Subsequent Determinations of Borrowing Base.  By each March 31 and September 30,
of each year, beginning March 31, 2012,2018, Borrower shall furnish to
Administrative Agent all information, reports and data which Administrative
Agent reasonably requests concerning Restricted Persons’ businesses and
properties (including their Oil and Gas Properties and interests and the
reserves and production relating thereto), together with the Engineering Report
described in Section 6.2(d) or (e), as applicable.  In addition, Borrower and
Required Lenders may each request one additional Borrowing Base redetermination
during the period between each scheduled Borrowing Base
determination.  Additionally, Administrative Agent and Required Lenders may
request an additional Borrowing Base redetermination (i) in connection with any
disposition to a third party of Oil and Gas Properties of Borrower the Borrowing
Base value of which exceeds five percent (5%) of the then current Borrowing
Base, and (ii) in connection with any Liquidation of a Hedging Contract which
would have the effect of reducing the Borrowing Base by an amount in excess of
five percent (5%) of the then current Borrowing Base.  In connection with any
redetermination of the Borrowing Base, Borrower will furnish to each Lender all
information, reports and data which Administrative Agent reasonably requests
concerning Restricted

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

31

 

 

--------------------------------------------------------------------------------

 

Persons’ businesses and properties (including their Oil and Gas Properties and
interests and the reserves and production relating thereto).  No later than
thirty (30) days after receiving such information, reports and data,
Administrative Agent and Required Lenders shall agree upon an amount for the
Borrowing Base (provided that all Lenders must agree to any increase in the
Borrowing Base). If Required Lenders (or all Lenders in the case of an increase
in the Borrowing Base) have not agreed within the thirty day period after
receiving such information, reports and data on a Borrowing Base, the
Administrative Agent shall poll Lenders to ascertain the highest Borrowing Base
then acceptable to the Required Lenders (or all Lenders in the case of an
increase in the Borrowing Base) and such amount shall then become the Borrowing
Base.  Administrative Agent shall by notice to Borrower designate such amount as
the new Borrowing Base available to Borrower hereunder, which designation shall
take effect immediately on the date such notice is sent (herein called a
“Determination Date”) and shall remain in effect until but not including the
next date as of which the Borrowing Base is redetermined.  If Borrower does not
furnish all such information, reports and data by the date specified in the
first sentence of this section, Administrative Agent may nonetheless designate
the Borrowing Base at any amount which Required Lenders determine and may
redesignate the Borrowing Base from time to time thereafter until Administrative
Agent receives all such information, reports and data, whereupon Administrative
Agent and Required Lenders shall designate a new Borrowing Base as described
above (provided that all Lenders must agree to any increase in the Borrowing
Base).  Administrative Agent and Required Lenders shall determine the amount of
the Borrowing Base based upon the loan collateral value which they in their
discretion assign to the various Oil and Gas Properties of the Restricted
Persons at the time in question and based upon such other credit factors
(including without limitation the assets, liabilities, cash flow, hedged and
unhedged exposure to price, foreign exchange rate, and interest rate changes,
business, properties, prospects, management and ownership of Borrower and its
Affiliates) as they in their discretion deem significant.  It is expressly
understood that Lenders and Administrative Agent have no obligation to agree
upon or designate the Borrowing Base at any particular amount and that Lenders’
commitments to advance funds under the Loans is determined by reference to the
Borrowing Base from time to time in effect and such Lender’s Commitment, which
Borrowing Base shall be used for calculating commitment fees under Section
2.5(c) and, to the extent permitted by Law and regulatory authorities, for the
purposes of capital adequacy determination and reimbursements under Section
3.2.  

Borrower'’s Reduction of Borrowing Base.  Until the termination of the
Commitment Period, Borrower may, during the fifteen-day period beginning on each
Determination Date (each such period being called in this section an “Option
Period”), reduce the Borrowing Base from the amount designated by Administrative
Agent to any lesser amount.  To exercise such option, Borrower must within an
Option Period send notice to Administrative Agent of the reduced amount of the
Borrowing Base chosen by Borrower at least 3 Business Days prior to the
effective date of any such Borrowing Base reduction.  If Borrower does not
affirmatively exercise this option during an Option Period, the Borrowing Base
shall be the amount designated by Administrative Agent.  Any election by
Borrower of a reduced Borrowing Base shall continue in effect until the next
date as of which the Borrowing Base is redetermined.

Letters of Credit.  Subject to the terms and conditions hereof, Borrower may at
any time during the Commitment Period request LC Issuer to issue, increase the
amount of or otherwise amend or extend, one or more Letters of Credit, provided
that, after taking such Letter of Credit into account:

the Facility Usage does not exceed the Borrowing Base at such time; and

the aggregate amount of LC Obligations at such time does not exceed the LC
Sublimit;

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

32

 

 

--------------------------------------------------------------------------------

 

the expiration date of such Letter of Credit (as extended, if applicable) is
prior to the earliest to occur of (i) 12 months after the issuance thereof, and
(ii) the Letter of Credit Termination Date;

such Letter of Credit is not directly or indirectly used to assure payment of or
otherwise support any Indebtedness of any Person other than Indebtedness of any
Restricted Person;

the issuance of such Letter of Credit will be in compliance with all applicable
governmental restrictions, policies, and guidelines and will not subject LC
Issuer to any cost that is not reimbursable under Article III;

the form and terms of such Letter of Credit are acceptable to LC Issuer in its
discretion; and

all other conditions in this Agreement to the issuance of such Letter of Credit
have been satisfied.

LC Issuer will honor any such request if the foregoing conditions (a) through
(g) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit.  LC Issuer may choose to honor any such request for any Letter
of Credit that does not meet all the LC Conditions, but has no obligation to do
so and may refuse to issue any requested Letter of Credit that does not meet the
LC Conditions for any reason that LC Issuer in its sole discretion deems
relevant.  Notwithstanding anything to the contrary contained herein, LC Issuer
shall not at any time be obligated to issue, amend, renew or extend any Letter
of Credit if any Lender is at that time a Defaulting Lender, unless LC Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to LC Issuer (in its discretion) with Borrower or such Lender to
eliminate LC Issuer’s Fronting Exposure (after giving effect to Section
2.18(a)(iv)) with respect to the Defaulting Lender arising from the Letter of
Credit then proposed to be issued .

Borrower may also at any time during the Commitment Period request that LC
Issuer extend the expiration date of an existing Letter of Credit or modify an
existing Letter of Credit (other than an increase) and LC Issuer will honor such
request if the LC Conditions set forth in subsection (c) of this Section 2.11
are met and no Default exists at the time of such request; provided that in the
case of any such modification (other than an increase), LC Issuer shall have
approved such modification.

Requesting Letters of Credit(a).  

Borrower must make written application for any Letter of Credit or amendment or
extension of any Letter of Credit at least 5 Business Days (or such shorter
period as LC Issuer may in its discretion from time to time agree) before the
date on which Borrower desires for LC Issuer to issue such Letter of Credit.  By
making any such written application, unless otherwise expressly stated therein,
Borrower shall be deemed to have represented and warranted that the LC
Conditions described in Section 2.11 (other than Section 2.11(f)) will be met as
of the date of issuance of such Letter of Credit.  Each such written application
for a Letter of Credit must be made in writing in the form customarily used by
LC Issuer, the terms and provisions of which, to the extent not inconsistent
with the terms hereof, are hereby incorporated herein by reference (or in such
other form as may mutually be agreed upon by LC Issuer and Borrower).

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

33

 

 

--------------------------------------------------------------------------------

 

If Borrower requests in any applicable LC Application, LC Issuer may, in its
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit LC Issuer to prevent any such
extension at least once in each 12 month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by LC Issuer, Borrower shall not be required
to make a specific request to LC Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, Lenders shall be deemed to have
authorized (but may not require) LC Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Termination Date; provided, however, that LC Issuer shall not permit any
such extension if (i) LC Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.11 or otherwise), or (ii) it has received notice (which notice may
be by telephone or in writing) on or before the day that is 5 Business Days
before the Non-Extension Notice Date (1) from Administrative Agent that Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 4.2 is not then satisfied, and in each such case directing
LC Issuer not to permit such extension.

Two Business Days after the LC Conditions for a Letter of Credit have been met
as described in Section 2.11 (or if LC Issuer otherwise desires to issue such
Letter of Credit earlier), LC Issuer will issue such Letter of Credit at LC
Issuer’s office in New York, New York.  If any provisions of any LC Application
conflict with any provisions of this Agreement, the provisions of this Agreement
shall govern and control.  Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will immediately notify LC Issuer.

Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of a Restricted Person other than Borrower, Borrower
shall be obligated to reimburse LC Issuer hereunder for any and all drawings
under such Letter of Credit.  Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of such other Restricted Persons inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such other Restricted Persons

Reimbursement and Participations.

Reimbursement by Borrower.  Each Matured LC Obligation shall constitute a loan
by LC Issuer to Borrower.  Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation,
together with interest thereon at the Default Rate applicable to Base Rate
Loans.  The obligation of Borrower to reimburse LC Issuer for each Matured LC
Obligation shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (including any LC
Application) under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit or any other agreement or
instrument relating thereto; (ii) the existence of any claim, counterclaim,
set-off, defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

34

 

 

--------------------------------------------------------------------------------

 

certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.  Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer.  However,
the foregoing shall not be construed to excuse LC Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Law) suffered by Borrower that are caused by LC Issuer’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

Letter of Credit Advances.  If the beneficiary of any Letter of Credit makes a
draft or other demand for payment thereunder then Borrower may, during the
interval between the making thereof and the honoring thereof by LC Issuer,
request Lenders to make Loans to Borrower in the amount of such draft or demand,
which Loans shall be made concurrently with LC Issuer’s payment of such draft or
demand and shall be immediately used by LC Issuer to repay the amount of the
resulting Matured LC Obligation.  Such a request by Borrower shall be made in
compliance with all of the provisions hereof, provided that for the purposes of
calculating Facility Usage, the amount of such Loans shall be considered, but
the amount of the Matured LC Obligation to be concurrently paid by such Loans
shall not be considered.

Participation by Lenders.  LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and, to induce LC Issuer to issue Letters of Credit
hereunder, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Percentage Share of LC Issuer’s obligations and rights under
each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder.  Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by Borrower
in accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of Cash Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to Administrative Agent, for the account of the LC Issuer
on demand, in immediately available funds at Administrative Agent’s Office, such
Lender’s Percentage Share of such Matured LC Obligation (or any portion thereof
which has not been reimbursed by Borrower).  Each Lender’s obligation to pay
Administrative Agent, for the account of the LC Issuer, pursuant to the terms of
this subsection is irrevocable and unconditional.  If any amount required to be
paid by any Lender pursuant to this subsection is paid by such Lender within
three Business Days after the date such payment is due, LC Issuer shall in
addition to such amount be entitled to recover from such Lender, on demand,
interest thereon calculated from such due date at the Federal Funds Rate.  If
any amount required to be paid by any Lender pursuant to this subsection is not
paid by such Lender within three Business Days after the date such payment is
due, LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Default
Rate applicable to Base Rate Loans.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

35

 

 

--------------------------------------------------------------------------------

 

Distributions to Participants.  Whenever LC Issuer has in accordance with this
section received from any Lender payment of such Lender’s Percentage Share of
any Matured LC Obligation, if LC Issuer thereafter receives any payment of such
Matured LC Obligation or any payment of interest thereon (whether directly from
Borrower or by application of Cash Collateral or otherwise, and excluding only
interest for any period prior to LC Issuer’s demand that such Lender make such
payment of its Percentage Share), LC Issuer will distribute to Administrative
Agent such Lender’s Percentage Share of the amounts so received by LC Issuer and
Administrative Agent will distribute to such Lender the amounts so received by
Administrative Agent from LC Issuer; provided, however, that if any such payment
received by LC Issuer must thereafter be returned by LC Issuer, such Lender
shall return such payment to Administrative Agent who shall promptly return such
payment to LC Issuer.

Calculations.  A written advice setting forth in reasonable detail the amounts
owing under this section, submitted by LC Issuer to Administrative Agent who in
turn shall submit such written advice to Borrower or any Lender from time to
time, shall be conclusive, absent manifest error, as to the amounts thereof.

Defaulting Lender Collateral.  If any Lender is a Defaulting Lender, Borrower
may from time to time provide Cash Collateral to LC Issuer, in an amount equal
to the Percentage Shares of all Defaulting Lenders in the LC Obligations (the
“Defaulting Lenders’ Percentage”), to secure the obligations of such Defaulting
Lenders under Section 2.13 of this Agreement.  Such Cash Collateral shall be
used to reimburse the Defaulting Lenders’ Percentage of drawings under Letters
of Credit and other obligations owing by Defaulting Lenders to LC Issuer.  In
the event any such Defaulting Lender is replaced in accordance with Section 3.7,
so long as no Default or Event of Default exists, LC Issuer shall release to
Borrower, at Borrower'’s written request, any amounts held as Cash Collateral
that are attributable to such Defaulting Lender'’s Percentage Share of the LC
Obligations.

Letter of Credit Fees.  In consideration of LC Issuer’s issuance of any Letter
of Credit, Borrower agrees to pay  to Administrative Agent, for the account of
all Lenders in accordance with their respective Percentage Shares, a letter of
credit issuance fee equal to the Letter of Credit Fee Rate then in effect (which
shall be increased by two percent (2%) per annum during any period in which
interest on the Loans would accrue at the Default Rate), and (b) to such LC
Issuer for its own account, a letter of credit fronting fee at a rate equal to
one-eighth of one percent (0.125%) per annum times the face amount of such
Letter of Credit (but in no event less than $500 per annum); provided, however,
any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to LC Issuer pursuant to Section
2.11 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Percentages Share allocable to such Letter of Credit pursuant to Section
2.18(a)(iv), with the balance of such fee, if any, payable to LC Issuer for its
own account (except such fee on such balance shall be proportionately reduced to
the extent Borrower has Cash Collateralized such balance or a part thereof). In
addition, Borrower will pay to LC Issuer LC Issuer’s customary fees for
issuance, amendment and drawing of each Letter of Credit.  The letter of credit
fee and the letter of credit fronting fee will be calculated based on the face
amount of all Letters of Credit outstanding on each day at the above applicable
rate and will be payable quarterly in arrears on the last Business Day of each
March, June, September and December.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

36

 

 

--------------------------------------------------------------------------------

 

No Duty to Inquire.

Drafts and Demands.  LC Issuer is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter.  LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by authenticated
SWIFT or otherwise) as the officer, representative or agent of any beneficiary
under any Letter of Credit, and payment by LC Issuer to any such beneficiary
when requested by any such purported officer, representative or agent is hereby
authorized and approved.  Borrower releases each Lender Party from, and agrees
to hold each Lender Party harmless and indemnified against, any liability or
claim in connection with or arising out of the subject matter of this section,
which indemnity shall apply whether or not any such liability or claim is in any
way or to any extent caused, in whole or in part, by any negligent act or
omission of any kind by any Lender Party, provided only that no Lender Party
shall be entitled to indemnification for that portion, if any, of any liability
or claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.

Extension of Maturity.  If the maturity of any Letter of Credit is extended by
its terms or by Law or governmental action, if any extension of the maturity or
time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of any Restricted Person, or if the
amount of any Letter of Credit is increased at the request of any Restricted
Person, this Agreement shall be binding upon all Restricted Persons with respect
to such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by LC Issuer, LC Issuer’s correspondents, or any Lender Party in
accordance with such extension, increase or other modification.

Transferees of Letters of Credit.  If any Letter of Credit provides that it is
transferable, LC Issuer shall have no duty to determine the proper identity of
anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer be
charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and Borrower releases each Lender Party from, and
agrees to hold each Lender Party harmless and indemnified against, any liability
or claim in connection with or arising out of the foregoing, which indemnity
shall apply whether or not any such liability or claim is in any way or to any
extent caused, in whole or in part, by any negligent act or omission of any kind
by any Lender Party, provided only that no Lender Party shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

Cash Collateral.

Certain Credit Support Events.  Upon the request of Administrative Agent or LC
Issuer (i) if LC Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a Matured LC Obligation,
or (ii) if, as of 30 days prior to the Revolver Maturity Date, any LC Obligation
for any reason remains outstanding, Borrower shall, in each case, immediately
Cash Collateralize the then outstanding amount of all LC Obligations.  If, after
the making of all mandatory prepayments required under Section 2.7, the
outstanding LC Obligations will exceed the Borrowing Base, then in addition to
prepayment of the entire principal balance of the Loans required

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

37

 

 

--------------------------------------------------------------------------------

 

under Section 2.7, Borrower shall immediately Cash Collateralize the then
outstanding LC Obligations in an amount equal to such excess.  At any time that
there shall exist a Defaulting Lender, immediately upon the request of
Administrative Agent or LC Issuer, Borrower shall deliver Cash Collateral to
Administrative Agent in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.18(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

Grant of Security Interest.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Administrative Agent, Collateral Agent
or any Lender.  Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) Administrative Agent,
Collateral Agent or such Lender, for the benefit of Administrative Agent, LC
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as Collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c).  If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, Borrower or the relevant Defaulting Lender will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.7, 2.11, 2.18, or 8.3 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific LC Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.5(h) or (ii) Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Restricted Person shall
not be released during the continuance of a Default (and following application
as provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.3), and (y) the Person providing Cash Collateral and LC Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Obligations of Lenders Several.  The obligations of Lenders hereunder to make
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 2.2 are several and not joint.  The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section
10.4(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.4(c).

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

38

 

 

--------------------------------------------------------------------------------

 

Defaulting Lenders.  

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

(ii)(ii)Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article III or VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.14), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to LC Issuer hereunder; third, if so
determined by Administrative Agent or requested by LC Issuer to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to Lenders or LC Issuer as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or LC Issuer against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Matured LC Obligations in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or Matured LC Obligations were made at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Matured LC Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Matured LC Obligations owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

39

 

 

--------------------------------------------------------------------------------

 

(iii)(iii)Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.5(c) for any period during
which that Lender is a Defaulting Lender (and Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.14.  

(iv)(iv)Reallocation of Percentage Share to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.13, the
“Percentage Share” of each non-Defaulting Lender shall be computed without
giving effect to the maximum aggregate amount of the obligation to make Loans
and participate in Letters of Credit of that Defaulting Lender; provided, that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the maximum aggregate amount of the Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the Loans of
that Lender.

Defaulting Lender Cure.  If Borrower, Administrative Agent and LC Issuer agree
in writing in their discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which conditions may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held on a pro rata basis by the Lenders in accordance with their
Percentage Share (without giving effect to Section 2.18(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Payments to Lenders

General Procedures.  Borrower will make each payment which it owes under the
Loan Documents to Administrative Agent for the account of Lender to whom such
payment is owed.  Each such payment must be received by Administrative Agent not
later than noon, New York time, on the date such payment becomes due and
payable, in lawful money of the United States, without set‑off, deduction or
counterclaim, and in immediately available funds.  Any payment received by
Administrative Agent after such time will be deemed to have been made on the
next following Business Day.  Should any such payment become due and payable on
a day other than a Business Day, the maturity of such payment shall be extended
to the next succeeding Business Day, and, in the case of a payment of principal
or past due interest, interest shall accrue and be payable thereon for the
period of such extension as provided in the Loan Document under which such
payment is due.  Each payment under a Loan Document shall be due and payable at
the place provided therein and, if no specific place of payment is provided,
shall be due

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

40

 

 

--------------------------------------------------------------------------------

 

and payable as set forth for Administrative Agent on the Lenders Schedule.  When
Administrative Agent collects or receives money on account of the Obligations,
Administrative Agent shall promptly distribute all money so collected or
received, and each Lender (or Lender Counterparty, in the case of Lender Hedging
Obligations) shall apply all such money so distributed as follows (except as
otherwise provided in Section 8.3):

first, for the payment of all Obligations which are then due (and if such money
is insufficient to pay all such Obligations, first to any reimbursements due
Administrative Agent or Collateral Agent under Section 6.9 or 10.4 and then to
the partial payment of all other Obligations then due in proportion to the
amounts thereof, or as Lender Parties shall otherwise agree);

then for the prepayment of amounts owing under the Loan Documents (other than
principal of the Loans) if so specified by Borrower;

then for the prepayment of principal of the Loans, together with accrued and
unpaid interest on the principal so prepaid; and

last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest on any Loan shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Section
2.7.  Except as otherwise set forth above, all distributions of amounts
described in any of the subsections above shall be made by Administrative Agent
pro rata to each Lender Party then owed Obligations described in such subsection
in proportion to all amounts owed to all Lender Parties which are described in
such subsection; provided that if any Lender Party then owes payments to LC
Issuer for the purchase of a participation under Section 2.13(c) or to
Administrative Agent under Section 10.4, any amounts otherwise distributable
under this section to such Lender shall be deemed to belong to LC Issuer or
Administrative Agent, respectively, to the extent of such unpaid payments, and
Administrative Agent shall apply such amounts to make such unpaid payments
rather than distribute such amounts to such Lender Party.

Increased Costs.

Increased Costs Generally.  If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
Reserve Requirement reflected in the Adjusted Eurodollar Rate) or LC Issuer;

subject any Lender or LC Issuer to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender or LC Issuer in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.5 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or LC Issuer); or

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

41

 

 

--------------------------------------------------------------------------------

 

impose on any Lender or LC Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or LC
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or LC
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or LC Issuer, Borrower will pay to such Lender or LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or LC Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

Capital Requirements.  If any Lender or LC Issuer determines that any Change in
Law affecting such Lender or LC Issuer or any lending office of such Lender or
such Lender’s or LC Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by LC Issuer, to a
level below that which such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or LC Issuer’s policies and the policies of such
Lender’s or LC Issuer’s holding company with respect to capital adequacy), then
from time to time Borrower will pay to such Lender or LC Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company for any such reduction
suffered.  

Certificates for Reimbursement.  A certificate of a Lender or LC Issuer setting
forth the amount or amounts necessary to compensate such Lender or LC Issuer or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to Borrower shall be conclusive absent manifest
error.  Borrower shall pay such Lender or LC Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

Delay in Requests.  Failure or delay on the part of any Lender or LC Issuer to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or LC Issuer’s right to demand such compensation, provided that
Borrower shall not be required to compensate a Lender or LC Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or LC Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or LC Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

Capital Reimbursement.  If either (a)  the introduction or implementation of or
the compliance with or any change in or in the interpretation of any Law, or (b)
the introduction or implementation of or the compliance with any request,
directive or guideline from any central bank or other Governmental Authority
(whether or not having the force of Law) affects or would affect the amount of
capital required or expected to be maintained by any Lender or any corporation
controlling any Lender, then, upon demand by such Lender, Borrower will pay to
Administrative Agent for the benefit of

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

42

 

 

--------------------------------------------------------------------------------

 

such Lender, from time to time as specified by such Lender, such additional
amount or amounts which such Lender shall determine to be appropriate to
compensate such Lender or any corporation controlling such Lender in light of
such circumstances, to the extent that such Lender reasonably determines that
the amount of any such capital would be increased or the rate of return on any
such capital would be reduced by or in whole or in part based on the existence
of the face amount of such Lender’s Loans, Letters of Credit, participations in
Letters of Credit or Commitments under this Agreement.

Illegality.  If any Change in Law after the Closing Date shall make it unlawful
for any Lender Party to fund or maintain Eurodollar Loans, then, upon notice by
such Lender Party to Borrower and Administrative Agent, (a) Borrower’s right to
elect Eurodollar Loans from such Lender Party shall be suspended to the extent
and for the duration of such illegality, (b) all Eurodollar Loans of such Lender
Party which are then the subject of any Borrowing Notice and which cannot be
lawfully funded shall be funded as Base Rate Loans of such Lender Party, and (c)
all Eurodollar Loans of such Lender Party shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by Law.  If
any such Conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, Borrower shall pay
to such Lender Party such amounts, if any, as may be required pursuant to
Section 3.4.

Funding Losses.  In addition to its other obligations hereunder, Borrower will
indemnify each Lender Party against, and reimburse each Lender Party on demand
for, any loss or expense incurred or sustained by such Lender Party (including
any loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by a Lender Party to fund or maintain
Eurodollar Loans), as a result of (a) any payment or prepayment (whether
authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice requesting the Continuation of outstanding
Eurodollar Loans as, or the Conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such Continuation/
Conversion Notice from becoming fully effective, (c) the failure of any Loan to
be made or of any Continuation/Conversion Notice requesting the Continuation of
outstanding Eurodollar Loans as, or the Conversion of outstanding Base Rate
Loans to, Eurodollar Loans to become effective due to any condition precedent
not being satisfied or due to any other action or inaction of any Restricted
Person, (d) any Conversion (whether authorized or required hereunder or
otherwise) of all or any portion of any Eurodollar Loan into a Base Rate Loan or
into a different Eurodollar Loan on a day other than the day on which the
applicable Interest Period ends, or (e) any assignment of a Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by Borrower pursuant to Section 3.7(b).  Such indemnification shall be
on an after-tax basis

Taxes.

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of Borrower hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if Borrower shall be required by applicable Law to deduct
any Indemnified Taxes (including any Other Taxes) from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) Administrative Agent, Lender or LC Issuer, as the case may
be, receives an amount equal to the sum it

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

43

 

 

--------------------------------------------------------------------------------

 

would have received had no such deductions been made, (ii) Borrower shall make
such deductions and (iii) Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.

Payment of Other Taxes by Borrower.  Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

Indemnification by Borrower.  Borrower shall indemnify the Administrative Agent,
each Lender and LC Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Administrative Agent, such Lender or LC Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender or LC Issuer (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender or
LC Issuer, shall be conclusive absent manifest error.

Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

Status of Lenders.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Loan Document shall
deliver to Borrower (with a copy to Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

duly completed copies of Internal Revenue Service Form W-8ECI,

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

44

 

 

--------------------------------------------------------------------------------

 

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or

any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower to determine the withholding or deduction
required to be made.

Treatment of Certain Refunds.  If Administrative Agent, a Lender or LC Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to this Section 3.5, it
shall pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Administrative Agent, such Lender or LC
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that Borrower, upon the request of Administrative Agent, such Lender or LC
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent, such Lender or LC Issuer in the event Administrative
Agent, such Lender or LC Issuer is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require
Administrative Agent, any Lender or LC Issuer to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
Borrower or any other Person.

FATCA.  

(v)(i) If a payment made to a Lender or the LC Issuer under this Agreement would
be subject to United States federal withholding tax imposed by FATCA if such
Lender or the LC Issuer fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender or the LC Issuer shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower or the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender or the LC Issuer has complied with such Lender’s, or the LC
Issuer’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

45

 

 

--------------------------------------------------------------------------------

 

(vi)(ii)Each Lender and the LC Issuer agree that if any documentation, form or
certification previously delivered by it pursuant to the preceding subsection
expires or becomes obsolete or inaccurate in any respect, it shall update such
documentation, form or certification or promptly notify the Administrative Agent
and the Borrower in writing of its legal inability to do so.

Alternative Rate of Interest.  If prior to the commencement of any Interest
Period for a Borrowing of Eurodollar Loans:

Administrative Agent determines that adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate for such Interest Period (any such
determination shall be conclusive absent manifest error); or

Administrative Agent is advised by Required Lenders that the Eurodollar Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone or facsimile as promptly as practicable thereafter and, until
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Continuation/Conversion Notice that
requests the Conversion of any Borrowing to, or Continuation of any Borrowing
as, a Borrowing of Eurodollar Loans shall be ineffective and shall be deemed a
request to continue such Borrowing as a Borrowing of Base Rate Loans and (ii) if
any Borrowing Notice requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of Base Rate Loans.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans.

Mitigation Obligations; Replacement of Lenders.

Designation of a Different Lending Office.  If any Lender is a Defaulting
Lender, or any Lender requests compensation under Section 3.2, or requires
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.2 or 3.5, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Replacement of Lenders.   If any Lender is a Defaulting Lender, or if any Lender
requests compensation under Section 3.2, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.5, or if any Lender defaults in its obligation
to fund Loans hereunder, or if any Lender fails to consent to any amendment or
waiver request pursuant to Section 10.1, then Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.5), all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

46

 

 

--------------------------------------------------------------------------------

 

Borrower shall have paid to Administrative Agent the assignment fee specified in
Section 10.5;

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Matured LC Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.4 unless
such Lender is a Defaulting Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

in the case of any such assignment resulting from a claim for compensation under
Section 3.2 or payments required to be made pursuant to Section 3.5, such
assignment will result in a reduction in such compensation or payments
thereafter; and

such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.  Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 3.7 and to the extent permitted under
applicable Law, each Lender hereby designates and appoints Administrative Agent
as its true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Acceptance required hereunder if such
Lender is a Defaulting Lender, and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.

Payments by Borrower; Presumptions by Agent.  Unless Administrative Agent shall
have received notice from Borrower prior to the date on which any payment is due
to Administrative Agent for the account of Lenders or LC Issuer hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to Lenders or LC Issuer, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each Lender or LC Issuer, as the case may be, severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender or LC Issuer, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation

Conditions Precedent

Conditions Precedent to Closing.  The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:

Administrative Agent shall have received all of the following, duly executed and
delivered and in form, substance and date satisfactory to Administrative Agent:

This Agreement and the other documents Lenders are to execute in connection
herewith.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

47

 

 

--------------------------------------------------------------------------------

 

Each Note.

Each Security Document listed in the Security Schedule.

Certain certificates including:

An “Omnibus Certificate” of the Secretary of the General Partner, which shall
contain an incumbency certificate with the names and signatures of the officers
of the General Partner authorized to execute Loan Documents on behalf of the
General Partner and Restricted Persons and which shall certify to the truth,
correctness and completeness of the following exhibits attached thereto: (1) a
copy of resolutions duly adopted by Board of Managers of the General Partner, as
the general partner of the MLP, and as the sole member of each Restricted
Person, in full force and effect at the time this Agreement is entered into,
authorizing the execution of this Agreement and the other Loan Documents
delivered or to be delivered in connection herewith and the consummation of the
transactions contemplated herein and therein, (2) the Organizational Documents
of General Partner and of each Restricted Person and all amendments thereto,
certified by the appropriate official of each such Person’s state of
organization, and (3) copies of the internal governance documents of General
Partner and each Restricted Person.

A “Compliance Certificate” of the Chief Financial Officer of the General
Partner, in which such officer certifies (i) the transactions contemplated by
the Merger Agreement have been consummated in accordance in all material
respects with the Merger Agreement and applicable Law, (ii) to the satisfaction
of the conditions set out in subsections (a), (b), (c) and (d) of Section 4.2,
(iii) as of the Closing Date, no Default or Event of Default will exist after
giving effect to the initial Borrowing under this Agreement, (iv) as of the
Closing Date, except for the Obligations, no Restricted Person will have any
outstanding Indebtedness for borrowed money, (iv) that after giving effect to
all Loans and Letters of Credit issued pursuant hereto on the Closing Date,
Borrower will have at least $29,000,000 of Unused Borrowing Base, (iv) that all
material governmental and third party approvals necessary or, in the discretion
of the Administrative Agent, advisable in connection with the financing
contemplated hereby and the continuing operations of the Restricted Parties
shall have been obtained and are in full force and effect, and (v) compliance
with the financial covenants set forth in Sections 7.12 and 7.13 on a pro forma
rolling four quarter basis for the period ending September 30, 2011 (or if
financial statements are unavailable for that period, for the period ending June
30, 2011), using a calculation methodology approved by the Administrative Agent.

Administrative Agent shall have received a certificate (or certificates) of the
due formation, valid existence and good standing of General Partner and each
Restricted Person in their respective states of organization, issued by the
appropriate authorities of such jurisdiction, and certificates of Borrower’s and
its Subsidiaries’ good standing and due qualification to do business, issued by
appropriate officials in any states in which Borrower or it Subsidiaries owns
property subject to the Security Documents.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

48

 

 

--------------------------------------------------------------------------------

 

Administrative Agent shall have received the Initial Engineering Report and the
Initial Pro Forma Financial Statements and be satisfied with the MLP'’s capital
structure.

Administrative Agent shall have received originally executed copies of the
favorable written opinion of GableGotwals, counsel for Restricted Persons,
opining as to such matters as Administrative Agent may reasonably request, dated
as of the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent (and each Restricted Person hereby
instructs such counsel to deliver such opinions to Administrative Agent and
Lenders).

Administrative Agent shall have received title due diligence in form, substance
and authorship satisfactory to Administrative Agent with respect to the
Restricted Persons’ oil and gas reserves representing at least eighty percent
(80%) of the aggregate Present Value of the Restricted Persons’ Proved Reserves.

Certificates evidencing Restricted Persons’ insurance in effect on the Closing
Date and showing Administrative Agent as the additional insured and loss payee.

Borrower shall have entered into novation agreements, on terms and conditions
satisfactory to Administrative Agent, with respect to the Existing Hedges for
which a Lender or Lender Counterparty is not a counterparty.

Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Arranger or any Lender pursuant to any Loan
Documents or any commitment agreement heretofore entered into, including,
without limitation, a facility fee, in the amount equal to 0.5% of the initial
Borrowing Base and payment of all expenses for which invoices have been
presented prior to the Closing Date.

Administrative Agent shall have received Uniform Commercial Code and other lien
searches reflecting the absence of other liens and security interests other than
those being released or Permitted Liens.

No event or circumstance shall have occurred or be continuing since December 31,
2010 that has had, or could be reasonably expected to cause, either individually
or in the aggregate, a Material Adverse Change.

All partnership, corporate and other proceedings taken or to be taken in
connection with the Merger Agreement and all documents incidental thereto shall
be reasonably satisfactory in form and substance to Administrative Agent and
Administrative Agent shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request. and  

The Closing Date shall occur on or before December 31, 2011.

Additional Conditions Precedent.  No Lender has any obligation to make any Loan
(including its first) and LC Issuer has no obligation to issue any Letter of
Credit (including its first), unless the following conditions precedent have
been satisfied:

All representations and warranties made by any Restricted Person in any Loan
Document (including, without limitation, the representations in Sections 5.6
regarding no Material Adverse Change and in Section 5.9 regarding Litigation)
shall be true on and as of the date of such Loan or the date of

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

49

 

 

--------------------------------------------------------------------------------

 

issuance of such Letter of Credit (except to the extent that the facts upon
which such representations are based have been changed by the extension of
credit hereunder) as if such representations and warranties had been made as of
the date of such Loan or the date of issuance of such Letter of Credit (except
such representations and warranties that expressly refer to an earlier date,
which shall have been true as of such earlier date).

No Default or Borrowing Base Deficiency shall exist at the date of such Loan or
the date of issuance of such Letter of Credit.

No Material Adverse Change shall have occurred since the date of this Agreement.

Each Restricted Person shall have performed and complied with all agreements and
conditions required in the Loan Documents to be performed or complied with by it
on or prior to the date of such Loan or the date of issuance of such Letter of
Credit.

The making of such Loan or the issuance of such Letter of Credit shall not be
prohibited by any Law and shall not subject any Lender or LC Issuer to any
penalty or other onerous condition under or pursuant to any such Law.

(f)When applicable, the Administrative Agent shall have received a certification
signed by an authorized officer of Borrower setting forth the Consolidated Cash
Balance (without regarding to the requested Loan or Letter of Credit) and the
pro forma Consolidated Cash Balance (giving effect to the requested Loan or
Letter of Credit).

(g)At the time of and immediately after giving effect to the requested Loan or
Letter of Credit (i) the Credit Parties shall not have any Excess Cash and (ii)
as of the end of the Business Day on which such Loan will be funded or such
Letter of Credit will be issued, in each case, the Credit Parties shall not have
any Excess Cash.  Each Borrowing Notice and LC Application shall constitute a
representation of compliance with this Section 4.2(g).

Representations and Warranties

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce
Administrative Agent and each Lender to enter into this Agreement and to extend
credit hereunder, Borrower represents and warrants to Administrative Agent and
each Lender on the Closing Date and on each other date specified in this
Agreement for representations and warranties to be made that:

No Default.  No Restricted Person is in default in the performance of any of its
covenants and agreements contained in any Loan Document.  No event has occurred
and is continuing which constitutes a Default.

Organization and Good Standing.  Each Restricted Person is duly organized,
validly existing and, as applicable, in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby and
is duly qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary, except where failure to have such qualification,
standing or authorization could not reasonably be expected to cause a Material
Adverse Change.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

50

 

 

--------------------------------------------------------------------------------

 

Authorization.  Each Restricted Person has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents to which it is
a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder.  Borrower is duly
authorized to borrow funds hereunder.

No Conflicts or Consents.  The execution and delivery by the various Restricted
Persons of the Loan Documents to which each is a party, the performance by each
of its obligations under such Loan Documents, and the consummation of the
transactions contemplated by the various Loan Documents, do not and will not (i)
conflict with any provision of (1) any Law, (2) the Organizational Documents of
any Restricted Person, or (3) any agreement, judgment, license, order or permit
applicable to or binding upon any Restricted Person, (ii) result in the
acceleration of any Indebtedness owed by any Restricted Person, or (iii) result
in or require the creation of any Lien upon any assets or properties of any
Restricted Person except as expressly contemplated or permitted in the Loan
Documents.  Except as expressly contemplated in the Loan Documents (including
the Disclosure Schedule) no consent, approval, authorization or order of, and no
notice to or filing with, any Governmental Authority or third party is required
in connection with the execution, delivery or performance by any Restricted
Person of any Loan Document or to consummate any transactions contemplated by
the Loan Documents.

Enforceable Obligations.  This Agreement is, and the other Loan Documents when
duly executed and delivered will be, legal, valid and binding obligations of
each Restricted Person to the extent it is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

Initial Proforma Financial Statements.     Restricted Persons have heretofore
delivered to each Lender true, correct and complete copies of the Initial
Proforma Financial Statements.  The Initial Proforma Financial Statements were
prepared in good faith based upon assumptions specified therein.  Since December
31, 2010, no Material Adverse Change has occurred.

[Reserved].  

Full Disclosure.  No certificate, statement or other information delivered
herewith or heretofore by any Restricted Person to any Lender in connection with
the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact known to any Restricted Person (other than industry‑wide
risks normally associated with the types of businesses conducted by Restricted
Persons) necessary to make the statements contained herein or therein not
misleading as of the date made or deemed made.  There is no fact known to any
Restricted Person (other than industry‑wide risks normally associated with the
types of businesses conducted by Restricted Persons) that has not been disclosed
to each Lender in writing which would reasonably be expected to cause a Material
Adverse Change.  There are no material statements or conclusions in any
Engineering Report which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that each Engineering Report and any budgets,
business plans and other projected or estimated information are necessarily
based upon professional opinions, assumptions, estimates and projections and
that Borrower does not warrant that such opinions, assumptions, estimates and
projections will ultimately prove to have been accurate.  Borrower has
heretofore delivered to each Lender true, correct and complete copies of the
Initial Engineering Report.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

51

 

 

--------------------------------------------------------------------------------

 

Litigation.  Except as disclosed in the Disclosure Schedule or in a Disclosure
Report: (i) there are no actions, suits or legal, equitable, arbitrative or
administrative proceedings pending, or to the knowledge of any Restricted Person
threatened, against any Restricted Person before any Governmental Authority
which could cause a Material Adverse Change, (ii) no Restricted Person has any
contingent obligations, and (iii) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Tribunal against any
Restricted Person or any Restricted Person’s stockholders, partners, members,
directors or officers which could cause a Material Adverse Change.

Labor Disputes and Acts of God.  Except as disclosed in the Disclosure Schedule
or a Disclosure Report, neither the business nor the properties of any
Restricted Person has been affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), which could cause a Material Adverse Change.

ERISA Plans and Liabilities.  All currently existing ERISA Plans are listed in
the Disclosure Schedule or a Disclosure Report.  Except as disclosed in the
Disclosure Schedule or a Disclosure Report, no Termination Event has occurred
with respect to any ERISA Plan and all ERISA Affiliates are in compliance with
ERISA in all material respects.  No ERISA Affiliate is required to contribute
to, or has any other absolute or contingent liability in respect of, any
“multiemployer plan” as defined in Section 4001 of ERISA.  Except as set forth
in the Disclosure Schedule or a Disclosure Report: (i) no “accumulated funding
deficiency” (as defined in Section 412(a) of the Internal Revenue Code) exists
with respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and (ii) the current value of each ERISA Plan’s
benefits does not exceed the current value of such ERISA Plan’s assets available
for the payment of such benefits by more than $1,000,000.

Environmental and Other Laws.  Except as disclosed in the Disclosure Schedule or
a Disclosure Report and except to the extent that any of the following could not
reasonably be expected to result in a Material Adverse Change: (a) Restricted
Persons are conducting their businesses in material compliance with all
applicable Laws, including Environmental Laws, and have and are in compliance
with all licenses and permits required under any such Laws; (b) none of the
operations or properties of any Restricted Person is the subject of federal,
state or local investigation evaluating whether any material remedial action is
needed to respond to a release of any Hazardous Materials into the environment
or to the improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials; (c) no Restricted Person (and to the best
knowledge of Borrower, no other Person) has filed any notice under any Law
indicating that any Restricted Person is responsible for the improper release
into the environment, or the improper storage or disposal, of any material
amount of any Hazardous Materials or that any Hazardous Materials have been
improperly released, or are improperly stored or disposed of, upon any property
of any Restricted Person; (d) no Restricted Person has transported or arranged
for the transportation of any Hazardous Material to any location which is (i)
listed on the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, listed for
possible inclusion on such National Priorities List by the Environmental
Protection Agency in its Comprehensive Environmental Response, Compensation and
Liability Information System List, or listed on any similar state list or (ii)
the subject of federal, state or local enforcement actions or other
investigations which may lead to claims against any Restricted Person for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims (whether under Environmental Laws or otherwise); and (e) no
Restricted Person otherwise has any known material contingent liability under
any Environmental Laws or in connection with the release into the environment,
or the storage or disposal, of any Hazardous Materials.  Each Restricted Person
undertook, at the time of its acquisition of each of its material properties,
all appropriate inquiry into the previous ownership and uses  of the property
and any potential environmental liabilities associated therewith.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

52

 

 

--------------------------------------------------------------------------------

 

Names and Places of Business.  No Restricted Person has, during the preceding
five years, had, been known by, or used any other trade or fictitious name,
except as disclosed in the Disclosure Schedule.  Except as otherwise indicated
in the Disclosure Schedule or a Disclosure Report, the chief executive office
and principal place of business of each Restricted Person are (and for the
preceding five years have been) located at the address of Borrower set out on
the signature pages hereto.  Except as indicated in the Disclosure Schedule or a
Disclosure Report, no Restricted Person has any other office or place of
business.

Borrower’s Subsidiaries.  Except as disclosed on the Disclosure Schedule or a
Disclosure Report, Borrower does not have any Subsidiary or own any stock in any
other corporation or association.  Neither Borrower nor any Restricted Person is
a member of any general or limited partnership, joint venture or association of
any type whatsoever except those listed in the Disclosure Schedule.

Title to Properties; Licenses.  Each Restricted Person has good and defensible
title to, or valid leasehold interests in, all of the Collateral owned or leased
by such Restricted Person and all of its other material properties and assets
necessary or used in the ordinary conduct of its business, free and clear of all
Liens, encumbrances, or adverse claims other than Permitted Liens, except that
no representation or warranty is made with respect to any oil, gas or mineral
property or interest to which no proved oil or gas reserves are properly
attributed. After giving full effect to all Permitted Liens, the Restricted
Persons own the net interests in production attributable to the wells and units
evaluated in the Initial Engineering Report.  Upon delivery of each Engineering
Report furnished to the Lenders pursuant to Sections 6.2(d) and (e), the
statements made in the preceding sentences of this section and in Section 5.20
shall be true with respect to the Oil and Gas Properties covered by such
Engineering Report.  After giving full effect to all Permitted Liens, the
ownership of such properties does not in the aggregate in any material respect
obligate Borrower or any other Restricted Person to bear the costs and expenses
relating to the maintenance, development and operations of such properties in an
amount materially in excess of the working interest of Borrower in such
properties set forth in the Initial Engineering Report.  Each Restricted Person
has paid all royalties payable under the oil and gas leases to which it is
operator, except those contested in accordance with the terms of the applicable
joint operating agreement, otherwise contested in good faith by appropriate
proceedings, or otherwise withheld under circumstances normal in the
industry.  Upon delivery of each Engineering Report furnished to Administrative
Agent pursuant to Section 6.2, the statements made in the preceding sentences of
this Section 5.15 shall be true with respect to the Oil and Gas Properties
covered by such Engineering Reports as of the date such reports are delivered to
Administrative Agent.    Each Restricted Person possesses all material licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) which are
reasonably necessary to carry out its business as presently conducted and as
presently proposed to be conducted hereafter, and no Restricted Person is in
violation in any material respect of the terms under which it possesses such
intellectual property or the right to use such intellectual property, except for
any such violation that, individually or in the aggregate, could not reasonably
be expected to cause a Material Adverse Change.

Government Regulation.  Neither Borrower nor any other Restricted Person owing
Obligations is subject to regulation under the Federal Power Act, or the
Investment Company Act of 1940 (as any of the preceding acts have been amended)
or any other Law which regulates the incurring by such Person of Indebtedness,
including Laws relating to common contract carriers or the sale of electricity,
gas, steam, water or other public utility services.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

53

 

 

--------------------------------------------------------------------------------

 

Insider.  No Restricted Person, nor any Person having “control” (as that term is
defined in 12 U.S.C. § 375b(9) or in regulations promulgated pursuant thereto)
of any Restricted Person, is a “director” or an “executive officer” or
“principal shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which any Lender is a Subsidiary.

Solvency.  Upon giving effect to the making of Loans, the execution of the Loan
Documents by Borrower and the consummation of the transactions contemplated
hereby, each Restricted Person will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar Laws).

Leases and Contracts; Performance of Obligations.  The leases, contracts,
servitudes and other agreements forming a part of the Oil and Gas Properties of
the Restricted Persons covered by the Initial Engineering Report and each
subsequent Engineering Report are in full force and effect.  All rents,
royalties and other payments due and payable under such leases, contracts,
servitudes and other agreements, or under any Permitted Liens, or otherwise
attendant to the ownership or operation of such Oil and Gas Properties, have
been properly and timely paid except where the failure to do so would not
materially adversely affect any material lease, contract, servitude or other
agreement.  No Restricted Person is in default with respect to its obligations
(and no Restricted Person is aware of any default by any third party with
respect to such third party’s obligations) under any such leases, contracts,
servitudes and other agreements, or under any Permitted Liens, or otherwise
attendant to the ownership or operation of any part of such Oil and Gas
Properties, where such default would reasonably be expected to materially
adversely affect the ownership or operation of such Oil and Gas Properties.  No
Restricted Person is currently accounting for any royalties, or overriding
royalties or other payments out of production, on a basis (other than delivery
in kind) less favorable to such Restricted Person than proceeds received by such
Restricted Person (calculated at the well) from sale of production, and no
Restricted Person has to its knowledge any liability (or alleged liability) to
account for the same on any such less favorable basis.

Sale of Production. No Oil and Gas Property is subject to any contractual or
other arrangement (i) whereby payment for production is or can be deferred for a
substantial period after the month in which such production is delivered (in the
case of oil, not in excess of 60 days, and in the case of gas, not in excess of
90 days) or (ii) whereby payments are made to a Restricted Person other than by
checks, drafts, wire transfer advises or other similar writings, instruments or
communications for the immediate payment of money.  Except for production sales
contracts, processing agreements, transportation agreements and other agreements
relating to the marketing of production that are listed on the Disclosure
Schedule in connection with the Oil and Gas Properties to which such contract or
agreement relates: (i) no Oil and Gas Property is subject to any contractual or
other arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of production) which cannot be canceled on
120 days’ (or less) notice and (ii) all contractual or other arrangements for
the sale, processing or transportation of production (or otherwise related to
the marketing of production) are bona fide arm’s length transactions made with
third parties not affiliated with Restricted Persons.  Each Restricted Person is
presently receiving a price for all production from (or attributable to) each
Oil and Gas Property covered by a production sales contract or marketing
contract listed on the Disclosure Schedule that is computed in accordance with
the terms of such contract, and no Restricted Person is having deliveries of
production from such Oil and Gas Property curtailed substantially below such
property’s delivery capacity.  No Restricted Person, nor any Restricted Person’s
predecessors in title, has received prepayments (including payments for gas not
taken pursuant to “take or pay” or other similar arrangements) for any oil, gas
or other hydrocarbons produced or to be produced from any Oil and Gas

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

54

 

 

--------------------------------------------------------------------------------

 

Properties after the date hereof.  Except as set forth in the Disclosure
Schedule, and to the best knowledge of  the Restricted Persons, on a net basis
there are no gas imbalances, take or pay or other prepayments that would require
the Restricted Persons to deliver, in the aggregate, one fourth of one percent
(0.25%) or more of their aggregate Proved Reserves at some future time without
then or thereafter receiving full payment therefor.  No Oil and Gas Property is
subject at the present time to any regulatory refund obligation and, to the best
of Borrower’s knowledge, no facts exist which might cause the same to be
imposed.

Operation of Oil and Gas Properties.  The Oil and Gas Properties (and all
properties unitized therewith) are being (and, to the extent the same could
adversely affect the ownership or operation of the Oil and Gas Properties after
the date hereof, have in the past been) maintained, operated and developed in a
good and workmanlike manner, in accordance with prudent industry standards and
in conformity with all applicable Laws and in conformity with all oil, gas or
other mineral leases and other contracts and agreements forming a part of the
Oil and Gas Property and in conformity with the Permitted Liens.  No Oil and Gas
Property is subject to having allowable production after the date hereof reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) prior to the date hereof and (ii) none of the wells
located on the Oil and Gas Properties (or properties unitized therewith) are or
will be deviated from the vertical more than the maximum permitted by applicable
Laws, regulations, rules and orders, and such wells are bottomed under and
producing from, with the well bores wholly within, the Oil and Gas Properties
(or, in the case of wells located on properties unitized therewith, such
unitized properties).  Except as set forth in the Disclosure Schedule, there are
no dry holes, or otherwise inactive wells, located on the Oil and Gas Properties
or on lands pooled or unitized therewith, except for wells that have been
properly plugged and abandoned.  Each Restricted Person has all governmental
licenses and permits necessary or appropriate to own and operate its Oil and Gas
Property, and no Restricted Person has received notice of any violations in
respect of any such licenses or permits.

Ad Valorem and Severance Taxes. Each Restricted Person has paid and discharged
all ad valorem taxes assessed against its Oil and Gas Property or any part
thereof and all production, severance and other taxes assessed against, or
measured by, the production or the value, or proceeds, of the production
therefrom, in each case to the extent such taxes are due and payable, except for
(i) those being disputed in good faith by appropriate proceedings and for which
appropriate reserves have been established on such Restricted Person’s financial
statements in accordance with GAAP or (ii) to the extent that failure to do so
could not reasonably be expected to result in a Material Adverse Change.

Hedging Contracts.  As of the TenthTwelfth Amendment Effective Date, Borrower is
not a party to any Hedging Contract, except for those Hedging Contracts of
Borrower described in Section 5.23 of the Disclosure Schedule and Schedule 5,
each as attached to Amendment No. 10.12.  Such Hedging Contracts are in full
force and effect, and no “Event of Default” or “Termination Event” has occurred
that is continuing thereunder.

Anti-Terrorism; Anti-Money Laundering; Etc..  Neither Borrower nor Guarantor nor
any of their Subsidiaries or, to their knowledge, any of their Related Parties
(i) is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et
seq.), (ii) is in violation of (A) the Trading with the Enemy Act, (B) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or, (C) the PATRIOT Act (collectively, the “Anti-Terrorism
Laws”), or (D) any Anti-Corruption Laws, (iii) is, or is controlled or owned by

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

55

 

 

--------------------------------------------------------------------------------

 

Persons that are, the subject of Sanctions or (i) is, or is controlled or owned
by Persons that are, located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions. No part of the
proceeds of any advance or Letter of Credit hereunder will be unlawfully used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Person that is the subject of Sanctions
or a Sanctioned Country, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent or the LC Issuer) of any Anti-Terrorism Laws or any Sanctions.

EEA Financial Institutions.  Neither Borrower nor Guarantor is an EEA Financial
Institution.

Affirmative Covenants

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations (other than
contingent indemnification obligations) and the termination of the Commitments
under this Agreement, unless Required Lenders agree otherwise:

Payment and Performance.  Borrower will pay all amounts due under the Loan
Documents in accordance with the terms thereof and will observe, perform and
comply with every covenant, term and condition in the Loan Documents.  Borrower
will cause each other Restricted Person to observe, perform and comply with
every such term, covenant and condition.

Books, Financial Statements and Reports.  Each Restricted Person will at all
times maintain full and accurate books of account and records.  Borrower will
maintain and cause its Subsidiaries to maintain a standard system of accounting
and will furnish, or cause the MLP to furnish, the following statements and
reports to Administrative Agent at Borrower’s expense:

As soon as available but in any event in accordance with then applicable Law and
not later than the first to occur of (i) the 15th  day after annual financial
statements are required to be delivered to the SEC and (ii) the 120th day after
the end of the MLP’s Fiscal Year, beginning with the Fiscal Year ended December
31, 2011, the MLP’s audited Consolidated balance sheet and related statements of
operations, partners’ equity and cash flows as of the end of and for such Fiscal
Year, together with the notes thereto, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all reported on by Grant
Thornton, L.L.P. or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the MLP
and its Consolidated Subsidiaries (including the Borrower) on a Consolidated
basis in accordance with GAAP consistently applied; provided that the timely
filing with the SEC of the MLP’s annual report on Form 10-K will satisfy the
reporting requirements of this Section.

For each of the first three Fiscal Quarters of the MLP’s Fiscal Year, as soon as
available, but in any event in accordance with then applicable Law and not later
than the first to occur of (i) the 15th  day after quarterly financial
statements are required to be delivered to the SEC and (ii) the 60th day after
the end of the first three Fiscal Quarters of each Fiscal Year of the MLP, the
MLP’s Consolidated balance sheet and related statements of operations, partners’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

56

 

 

--------------------------------------------------------------------------------

 

form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
the chief financial officer of the MLP as presenting fairly in all material
respects the financial condition and results of operations of the MLP and its
Consolidated Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the timely filing with the SEC of the MLP’s
quarterly reports on Form 10-Q will satisfy the reporting requirements of this
Section.

Borrower will, together with each set of financial statements furnished under
subsections (a) and (b) of this section, furnish a certificate in the form of
Exhibit E signed by the chief financial officer of the General Partner stating
that such financial statements are accurate and complete (subject to normal
year-end adjustments in the case of financial statements delivered pursuant to
subsection (b)), stating that he has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.3, 7.12, and 7.13 and stating that no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

By March March 31 of each year, beginning March 31, 2012, an Engineering Report
prepared as of the preceding December 31 by petroleum engineers who are
employees of Borrower or an Affiliate of Borrower and audited by Cawley
Gillespie & Associates, Inc. or any other independent petroleum engineers chosen
by Borrower and reasonably acceptable to Administrative Agent, concerning all
Oil and Gas Properties and interests owned by any Restricted Person which are
located in or offshore of the United States and which have attributable to them
proved oil or gas reserves.  This report shall be satisfactory to Administrative
Agent, shall take into account any “over‑produced” status under gas balancing
arrangements, and shall contain information and analysis comparable in scope to
that contained in the Initial Engineering Report.  This report shall project
monthly production volumes attributable to such Oil and Gas Properties and
interests.

By September 30 of each year, commencing September 30, 2012, and promptly
following notice of an additional Borrowing Base redetermination under Section
2.9, an Engineering Report prepared as of the preceding June 30 (or the first
day of the preceding calendar month in the case of an additional
redetermination) by petroleum engineers who are employees of Borrower or an
Affiliate of Borrower, together with (i) a reconciliation from the previous
Engineering Report and (ii) any accompanying report on property sales, property
purchases and changes in categories, both in form and scope as the reports
required by clause (d) above.

Concurrently with any delivery of financial statements under subsections (a) and
(b) of this section, furnish a certificate of the chief financial officer of the
General Partner, in form and substance satisfactory to the Administrative Agent,
setting forth as of the last Business Day of such Fiscal Quarter or Fiscal Year,
a true and complete list of all Hedging Contracts of the Borrower and each of
its Subsidiaries, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement.

Concurrently with the delivery of any Engineering Report to the Administrative
Agent pursuant to Subsection 6.2(d) or (e), a report setting forth, for each
calendar month during the then current fiscal year to date, on a field by field,
or unit by unit, summary basis and an aggregate summary basis (i) the volume of
production and sales attributable to production (and the prices at which such
sales were

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

57

 

 

--------------------------------------------------------------------------------

 

made and the revenues derived from such sales) for each such calendar month from
the Oil and Gas Properties, and (ii) the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

Within fifteen (15) days after any material changes in insurance coverage by the
Restricted Persons, a report describing such changes, and, within thirty (30)
days after the end of each Fiscal Year, a report describing the insurance
coverage of the Restricted Persons and certifying compliance with Section
6.8.  In addition, the Restricted Persons will, together with each report
describing any material changes in insurance coverage by the Restricted Persons,
provide a new insurance certificate, naming Administrative Agent as an
additional insured or loss payee, as appropriate.

Promptly after the same become publicly available, copies of all periodic and
other reports, any proxy statements and other materials filed by the MLP or any
other Restricted Person with the SEC, or with any national or foreign securities
exchange, or distributed by the MLP or any Restricted Person to its Equity
holders generally, as the case may be; provided that the timely filing with the
SEC of any such materials or the posting of such documents (or providing a link
thereto) on the MLP’s or such other Restricted Person’s website on the Internet
at the MLP’s or such other Restricted Person’s website address will satisfy the
reporting requirements of this section.

Contemporaneously with the delivery of financial statements for the first Fiscal
Quarter of each Fiscal Year under Section 6.2(b), an annual budget of the
Restricted Persons in form and detail reasonably satisfactory to the
Administrative Agent.

(k)Unless the Sweep Termination Date shall have occurred, within twenty-five
(25) days after the end of each calendar month, an Excess Cash Flow Report.

(l)Upon the request of the Administrative Agent, and on the last Business Day of
any week (or, if a Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, on any Business Day) on which the Borrower or the
Guarantor have Excess Cash, the Credit Parties shall provide to the
Administrative Agent, within one (1) Business Day of any such request or such
day, as applicable, summary and balance statements, in a form reasonable
acceptable to the Administrative Agent, for each deposit account, securities
account or other account in which any Consolidated Cash Balance is held or to
which any Consolidated Cash Balance is credited, together with a written
statement setting forth a reasonably detailed calculation of amounts excluded
from the definition of Excess Cash pursuant to the parenthetical set forth in
the definition thereof.

Other Information and Inspections.  Each Restricted Person will furnish to
Administrative Agent any information which Administrative Agent may from time to
time reasonably request concerning any covenant, provision or condition of the
Loan Documents, any Collateral, or any matter in connection with Restricted
Persons’ businesses, properties, prospects, financial condition and
operations.  Each Restricted Person will permit representatives appointed by
Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect upon
reasonable prior notice and during normal business hours any of such Restricted
Person’s property, including its books of account, other books and records, and
any facilities or other business assets, and, subject to any confidentiality
requirements that any of the applicable Restricted Persons may be bound by, to
make extra copies therefrom and photocopies and photographs thereof, and to
write down and record any information such representatives obtain, and each
Restricted Person shall permit Administrative

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

58

 

 

--------------------------------------------------------------------------------

 

Agent or its representatives to investigate and verify the accuracy of the
information furnished to Administrative Agent or any Lender in connection with
the Loan Documents and to discuss all such matters with its officers, employees
and representatives.

Notice of Material Events and Change of Address.  Borrower will promptly notify
Administrative Agent in writing, stating that such notice is being given
pursuant to this Agreement, of:

the occurrence of any Material Adverse Change,

the occurrence of any Default,

the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause a Material Adverse Change,

the occurrence of any Termination Event,

any claim of $2,000,000 or more, any notice of potential liability under any
Environmental Laws which might exceed such amount, or any other material adverse
claim asserted against any Restricted Person or with respect to any Restricted
Person’s properties,

the filing of any suit or proceeding against any Restricted Person in which an
adverse decision could cause a Material Adverse Change, and

the acquisition or creation of any Subsidiary of Borrower.

Upon the occurrence of any of the foregoing, Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing.  Borrower will also notify
Administrative Agent and Administrative Agent’s counsel in writing at least
twenty Business Days prior to the date that any Restricted Person changes its
name or the location of its chief executive office or principal place of
business or the place where it keeps its books and records concerning the
Collateral, furnishing with such notice any necessary financing statement
amendments or requesting Administrative Agent and its counsel to prepare the
same.

Maintenance of Properties.  Each Restricted Person will maintain, preserve,
protect, and keep, or will cause to be maintained, preserved, protected and
kept, all Collateral and all other property used or useful in the conduct of its
business in good condition and in compliance with all applicable Laws (except to
the extent any such applicable Laws are being contested in good faith and by
appropriate proceedings and the failure to so comply could not reasonably be
expected to cause a Material Adverse Change), and will from time to time make,
or cause to be made, all repairs, renewals and replacements needed to enable the
business and operations carried on in connection therewith to be promptly and
advantageously conducted at all times. Without limiting the foregoing, each
Restricted Person will maintain the Hedging Contracts specified in Section 5.23.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

59

 

 

--------------------------------------------------------------------------------

 

Maintenance of Existence and Qualifications.  Subject to Sections 7.4 and 7.5,
each Restricted Person will maintain and preserve its existence and its rights
and franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to qualify will not cause a Material Adverse Change.

Payment of Trade Liabilities, Taxes, etc.  Each Restricted Person will (a)
timely file all required tax returns; (b) timely pay all taxes, assessments, and
other governmental charges or levies imposed upon it or upon its income, profits
or property; (c) pay within ninety (90) days past the original invoice billing
date therefor all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; (d) pay and discharge when due all other
Liabilities now or hereafter owed by it; and (e) maintain appropriate accruals
and reserves for all of the foregoing in accordance with GAAP.  Each Restricted
Person may, however, delay paying or discharging any of the foregoing so long as
it is in good faith contesting the validity or amount thereof by appropriate
proceedings and has set aside on its books adequate reserves therefor.

Insurance.  

Each Restricted Person shall at all times maintain or cause to be maintained (at
its own expense) insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons (but of at
least the types and in such amounts as are specified in the Insurance
Schedule).  The loss payable clauses or provisions in said insurance policy or
policies insuring any of the Collateral shall be endorsed in favor of and made
payable to the Administrative Agent as its interests may appear and such
policies shall name the Administrative Agent, as agent for the Lenders, as an
“additional insured” and provide that the insurer will endeavor to give at least
thirty (30) days prior notice of any cancellation to the Administrative Agent.  

Each Restricted Person will, if so requested by Administrative Agent, deliver to
Administrative Agent original or duplicate policies of such insurance.

Reimbursement under any liability insurance maintained by Restricted Persons
pursuant to this section may be paid directly to the Person who has incurred the
liability covered by such insurance.  With respect to any loss involving damage
to Collateral as to which subsection (d) of this section is not applicable, each
Restricted Person will make or cause to be made the necessary repairs to or
replacements of such Collateral, and any proceeds of insurance maintained by
each Restricted Person pursuant to this section shall be paid to such Restricted
Person by Administrative Agent as reimbursement for the costs of such repairs or
replacements as such repairs or replacements are made or acquired.

Upon the occurrence and during the continuance of an Event of Default, all
insurance payments in respect of such Collateral shall be paid to Administrative
Agent and applied as specified herein.

Performance on Borrower’s Behalf.  If any Restricted Person fails to pay any
taxes, insurance premiums, expenses, attorneys’ fees or other amounts it is
required to pay under any Loan Document, Administrative Agent may pay the
same.  Borrower shall immediately reimburse Administrative Agent for any such
payments and each amount paid by Administrative Agent shall constitute an
Obligation owed hereunder which is due and payable on the date paid by
Administrative Agent.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

60

 

 

--------------------------------------------------------------------------------

 

Interest.  Borrower hereby promises to each Lender Party to pay interest at the
Default Rate applicable to Base Rate Loans on all Obligations (including
Obligations to pay fees or to reimburse or indemnify any Lender but excluding
principal of, and interest on, any Loan, and any Matured LC Obligation, interest
on which is covered by Section 2.5 and 2.13(a)) which Borrower has in this
Agreement promised to pay to such Lender Party and which are not paid when
due.  Such interest shall accrue from the date such Obligations become due until
they are paid.

Compliance with Agreements and Law.  Each Restricted Person will perform all
material obligations it is required to perform under the terms of each material
indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other material instrument or obligation to which it is a
party or by which it or any of its properties is bound.  Each Restricted Person
will conduct its business and affairs in compliance with all Laws applicable
thereto, including ERISA Laws, all Anti-Corruption Laws and applicable Sanctions
(except to the extent any such applicable Laws are being contested in good faith
and by appropriate proceedings and the failure to so comply could not reasonably
be expected to cause a Material Adverse Change).  Each Restricted Person will
cause all licenses and permits reasonably necessary or appropriate for the
conduct of its business and the ownership and operation of its property used and
useful in the conduct of its business to be at all times maintained in good
standing and in full force and effect.

Environmental Matters; Environmental Reviews.

Each Restricted Person will (i) comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person and all
contractual obligations and agreements with respect to environmental remediation
or other environmental matters where the failure to comply could be reasonably
expected to cause a Material Adverse Change, (ii) obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and maintain such authorizations in full force and effect except where the
failure to obtain or maintain any such permit, license or other authorization
could be reasonably expected to cause a Material Adverse Change.  No Restricted
Person will do anything or permit anything to be done which will subject any of
its properties to any remedial obligations under, or result in noncompliance
with applicable permits and licenses issued under, any applicable Environmental
Laws, assuming disclosure to the applicable Governmental Authorities of all
relevant facts, conditions and circumstances.  Upon Administrative Agent’s
reasonable request, at any time and from time to time, Borrower will provide at
its own expense an environmental inspection of any of the Restricted Persons’
material real properties and audit of their environmental compliance procedures
and practices, in each case from an engineering or consulting firm approved by
Administrative Agent.

Borrower will promptly furnish to Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by Borrower, or of which it has notice, pending or
threatened against Borrower, by any Governmental Authority with respect to any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations in connection with its ownership or use of
its properties or the operation of its business if the Borrower reasonably
anticipates that such action will result in liability in excess of $2,000,000,
not fully covered by insurance or other means of recovery or reimbursement
acceptable to the Administrative Agent, subject to normal deductibles.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

61

 

 

--------------------------------------------------------------------------------

 

Borrower will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by Borrower in connection with its ownership or use of its properties or the
conduct of its business, relating to potential responsibility with respect to
any investigation or clean-up of Hazardous Material at any location.

Evidence of Compliance.  Each Restricted Person will furnish to each Lender at
such Restricted Person’s or Borrower’s expense all evidence which Administrative
Agent from time to time reasonably requests in writing as to the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in the Loan Documents, the satisfaction of all
conditions contained therein, and all other matters pertaining thereto.

Agreement to Deliver Security Documents.  Borrower agrees to deliver and to
cause each Restricted Person to deliver, to further secure the Obligations
whenever requested by Administrative Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements and other Security Documents satisfactory to Administrative Agent for
the purpose of granting, confirming, and perfecting first and prior liens or
security interests in any personal property and with respect to at least ninety
five percent (9590%) of the Proved Reserves now owned or hereafter acquired by
any Restricted Person.  Borrower agrees to deliver and to cause each other
Restricted Person to deliver, whenever requested by Administrative Agent, in its
sole and absolute discretion, transfer orders or letters in lieu thereof with
respect to the production and proceeds of production from the Collateral, in
form and substance satisfactory to Administrative Agent.  Within thirty (30)
calendar days of the Tenth Amendment Effective Date, Borrower will subject to
mortgage one hundred percent (100%) of the Proved Reserves acquired in the PES
Acquisition.

Additional Collateral.  In connection with each redetermination of the Borrowing
Base, Borrower shall review the applicable Engineering Report and the list of
Oil and Gas Properties encumbered by the Security Documents in place at such
time to ascertain whether ninety five percent (9590%) of the Proved Reserves
owned by each Restricted Person described in such Engineering Report are then
encumbered by such Security Documents, after giving effect to exploration and
production activities, acquisitions, dispositions and production.  If such Oil
and Gas Properties do not represent at least ninety five percent (9590%) of the
Proved Reserves owned by any such Restricted Person, then within forty-five (45)
days after such Determination Date, the Borrower shall, and cause the Restricted
Persons to, deliver deeds of trust, mortgages, chattel mortgages, security
agreements, financing statements and other Security Documents satisfactory to
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests (subject only to Permitted Liens) in
and to additional Oil and Gas Properties not already encumbered by a Security
Document such that after giving effect thereto, the Proved Reserves so
encumbered will equal at least ninety five percent (95%) after the Ninth
Amendment Effective Date90%) of such total value.   Prior to the granting of
such LiensIn addition, in connection with each redetermination of the Borrowing
Base, Borrower will furnish to Administrative Agent deliver title opinions or
other title evidence, in form, substance and authorship satisfactory to
Administrative Agent, concerning such properties covering enough of the Oil and
Gas Properties, so that Administrative Agent shall have received, together with
title opinions or other title evidence previously delivered to Administrative
Agent, reasonably satisfactory title opinions or other title evidence on at
least 90% of the value of the Proved Reserves owned by any Restricted Person, as
may be requested by Administrative Agent and will furnish all other documents
and information relating to such properties as Administrative Agent may
reasonably request.  Borrower acknowledges that Administrative Agent has
requested that it provide within thirty (30) days of the Tenth Amendment
Effective Date title evidence on at least ninety percent (90%) of the Proved
Reserves acquired in the PES Acquisition and that it will timely so provide such
evidence.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

62

 

 

--------------------------------------------------------------------------------

 

Perfection and Protection of Security Interests and Liens . Borrower will from
time to time deliver, and will cause each other Restricted Person from time to
time to deliver, to Administrative Agent any financing statements, continuation
statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) by Restricted Persons in form and
substance satisfactory to Administrative Agent, which Administrative Agent
requests for the purpose of perfecting, confirming, or protecting any Liens or
other rights in Collateral securing any Obligations.

Bank Accounts; Offset.  To secure the repayment of the Obligations Borrower
hereby grants to each Lender, LC Issuer, and each of their respective
Affiliates, a security interest, a lien, and a right of offset, each of which
shall be in addition to all other interests, Liens, and rights of any Lender, LC
Issuer or any of their respective Affiliates, at common Law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender, LC
Issuer, or any of their respective Affiliates, from or for the account of
Borrower, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, (b) any and all deposits (general or special, time or demand,
provisional or final) of Borrower with any Lender, LC Issuer, or any of their
respective Affiliates, and (c) any other credits and claims of Borrower at any
time existing against any Lender, including claims under certificates of
deposit.  Additionally, within thirty (30) days after the Seventh Amendment
Effective Date, Borrower will cause each bank or other financial institution
(other than a Lender) holding any deposits (general or special, time or demand,
provisional or final) of Borrower or any of its Subsidiaries to enter into a
control agreement in favor of the Administrative Agent, in form and substance
acceptable to the Administrative Agent.  If any such bank refuses or declines to
enter into a control agreement satisfactory in form and substance to the
Administrative Agent, the Administrative Agent shall so notify the Borrower
whereupon the Borrower will promptly cease banking with such bank or other
financial institution and move its deposit accounts to a bank or financial
institution that will enter into a control agreement satisfactory in form and
substance to the Administrative Agent.  The Borrower will hold the proceeds of
all Loans in a deposit account and/or securities account maintained with the
Administrative Agent or that is subject to a control agreement in form and
substance satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control (as defined in the UCC) over such account until
such proceeds are transferred to a third‑party pursuant to a transaction not
prohibited under the terms of the Loan Documents.  At any time and from time to
time after the occurrence of any Event of Default, each Lender, LC Issuer, and
each of their respective Affiliates, is hereby authorized to foreclose upon, or
to offset against the Obligations then due and payable (in either case without
notice to Borrower), any and all items hereinabove referred to; irrespective of
whether or not such Lender or LC Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or LC Issuer different from the branch or office holding such
items.  The remedies of foreclosure and offset are separate and cumulative, and
either may be exercised independently of the other without regard to procedures
or restrictions applicable to the other.

Production Proceeds.  Notwithstanding that, by the terms of the various Security
Documents, Restricted Persons are and will be assigning to Administrative Agent
and Lenders all of the “Production Proceeds” (as defined therein) accruing to
the property covered thereby, so long as no Event of Default has occurred,
Restricted Persons may continue to receive from the purchasers of production all
such Production Proceeds, subject, however, to the Liens created under the
Security Documents, which Liens are hereby affirmed and ratified.  Upon the
occurrence of an Event of Default, Administrative Agent and Lenders may exercise
all rights and remedies granted under the Security Documents, including the
right to obtain possession of all Production Proceeds then held by Restricted
Persons or to receive directly from

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

63

 

 

--------------------------------------------------------------------------------

 

the purchasers of production all other Production Proceeds.  In no case shall
any failure, whether intentional or inadvertent, by Administrative Agent,
Collateral Agent or Lenders to collect directly any such Production Proceeds
constitute in any way a waiver, remission or release of any of their rights
under the Security Documents, nor shall any release of any Production Proceeds
by Administrative Agent or Lenders to Restricted Persons constitute a waiver,
remission, or release of any other Production Proceeds or of any rights of
Administrative Agent or Lenders to collect other Production Proceeds thereafter.

Mortgaged Property Covenants.  

(b)As used in this section, the terms “Mortgaged Property”, “Permitted Liens”,
“Production” and “Property” mean, respectively, all “Mortgaged Property”,
“Permitted Liens”, “Production” and “Property” as defined in any Mortgage, and
the term “Mortgagor” means each “Mortgagor” as defined in any Mortgage.  Each
Restricted Person will maintain in full force and effect all oil, gas or mineral
leases, contracts, servitudes and other agreements forming a part of any Oil and
Gas Property, to the extent the same cover or otherwise relate to such Oil and
Gas Property, and each Restricted Person will timely perform all of its
obligations thereunder.  Each Restricted Person will properly and timely pay all
rents, royalties and other payments due and payable under any such leases,
contracts, servitudes and other agreements, or under the Permitted Liens, or
otherwise attendant to its ownership or operation of any Oil and Gas
Property.  Each Restricted Person will promptly notify Administrative Agent of
any claim (or any conclusion by such Restricted Person) that such Restricted
Person is obligated to account for any royalties, or overriding royalties or
other payments out of production, on a basis (other than delivery in kind) less
favorable to such Restricted Person than proceeds received by such Restricted
Person (calculated at the well) from sale of production.  The remedies of
foreclosure and offset are separate and cumulative, and either may be exercised
independently of the other without regard to procedures or restrictions
applicable to the other.

(c)To the extent any Mortgaged Property of a Restricted Person comprises a
“building” or a “mobile home” (each as defined in Regulation H promulgated under
the Flood Insurance Laws), the Borrower shall provide to the Administrative
Agent concurrently with the delivery of any mortgage in favor of the
Administrative Agent (i) a standard flood hazard determination form for the
applicable mortgaged property and (ii) if any such applicable mortgaged property
is located in an area designated as a “special flood hazard area” by the Federal
Emergency Management Agency (or any successor agency), evidence of flood
insurance in such reasonable total amount as the Administrative Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
Flood Insurance Laws (if applicable).

(d)Notwithstanding any provision herein to the contrary, in no event is any
Building (as defined in the Flood Insurance Regulations) included in the
definition of "Mortgaged Property" or "Property" and no Building or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulations) shall
be encumbered by a Mortgage.  As used herein, "Flood Insurance Regulations"
shall mean (a) the National Flood Insurance Act of 1968, (b) the Flood Disaster
Protection Act of 1973, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), and (d) the Flood Insurance Reform Act of 2004,
in each case as now or hereafter in effect or any successor statute thereto and
including any regulations promulgated thereunder.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

64

 

 

--------------------------------------------------------------------------------

 

Leases and Contracts; Performance of Obligations..  Each Restricted Person will
maintain in full force and effect all oil, gas or mineral leases, contracts,
servitudes and other agreements forming a part of any Oil and Gas Property
covered by the Initial Engineering Report and each subsequent Engineering
Report, to the extent the same cover or otherwise relate to such Oil and Gas
Property, and each Restricted Person will timely perform all of its material
obligations thereunder.  Each Restricted Person will properly and timely pay all
rents, royalties and other payments due and payable under any such leases,
contracts, servitudes and other agreements, or under the Permitted Liens, or
otherwise attendant to its ownership or operation of any such Oil and Gas
Property.  Each Restricted Person will promptly notify Administrative Agent of
any claim (or any conclusion by such Restricted Person) that such Restricted
Person is obligated to account for any royalties, or overriding royalties or
other payments out of production, on a basis (other than delivery in kind) less
favorable to such Restricted Person than proceeds received by such Restricted
Person (calculated at the well) from sale of production, if such claim or
conclusion, if resolved adversely to such Restricted Person, could reasonably be
expected to cause a Material Adverse Change.

Representation to Continue to be True.   Each Restricted Person will carry out
its sales of production, will operate (or use its best efforts to cause to be
operated) the Oil and Gas Properties, and will otherwise deal with the Oil and
Gas Properties and the production, in such a way that the representations and
warranties in Sections 5.20 through 5.23 remain true and correct at, and as of,
all times that this Agreement is in effect (and not just at, and as of, the
times such representations and warranties are made), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.

Guaranties of Borrower’s Subsidiaries.  (a)Borrower shall immediately notify
Administrative Agent in writing of the existence, creation, or acquisition of
any Subsidiary of Borrower and shall furnish Administrative Agent with all
relevant information with respect to each such Subsidiary. Each Subsidiary of
Borrower now existing or created, acquired or coming into existence after the
Closing Date shall, promptly upon request by Administrative Agent, execute and
deliver to Administrative Agent an absolute and unconditional guaranty of the
timely repayment of the Obligations and the due and punctual performance of the
obligations of Borrower hereunder, which guaranty shall be reasonably
satisfactory to Administrative Agent in form and substance.  Borrower will cause
each of its Subsidiaries to deliver to Administrative Agent, simultaneously with
its delivery of such a guaranty, written evidence reasonably satisfactory to
Administrative Agent and its counsel that such Subsidiary has taken all company
action necessary to duly approve and authorize its execution, delivery and
performance of such guaranty and any other documents which it is required to
execute and such Subsidiary will comply with Section 6.14.

(b)To the extent any mortgaged property of a Subsidiary comprises a “building”
or a “mobile home” (each as defined in Regulation H promulgated under the Flood
Insurance Laws), the Borrower shall provide to the Administrative Agent
concurrently with the delivery of any mortgage in favor of the Administrative
Agent (i) a standard flood hazard determination form for the applicable
mortgaged property and (ii) if any such applicable mortgaged property is located
in an area designated as a “special flood hazard area” by the Federal Emergency
Management Agency (or any successor agency), evidence of flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise to ensure compliance with the Flood Insurance
Laws (if applicable).

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

65

 

 

--------------------------------------------------------------------------------

 

Hedging Contracts.

Hedging Contracts.  Within five (5) Business Days following the Tenth Amendment
Effective Date, Borrower shall have entered into Hedging Contracts (which for
purposes of this Section 6.23 include Existing Hedging Contracts, other than the
Hedge Close‑outs), on terms and with a counterparty satisfactory to
Administrative Agent, with the purpose and effect of fixing prices for Proved
Developed Producing Reserves expected to be produced by Restricted Persons so
that the monthly production covered by such contracts (determined, in the case
of contracts that are not settled on a monthly basis, by a monthly proration
acceptable to Administrative Agent for any single month (i) during the calendar
year 2016 is not less than 80% of the projected production of oil and gas from
Restricted Persons’ Proved Developed Producing Reserves (as reflected in the
most recently delivered Engineering Report acceptable to the Administrative
Agent) and (ii) (x) during the calendar  year 2017 is not less than 75% and (y)
during the calendar year 2018 is not less than 50from the Twelfth Amendment
Effective Date through September 30, 2020 is not less than 75% of the projected
production of oil and gas from Restricted Persons’ Proved Developed Producing
Reserves (as reflected in the most recently delivered Engineering Report
acceptable to the Administrative Agent).

Maintenance of Hedging Contracts. Each Restricted Person shall maintain in
effect for their full term and will not permit the Liquidation of any Hedging
Contracts that are used by Lenders in determining the Borrowing Base from time
to time, including all Hedging Contracts entered into pursuant to Section
6.23(a); provided, however, Restricted Persons may terminate Hedging Contracts
in connection with a Disposition permitted pursuant to Section 7.5(f) and
redetermination of the Borrowing Base pursuant to Section 2.9.  

Negative Covenants

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations (other than contingent
indemnification obligations) and the termination of the Commitments under this
Agreement, unless Required Lenders agree otherwise:

Indebtedness.  No Restricted Person will in any manner owe or be liable for
Indebtedness except:

the Obligations.

Indebtedness in respect of Hedging Contracts permitted under Section 7.3.

Indebtedness listed on Schedule 7.1; provided, that, the amount of such
Indebtedness may not be increased.

Indebtedness in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established.

Indebtedness secured by the Liens permitted under paragraph (h) of Section 7.2
in an aggregate amount not to exceed $2,000,000 as to all Restricted Persons at
any time.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

66

 

 

--------------------------------------------------------------------------------

 

Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties.

Indebtedness not otherwise permitted under this Section 7.1 in an aggregate
amount not to exceed $2,000,000 as to all Restricted Persons at any time.

Limitation on Liens.  No Restricted Person will create, assume or permit to
exist any Lien upon any of the properties or assets which it now owns or
hereafter acquires, except, to the extent not otherwise forbidden by the
Security Documents, the following (“Permitted Liens”):

statutory Liens for taxes, assessments or other governmental charges or levies
which are not yet delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens which do not secure Indebtedness, in each
case only to the extent arising in the ordinary course of business and only to
the extent securing obligations which are not delinquent or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP.

minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held.

deposits of cash or securities to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of a like nature
(excluding appeal bonds) incurred in the ordinary course of business.

Liens under the Security Documents.

Liens which are (i) expressly subordinate and inferior to the Liens under the
Security Documents pursuant to subordination provisions acceptable to
Administrative Agent, and (ii) expressly consented to in writing by Borrower,
the Administrative Agent, and the Required Lenders.

with respect only to property subject to any particular Security Document, Liens
burdening such property which are expressly allowed by such Security Document.

purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by a Restricted Person in the ordinary course of
business prior to or at the time of such Restricted Person’s acquisition of such
equipment; provided, that, the Indebtedness secured by such Liens (i) was
incurred solely for the purpose of financing the acquisition of such equipment,
and does not exceed the aggregate purchase price of such equipment, (ii) is
secured only by such equipment and not by any other assets of any Restricted
Person, and (iii) is not increased in amount.

Liens to operators and non-operators under joint operating agreements arising in
the ordinary course of the business of the relevant Restricted Person to secure
amounts owing, which amounts are not yet due or are being contested in good
faith by appropriate proceedings, if such reserves as may be required by GAAP
shall have been made therefor;

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

67

 

 

--------------------------------------------------------------------------------

 

royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Indebtedness for borrowed money and that are taken into account in
computing the net revenue interests and working interests of any Restricted
Person warranted in the Security Documents.

Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of any Restricted Person.

Liens arising under operating agreements, unitization and pooling agreements and
orders, farmout agreements, gas balancing agreements and other agreements, in
each case that are customary in the oil, gas and mineral production business and
that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of any
Restricted Person warranted in the Security Documents, to the extent that any
such Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by any Restricted Person or materially impair the value of such property subject
thereto.

easements, rights-of-way, and other similar encumbrances, and minor defects in
the chain of title that are customarily accepted in the oil and gas financing
industry, none of which interfere with the ordinary conduct of the business of
any Restricted Person or materially detract from the value or use of the
property to which they apply.

Liens described in Schedule 7.2.

Hedging Contracts.

No Restricted Person will be a party to or in any manner be liable on any
Hedging Contract entered into for speculative purposes.  

No Restricted Person will be a party to or in any manner be liable on any
Hedging Contract entered into with the purpose and effect of fixing prices on
oil or gas expected to be produced by Restricted Persons, except (A) the
Existing Hedging Contracts and (B) contracts entered into with the purpose and
effect of fixing prices on oil or gas expected to be produced by Restricted
Persons, provided that at all times the aggregate monthly production covered by
such contracts (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to Administrative Agent and
excluding for purposes hereof any floor or put contracts that do not require any
Restricted Person to deliver oil or gas) for any single month does not in the
aggregate exceed 85% of the projected production of oil and gas from Restricted
Persons’ (x) Proved Reserves during the first 36 months after the TenthTwelfth
Amendment Effective Date and (y) PDP during the following months 37 through 60,
in each case as reflected in the most recently delivered Engineering Report
acceptable to the Administrative Agent; provided Proved Developed Nonproducing
Reserves and Proved Undeveloped Reserves collectively shall at no time account
for more than 25% of the calculated Proved Reserves and with all such amounts
computed on a semi-annual basis and calculated separately for oil and gas as
such Proved Reserves are projected in the most recent report delivered pursuant
to Section 6.2(d) or (e), after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and after adding projected production from any properties or
interests that had not been reflected in such report but that are reflected in a
separate or supplemental reports

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

68

 

 

--------------------------------------------------------------------------------

 

satisfactory to Administrative Agent; provided further that (1) the aggregate
amount of all such Hedging Contracts shall not exceed ninety percent (90%) of
actual oil or gas production, calculated separately by product, for the last
month for which information relating to actual oil and gas production is
available (or if as a result of a force majeure event the foregoing limitations
are breached, then in any given three consecutive month period), (2) each such
Hedging Contract shall be five years or less in duration, and (3) each such
contract is with an Approved Counterparty, provided further, that if an Approved
Counterparty that is not a Lender Counterparty has been downgraded so that it no
longer has senior unsecured long-term debt obligations rated A- or A3 or better,
respectively, by either Rating Agency, then the value of such floor or put will
be excluded in determining the Borrowing Base.

In addition to Hedging Contracts entered into by a Restricted Person for the
purpose and effect of fixing prices on oil or gas expected to be produced by
Restricted Persons provided for in subsection (b) above, in connection with a
pending acquisition by a Restricted Person of Oil and Gas Properties (a “Pending
Acquisition”), such Restricted Person may enter into Hedging Contracts for Oil
and Gas Properties reasonably believed to be acquired by such Restricted Person
in connection with such Pending Acquisition provided (i) the Hedging Contracts
complies with the requirements of subsection (b) above after giving pro forma
effect to the acquisition contemplated thereby, (ii) such Restricted Person has
entered into a signed purchase and sale or comparable agreement with the
prospective seller of the Oil and Gas Properties to be covered by such Hedging
Contract (the “Subject PSA”), (iii) Facility Usage at the time such Hedging
Contract is entered into (and after giving pro forma effect to any anticipated
Loans or Letters of Credit to be issued in connection with such Restricted
Person'’s acquisition of such Oil and Gas Properties in connection with such
Pending Acquisition) does not and will not exceed 90%, and (iv) any Hedging
Contracts entered into in connection with a Pending Acquisition in excess of
those allowed pursuant to subsection (b) above are terminated if the Pending
Acquisition is not consummated within 5 Business Days of the earlier to occur of
(1) the 90th day after the effective date of the Subject PSA and (2) the date
any Restricted Person believes in good faith with reasonable certainty that the
Pending Acquisition will not be consummated.

No Restricted Person will be a party to or in any manner be liable on any
Hedging Contract that is entered into with the purpose and effect of hedging
interest rates except (A) with respect to Hedging Contracts converting interest
rates from a fixed rate to a floating rate, the notional amount of such Hedging
Contract (when aggregated with all other Hedging Contracts of such Restricted
Person then in effect effectively converting interest rates from a fixed rate to
a floating rate) may not exceed 75% of the then anticipated outstanding
principal balance of such Restricted Person’s Indebtedness for borrowed money
which bears interest at a fixed rate, provided the fixed rate index of each such
Hedging Contract generally matches the index used to determine the fixed rates
of interest on the corresponding Indebtedness to be hedged by such Hedging
Contract and (B) with respect to Hedging Contracts converting interest rates
from a floating rate to a fixed rate, the notional amount of such Hedging
Contract (when aggregated with all other Hedging Contracts of such Restricted
Person then in effect effectively converting interest rates from a floating rate
to a fixed rate) may not exceed 75% of the then outstanding principal amount of
such Restricted Person’s Indebtedness for borrowed money which bears interest at
a floating rate, provided the floating rate index of each such Hedging Contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness to be hedged by such Hedging Contract, provided
further that in connection with Hedging Contracts described in clauses (A) and
(B) of this subsection, each such contract is with a counterparty or has a
guarantor of the obligation of the counterparty who is reasonably acceptable to
the Administrative Agent.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

69

 

 

--------------------------------------------------------------------------------

 

Limitation on Mergers, Issuances of Securities.  No Restricted Person will merge
or consolidate with or into any other Person, except that any Subsidiary of
Borrower may be merged into or consolidated with (a) another Subsidiary of
Borrower, so long as a Guarantor is the surviving business entity, or (b)
Borrower, so long as Borrower is the surviving business entity.  No Restricted
Person other than the MLP will issue any additional Equity except to Borrower or
another wholly-owned Subsidiary of Borrower; provided, however that Borrower may
issue additional membership interests, or options or warrants to acquire such
interests.  No Subsidiary of Borrower will allow any diminution of Borrower’s
interest (direct or indirect) therein.

Limitation on Sales of Property.  No Restricted Person will sell, transfer,
lease, exchange, alienate, or dispose of any of its material assets or
properties or any material interest therein, or discount, sell or assign any
notes payable to it, accounts receivable or future income, except, to the extent
not otherwise forbidden under the Security Documents:

equipment which is worthless or obsolete or which is replaced by equipment of
equal suitability and value;

inventory (including oil and gas sold as produced and seismic data) which is
sold in the ordinary course of business on ordinary trade terms;

farmouts of undeveloped acreage and assignments in connection with such
farmouts, in each case, in the ordinary course of business;

sales of Proved Reserves between Determination Dates and included on the most
recently delivered Engineering Report for fair consideration to a Person who is
not an Affiliate not in the aggregate in excess of five percent (5.0%) of the
Borrowing Base then in effect, the sale of which will not materially impair or
diminish the value of the Collateral or Borrower’s Consolidated financial
condition, business or operations;  

any Oil and Gas Property to which no Proved Reserves are attributed or which is
not included in the most recently delivered Engineering Report, provided that no
Default or Borrowing Base Deficiency exists or would result therefrom;

sales of the Oil and Gas Properties and other properties disposed of by the
Borrower pursuant to the SOK Disposition Documents, provided that (i) Borrower
shall have applied the net cash proceeds received by the Borrower upon the
consummation of such sale as a prepayment of Loans such that, after giving
effect to such application, Facility Usage shall not exceed $100,000,000, and
(ii) concurrently with the consummation thereof, Administrative Agent shall have
received a certificate from an Authorized Officer certifying (x) that attached
to such certificate are true, accurate and complete copies of the material SOK
Disposition Documents, and (y) the Borrower consummated such disposition,
substantially in accordance with the terms of the SOK Disposition Documents
(without giving effect to any amendment, modification or supplement thereto not
otherwise consented to by the Administrative Agent);

sales of certain Oil and Gas Properties and other properties located in Nolan
County, Texas, provided that (i) Borrower shall have applied all of the net cash
proceeds received by the Borrower at the closing thereof as a prepayment of
Loans, (ii) the purchase price shall not be less than $1,500,000, and (iii)
concurrently with the consummation thereof, Administrative Agent shall have
received a certificate from an Authorized Officer certifying (x) that attached
to such certificate are true, accurate and

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

70

 

 

--------------------------------------------------------------------------------

 

complete copies of the material disposition documents, and (y) the Borrower
consummated such disposition, substantially in accordance with the terms of such
disposition documents (without giving effect to any amendment, modification or
supplement thereto not otherwise consented to by the Administrative Agent);

so long as no Event of Default has occurred and is continuing, or would exist
after giving effect thereto, sales and other dispositions of property not
permitted by Sections 7.5(a) through (g) above having a fair market value not to
exceed $5,000,000.00 in the aggregate in any 12-month period.

No Restricted Person will abandon or consent to the abandonment of, any oil or
gas well constituting Collateral so long as such well is capable (or is subject
to being made capable through drilling, reworking or other operations which
would be commercially feasible to conduct) of producing oil, gas, or other
hydrocarbons or other minerals in paying quantities (without regard to the
burden of the Security Documents) and a reasonable and prudent operator (acting
without regard to the burden of the Security Documents) would undertake repair
operations to restore the productivity of such well.  No Restricted Person will
elect not to participate in a proposed operation on any Oil and Gas Property
constituting Collateral where the effect of such election would be the
forfeiture either temporarily (e.g., until a certain sum of money is received
out of the forfeited interest) or permanently of any interest in the Collateral.

Limitation on Restricted Payments.  The Borrower will not, and will not permit
any other Restricted Person to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to
its  Equity holders or make any distribution of its property to its Equity
holders, except (i) (i) the MLP may declare and pay Restricted Payments with
respect to its Equity interests payable solely in additional units of its Equity
interests, (ii) (ii) Borrower and Borrower’s Subsidiaries may declare and pay
Restricted Payments ratably with respect to their Equity interests, (iii) (iii)
Restricted Persons may make Restricted Payments pursuant to and in accordance
with stock and unit option plans or other benefit plans for management,
directors or employees of the MLP and its Subsidiaries, (iv) so long as no
Borrowing Base Deficiency or Event of Default has occurred and is continuing, or
would exist after giving effect to any proposed Restricted Payment, the MLP may
make Restricted Payments to the holders of its 2016 Preferred Units and 2018
Preferred Units in an amount equal to the lesser of (i) $2,000,0003,300,000 in
any fiscal year, and (ii) Available Cash; provided that the Liquidity after
giving effect to such Restricted Payments is not less than 20% of the Borrowing
Base in effect at such time, (v) if consented to in writing by Required Lenders,
the MLP may make Restricted Payments of Available Cash to holders of its Equity
interests in compliance with the terms of its Organizational Documents.

Limitation on Investments; Nature of Business(a).  (a)  Except for Investments
set forth on the Disclosure Schedule and the PES Acquisition, the Restricted
Persons will not make or permit to remain outstanding any Investments in or to
any Person, except that the foregoing restriction shall not apply to:

accounts receivable arising in the ordinary course of business;

direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of creation thereof;

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

71

 

 

--------------------------------------------------------------------------------

 

commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by a Rating Agency;

deposits maturing within one year from the date of creation thereof, including
certificates of deposit issued by, any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by either Ratings Agency, respectively;

deposits in money market funds investing primarily in Investments described in
Section 7.7(a)(ii), (iii) or (iv);

repurchase agreements of a commercial bank in the United States if the
commercial paper of such bank or of the bank holding company of which such bank
is a wholly owned subsidiary is rated in the highest rating categories of a
Rating Agency, or any other rating agency satisfactory to the Required Lenders,
that are fully secured by securities described in Section 7.7(a)(ii);

Investments made by the MLP in or to Borrower or made by the Borrower in or to
any of its Subsidiaries or made by any Subsidiary of the Borrower in or to the
Borrower or any other Subsidiary of Borrower, including, in each case any Person
which will, substantially contemporaneously with such Investment, become a
Subsidiary of Borrower;

Investments received in settlement of debts owing to any Restricted Person as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any claim or Lien in favor of the
Borrower or any of its Subsidiaries;

subject to the limits in Section 7.7(b), Investments related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States;

subject to the limits in Section 7.7(b), Investments (including, without
limitation, capital contributions), in general or limited partnerships or other
types of entities or joint ventures (each a “Venture”) entered into by one or
more Restricted Persons with others for the purpose of constructing and
operating gathering and pipeline systems, treatment facilities, compression
facilities and other related facilities for the treatment, transportation or
storage of hydrocarbons on any of the Restricted Persons’ Oil and Gas
Properties; provided that such Venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at the time of making thereof
(net of any subsequent dispositions), an amount equal to $2,000,000;

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

72

 

 

--------------------------------------------------------------------------------

 

loans or advances to employees, officers or directors in the ordinary course of
business of the Borrower or any of the Restricted Persons, in each case only as
permitted by applicable Law, but in any event not to exceed $1,000,000 in the
aggregate at any time;

Investments arising from the endorsement of financial instruments in the
ordinary course of business;

indemnities and other contingent obligations in respect of liabilities (other
than Indebtedness) of another Person under capital markets underwriting,
engagement and commitment agreements, under purchase and/or sale agreements or
under agreements that are customary in the oil and gas business; and

other Investments not to exceed $2,000,000 in the aggregate at any time.

The Restricted Persons shall not allow any material change to be made in the
character of their business as an independent oil and gas exploration and
production company.  The Borrower will not, and will not permit any of its
Subsidiaries to, acquire or make any other expenditure (whether such expenditure
is capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States.

Limitation on Credit Extensions.  Except for Cash Equivalents, no Restricted
Person will extend credit, make advances or make loans other than (i) normal and
prudent extensions of credit to customers buying goods and services in the
ordinary course of business, which extensions shall not be for longer periods
than those extended by similar businesses operated in a normal and prudent
manner, and (ii) loans to, and Investments in, Restricted Persons.

Transactions with Affiliates.  No Restricted Person will engage in any material
transaction with any of its Affiliates other than on fair and reasonable terms
substantially as favorable to the applicable Restricted Person as would be
obtainable by such Restricted Person at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that such
restriction shall not apply to transactions among Borrower and its wholly-owned
Subsidiaries.

Prohibited Contracts; Multiemployer ERISA Plans.  Except as expressly provided
for in the Loan Documents, no Restricted Person will, directly or indirectly,
enter into, create, or otherwise allow to exist any contract or other consensual
restriction on the ability of any Restricted Person to: (i) make Restricted
Payments to Borrower, (ii) to redeem equity interests held in it by Borrower,
(iii) to repay loans and other Indebtedness owing by it to  Borrower, or (iv) to
transfer any of its assets to Borrower.  No Restricted Person will enter into
any “take-or-pay” contract or other contract or arrangement for the purchase of
goods or services which obligates it to pay for such goods or service regardless
of whether they are delivered or furnished to it.  No Restricted Person will
amend or permit any amendment to any contract or lease which releases,
qualifies, limits, makes contingent or otherwise detrimentally affects the
rights and benefits of Administrative Agent or any Lender under or acquired
pursuant to any Security Documents.  Borrower will not amend or modify any
contract for gas gathering or processing services, other than administrative
changes that do not change the material value or term of such contract.  No
ERISA Affiliate will incur any obligation to contribute to any “multiemployer
plan” as defined in Section 4001 of ERISA.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

73

 

 

--------------------------------------------------------------------------------

 

Subsidiaries.  Borrower shall not create, acquire, or own any Subsidiary unless
(i) Borrower shall have notified Administrative Agent in writing of such fact no
later than ten (10) Business Days prior to the date of creation or acquisition
of such Subsidiary, and (ii) within 30 days after the creation or acquisition of
such Subsidiary, such Subsidiary shall have guaranteed the Obligations pursuant
to a guaranty agreement, in form and substance acceptable to Administrative
Agent, and such Subsidiary shall have complied with Section 6.14.

Current Ratio.  The ratio of the MLP’s Consolidated current assets to
Consolidated current liabilities shall not be less than 1.0 to 1.0, as of the
end of any Fiscal Quarter, commencing with the Fiscal Quarter ending December
31, 2011.  For purposes of this section, (a) all LC Obligations shall be
included as current liabilities, regardless of whether or not contingent or
current, (b) any non-cash gains or losses resulting from the requirements of ASC
Topic 815, formerly SFAS 133, or ASC Topic 410, formerly SFAS 143, shall be
excluded, (c) the Unused Borrowing Base shall be included as a current asset,
and (d) the current portion of the Loans shall be excluded from current
liabilities.  

Leverage Ratio.  At the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending December 31, 2011,2017, the ratio of the MLP’s Consolidated
Funded Indebtedness to the MLP’s Consolidated EBITDAX will not exceed 4.0 to
1.0.

For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive Fiscal Quarters (each, a “Reference Period”) pursuant to any
determination of the financial ratio contained in this section:

(e)for purposes of the calculation of Consolidated EBITDAX for the Test Period
ending December 31, 2017, such amounts shall be annualized by taking the results
of the fiscal quarter ending December 31, 2017, and multiplying them by four
(4); for the Test Period ending March 31, 2018, such amounts shall be annualized
by taking the results of the two (2) fiscal quarters ending March 31, 2018, and
multiplying them by two (2); and for the Test Period ending June 30, 2018, such
amounts shall be annualized by taking the results of the three (3) fiscal
quarters ending June 30, 2018, and multiplying them by four (4) and dividing
them by three (3); and

(f)(a) all calculations of Consolidated EBITDAX shall be in all respects
acceptable to and approved by the Administrative Agent and, if during such
Reference Period, the MLP or any Consolidated Subsidiary shall have made a
Material Disposition (excluding the Hedge Monetization Transaction) or Material
Acquisition, the Consolidated EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Disposition
or Material Acquisition, as applicable, occurred on the first day of such
Reference Period.  “Material Acquisition” means any acquisition of Oil and Gas
Property or series of related acquisitions of Oil and Gas Properties that
involves the payment of consideration by the MLP and the Consolidated
Subsidiaries in excess of (i) $5,000,000 in the aggregate during a Fiscal
Quarter or (ii) $3,000,000 for any single acquisition or series of related
acquisitions of Oil and Gas Properties; and “Material Disposition” means any
disposition of Oil and Gas Property or series of related dispositions of Oil and
Gas Properties that yields gross proceeds to the MLP or any of the Consolidated
Subsidiaries in excess of (A) $5,000,000 in the aggregate during a Fiscal
Quarter or (B) $3,000,000 for any single disposition or series of related
dispositions of Oil and Gas Properties; and.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

74

 

 

--------------------------------------------------------------------------------

 

(b)notwithstanding Section 1.5 hereof or any GAAP treatment to the contrary, the
$13,882,000 gain on the Hedge Monetization Transaction  occurring in the first
Fiscal Quarter of 2015 shall not be treated as “recognized” or “realized”
earnings in such quarter for purposes of calculating Consolidated EBITDAX but
shall be excluded from earnings in such Fiscal Quarter and such gain shall be
treated as earnings “recognized” or “realized” in the amounts and for the future
Fiscal Quarters specified below; provided however such amounts shall only be
treated as earnings “recognized” or “realized” in such future Fiscal Quarters to
the extent such amounts have not previously been reflected on the Borrower’s
cash flow statement and were not previously included in Borrower’s Consolidated
EBITDA:

Fiscal Quarter Ending

Amount of Gain Recognized/Realized

December 31 2015

$5,005,000

March 31, 2016

$3,297,000

June 30, 2016

$2,474,000

September 30, 2016

$3,106,000

TOTAL:

$13,882,000

 

Amendments to Organizational Documents.  

The Borrower shall not, and shall not permit any other Restricted Person to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organizational Documents in any manner that would be adverse to
the Lenders in any material respect.

The Borrower shall not, and shall not permit any other Restricted Person to,
change the last day of its Fiscal Year from December 31 of each year, or the
last days of the first three Fiscal Quarters in each of its Fiscal Years from
March 31, June 30 and September 30 of each year, respectively.

ARTICLE VIII - Events of Default and Remedies

ARTICLE II - Section 8.1  Events of Default and Remedies

Section 2.1  Events of Default.  Each of the following events constitutes an
Event of Default under this Agreement:

Any Restricted Person fails to pay any principal component of any Obligation
when due and payable (including any payment in connection with reducing a
Borrowing Base Deficiency), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise;

Any Restricted Person fails to pay any Obligation (other than the Obligations in
subsection (a) above) when due and payable, whether at a date for the payment of
a fixed installment or as a contingent or other payment becomes due and payable
or as a result of acceleration or otherwise, within five (5) Business Days after
the same becomes due;

Any “default” or “event of default” occurs under any Loan Document which defines
either such term, and the same is not remedied within the applicable period of
grace (if any) provided in such Loan Document;

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

75

 

 

--------------------------------------------------------------------------------

 

Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Article VII;

Any Restricted Person fails (other than as referred to in subsections (a), (b),
(c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by Administrative Agent to Borrower;

Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Administrative Agent;

Any Restricted Person fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to Borrower on a Consolidated
basis, and such failure is not remedied within the applicable period of grace
(if any) provided in such agreement or instrument;

Any Restricted Person (i) fails to pay any portion, when such portion is due, of
any of its Indebtedness in excess of $2,000,000, or (ii) breaches or defaults in
the performance of any agreement or instrument by which any such Indebtedness is
issued, evidenced, governed, or secured, and any such failure, breach or default
continues beyond any applicable period of grace provided therefor;

Either (i) any “accumulated funding deficiency” (as defined in Section 412(a) of
the Internal Revenue Code) in excess of $1,000,000 exists with respect to any
ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan’s benefit liabilities exceeds the
then current value of such ERISA Plan’s assets available for the payment of such
benefit liabilities by more than $1,000,000 (or in the case of a Termination
Event involving the withdrawal of a substantial employer, the withdrawing
employer’s proportionate share of such excess exceeds such amount);

Any Restricted Person:

suffers the entry against it of a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any Debtor Relief Laws of any jurisdiction now or hereafter in effect, or has
any proceeding under any Debtor Relief Law commenced against it that remains
undismissed for a period of sixty days; or

commences a voluntary case under any applicable Debtor Relief Laws now or
hereafter in effect; or applies for or consents to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law; or makes a
general assignment for the benefit of creditors; or is generally not paying (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action authorizing any of the foregoing; or

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

76

 

 

--------------------------------------------------------------------------------

 

suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within thirty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or

suffers the entry against it of a final judgment for the payment of money in
excess of $2,000,000 (which is not covered by insurance reasonably satisfactory
to Administrative Agent), unless the same is discharged within sixty days after
the date of entry thereof or an appeal or appropriate proceeding for review
thereof is taken within such period and a stay of execution pending such appeal
is obtained;

Any Change of Control occurs; and

Any Material Adverse Change occurs.

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to any Restricted Person, all
of the Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.  Upon any such acceleration, any obligation
of any Lender to make any further Loans and any obligation of LC Issuer to issue
Letters of Credit hereunder shall be permanently terminated.  During the
continuance of any other Event of Default, Administrative Agent at any time and
from time to time may (and upon written instructions from Required Lenders,
Administrative Agent shall), without notice to Borrower or any other Restricted
Person, do either or both of the following: (1) terminate any obligation of
Lenders to make Loans hereunder, and any obligation of LC Issuer to issue
Letters of Credit hereunder, and (2) declare any or all of the Obligations
(other than Lender Hedging Obligations) immediately due and payable, and all
such Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

Remedies.  If any Default shall occur and be continuing, each Lender may protect
and enforce its rights under the Loan Documents by any appropriate proceedings,
including proceedings for specific performance of any covenant or agreement
contained in any Loan Document, and each Lender may enforce the payment of any
Obligations due it or enforce any other legal or equitable right which it may
have.  All rights, remedies and powers conferred upon Administrative Agent
and/or Lenders under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.

Application of Proceeds after Acceleration.  After the exercise of remedies
provided for in Section 8.2 (or after the Loans have automatically become
immediately due and payable and the LC Obligations have automatically been
required to be Cash Collateralized as set forth in Section 2.16), any amounts
received on account of the Obligations shall be applied by Administrative Agent
in the following order:

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

77

 

 

--------------------------------------------------------------------------------

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and Collateral Agent (including
fees and time charges for attorneys who may be employees of Administrative
Agent) and amounts payable under Article III) payable to Administrative Agent in
its capacity as such;

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to Lenders, LC Issuer and Lender Counterparties (including
fees, charges and disbursements of counsel to the respective Lenders and LC
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause second payable to them;

third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, Matured LC Obligations
and Lender Hedging Obligations, ratably among Lenders, LC Issuer and the Lender
Counterparties, in proportion to the respective amounts described in this clause
third payable to them;

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Matured LC Obligations, obligations to Cash
Collateralize LC Obligations pursuant to Section 2.16 and settlements under
Hedging Contracts, ratably among Lenders, LC Issuer and the Lender
Counterparties in proportion to the respective amounts described in this clause
fourth held by them; and

fifth, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.16, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations. Any Lender or Affiliate of a
Lender owed obligations under Hedging Contracts will, at any time and from time
to time upon Administrative Agent’s request, provide evidence satisfactory to
Administrative Agent of the existence and amount of such Lender Hedging
Obligations.

Administrative Agent and Collateral Agent

Appointment and Authority.  Each Lender and LC Issuer hereby irrevocably
appoints Administrative Agent to act on its behalf as Administrative Agent
hereunder and under the other Loan Documents and authorizes Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Administrative Agent
hereby appoints Collateral Agent to act on its behalf as Collateral Agent under
the Security Documents and each Lender and LC Issuer consents to and affirms
such appointment and authorizes Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to Collateral Agent by the
terms hereof or thereof,

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

78

 

 

--------------------------------------------------------------------------------

 

together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
Collateral Agent, Lenders and LC Issuer, and neither Borrower nor any other
Restricted Person shall have rights as a third party beneficiary of any of such
provisions.

Administrative Agent agrees to deliver, at Borrower’s expense, to each Lender a
copy of each material Security Document.  Administrative Agent agrees that it
will from time to time deliver to each Lender all information regarding the
Obligations that is in the possession of Administrative Agent and typically
provided by an administrative agent to the lenders in a syndicated credit
facility.

Collateral Agent agrees if after exercise of rights under Security Documents it
obtains payment of all or a portion of the aggregate Obligations owed to the
Lenders, LC Issuer or a Lender Counterparty, it shall promptly turn over to
Administrative Agent any monies or other property received by it as Collateral
Agent.

Exculpation, Administrative Agent’s and Collateral Agent’s Reliance,
Etc.  Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the Security Documents. Without limiting the generality of the foregoing,
Administrative Agent and Collateral Agent:

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent or
Collateral Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that neither
Administrative Agent nor Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent or Collateral Agent to liability or that is contrary to any
Loan Document or applicable Law; and

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent,
Collateral Agent or any of their Affiliates in any capacity.

Neither Administrative Agent nor Collateral Agent shall be liable for any action
taken or not taken by it (i) with the consent or at the request of Required
Lenders (or such other number or percentage of Lenders as shall be necessary, or
as Administrative Agent or Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.1 and 8.2) or (ii)
in the absence of its own gross negligence or willful
misconduct.  Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to
Administrative Agent by Borrower, a Lender or LC Issuer.

Neither Administrative Agent nor Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

79

 

 

--------------------------------------------------------------------------------

 

delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than, in the case of Administrative Agent, to confirm receipt of items
expressly required to be delivered to Administrative Agent.

Reliance by Administrative Agent and Collateral Agent.  Administrative Agent and
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent and Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or LC Issuer, Administrative Agent may presume that
such condition is satisfactory to such Lender or LC Issuer unless Administrative
Agent shall have received notice to the contrary from such Lender or LC Issuer
prior to the making of such Loan or the issuance of such Letter of
Credit.  Administrative Agent and Collateral Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.  Each
Lender and LC Issuer acknowledges that it has, independently and without
reliance upon Administrative Agent, Collateral Agent or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent, Collateral Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. In this regard, each Lender acknowledges that
Thompson & Knight LLP is acting in this transaction as special counsel to the
Administrative Agent only, and is not counsel for any of the other Lenders.

Rights as a Lender.  Each Person serving as Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the General Partner, MLP, Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not Administrative Agent hereunder and without any duty
to account therefor to Lenders.

Sharing of Set-Offs and Other Payments.  Each Lender Party agrees that if it
shall, whether through the exercise of rights under Security Documents or rights
of banker’s lien, set off, or counterclaim against Borrower or otherwise, obtain
payment of a portion of the aggregate Obligations

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

80

 

 

--------------------------------------------------------------------------------

 

owed to it , taking into account all distributions made by Administrative Agent
under Section 3.1, and such payment causes such Lender Party to have received
more than it would have received had such payment been received by
Administrative Agent and distributed pursuant to Section 3.1, then (a) it shall
be deemed to have simultaneously purchased and shall be obligated to purchase
interests in the Obligations (excluding Lender Hedging Obligations) as necessary
to cause all Lender Parties to share all payments as provided for in Section
3.1, and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that Administrative Agent and all Lender Parties share all
payments of Obligations (excluding Lender Hedging Obligations) as provided in
Section 3.1; provided, however, that nothing herein contained shall in any way
affect the right of any Lender Party to obtain payment (whether by exercise of
rights of banker’s lien, set-off or counterclaim or otherwise) of indebtedness
other than the Obligations.  Borrower expressly consents to the foregoing
arrangements and agrees that any holder of any such interest or other
participation in the Obligations (excluding Lender Hedging Obligations), whether
or not acquired pursuant to the foregoing arrangements, may to the fullest
extent permitted by Law exercise any and all rights of banker’s lien, set-off,
or counterclaim as fully as if such holder were a holder of the Obligations
(excluding Lender Hedging Obligations) in the amount of such interest or other
participation.  If all or any part of any funds transferred pursuant to this
section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to Tribunal order to be paid on account of
the possession of such funds prior to such recovery.

Investments.  Whenever Administrative Agent in good faith determines that it is
uncertain about how to distribute to Lender Parties any funds which it has
received, or whenever Administrative Agent in good faith determines that there
is any dispute among Lender Parties about how such funds should be distributed,
Administrative Agent may choose to defer distribution of the funds which are the
subject of such uncertainty or dispute.  If Administrative Agent in good faith
believes that the uncertainty or dispute will not be promptly resolved, or if
Administrative Agent is otherwise required to invest funds pending distribution
to Lender Parties, Administrative Agent shall invest such funds pending
distribution; all interest on any such Investment shall be distributed upon the
distribution of such Investment and in the same proportion and to the same
Persons as such Investment.  All moneys received by Administrative Agent for
distribution to Lender Parties (other than to the Person who is Administrative
Agent in its separate capacity as a Lender Party) shall be held by
Administrative Agent pending such distribution solely as Administrative Agent
for such Lender Parties, and Administrative Agent shall have no equitable title
to any portion thereof.

Resignation of Administrative Agent and Collateral Agent.  

Administrative Agent may at any time give notice of its resignation to Lenders,
LC Issuer and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of Lenders and LC Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above provided that if Administrative Agent
shall notify Borrower and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

81

 

 

--------------------------------------------------------------------------------

 

any Collateral held by Administrative Agent on behalf of Lenders or LC Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender and LC Issuer directly, until such time as Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

The Collateral Agent may resign as Collateral Agent upon 30 days’ notice to the
Administrative Agent with a copy of such notice to the Lenders, LC Issuer and
Borrower.  If the Collateral Agent resigns under this Agreement, the
Administrative Agent may but need not designate a successor Collateral Agent
(and if no Collateral Agent is designated, Administrative Agent shall assume the
role of Collateral Agent).  Upon the acceptance of a successor’s appointment as
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the Security Documents
(if not already discharged therefrom as provided above in this Section). After
the retiring Collateral Agent’s resignation hereunder and under the Security
Documents, the provisions of this Article and Section 10.4 shall continue in
effect for the benefit of such retiring Collateral Agent in respect of any
actions taken or omitted to be taken by it while the it was acting as Collateral
Agent.

Delegation of Duties.  Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents (including Collateral Agent)
appointed by Administrative Agent.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

No Other Duties.  Anything herein to the contrary notwithstanding, none of the
Lender Parties having the title of syndication agent, document agent, lead
arranger, bookrunner or any other type of agency listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, Collateral Agent, a Lender or LC Issuer hereunder.

Administrative Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Restricted
Person, Administrative Agent (irrespective of whether the

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

82

 

 

--------------------------------------------------------------------------------

 

principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise

(a)(a)to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations (excluding Lender Hedging Obligations) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of Lenders, LC Issuer and Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of
Lenders, LC Issuer and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders, LC Issuer and Administrative Agent
under Section 2.5 and 10.04) allowed in such judicial proceeding; and

(b)(b)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and LC Issuer, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents (including Collateral Agent) and counsel,
and any other amounts due Administrative Agent under Sections 2.5 and
10.4.  Nothing contained herein shall be deemed to authorize Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
LC Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Guaranty Matters. Each Lender and LC Issuer hereby irrevocably authorizes
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty (i) if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder and (ii) upon
termination of each Lender’s Commitment and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit.  Upon request by Administrative Agent at
any time, each Lender and LC Issuer will confirm in writing Administrative
Agent’s authority to release any Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 9.12.

Collateral Matters.

(c)(a)Each Lender and LC Issuer hereby irrevocably authorizes and directs
Administrative Agent and/or Collateral Agent to enter into the Security
Documents for the benefit of such Lender and LC Issuer.  Each Lender and LC
Issuer hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth in Section 10.1, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of
Lenders and LC Issuer.  Administrative Agent and Collateral Agent are hereby
authorized (but not obligated) on behalf of all Lenders and LC

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

83

 

 

--------------------------------------------------------------------------------

 

Issuer, without the necessity of any notice to or further consent from any
Lender or LC Issuer from time to time prior to, an Event of Default, to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Security Documents.

(d)(b)Each Lender and LC Issuer hereby irrevocably authorize Administrative
Agent and/or Collateral Agent, at its option and in its discretion,

(i)(i)to release any Lien on any property granted to or held by Administrative
Agent (or Collateral Agent) under any Loan Document (A) upon termination of each
Lender’s Commitment and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (C) subject
to Section 10.1, if approved, authorized or ratified in writing by the Required
Lenders, or (D) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default; and

(ii)(ii)to subordinate any Lien on any property granted to or held by
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by this Agreement or any other
Loan Document.

Upon request by Administrative Agent or Collateral Agent at any time, each
Lender and LC Issuer will confirm in writing Administrative Agent’s and
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 9.13.

(e)(c)Subject to subsection (b) above, Administrative Agent and Collateral Agent
shall, and are hereby irrevocably authorized by each Lender and LC Issuer to,
execute such documents as may be necessary to evidence the release or
subordination of the Liens granted to Administrative Agent and/or Collateral
Agent for the benefit of Administrative Agent, Lenders and LC Issuer herein or
pursuant hereto upon the applicable Collateral; provided that (i) neither
Administrative Agent nor Collateral Agent shall be required to execute any such
document on terms which, in their opinion, would expose them to or create any
liability or entail any consequence other than the release or subordination of
such Liens without recourse or warranty and (ii) such release or subordination
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of Borrower or any other Restricted Person in respect of)
all interests retained by Borrower or any other Restricted Person, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, Administrative Agent and
Collateral Agent shall be authorized to deduct all expenses reasonably incurred
by Administrative Agent and Collateral Agent from the proceeds of any such sale,
transfer or foreclosure.

(f)(d)Neither Administrative Agent nor Collateral Agent shall have any
obligation whatsoever to any Lender, LC Issuer or any other Person to assure
that the Collateral exists or is owned by Borrower or any other Restricted
Person or is cared for, protected or insured or that the Liens granted to
Administrative Agent or Collateral Agent herein or in any of the Security
Documents or pursuant hereto or thereto have been properly or sufficiently or

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

84

 

 

--------------------------------------------------------------------------------

 

lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Administrative Agent or
Collateral Agent in this Section 9.13 or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion, given Administrative Agent’s own
interest in the Collateral as one of Lenders and that Administrative Agent shall
have no duty or liability whatsoever to Lenders or LC Issuer.

(g)(e)Each Lender and LC Issuer hereby appoints each other Lender as agent for
the purpose of perfecting Lenders’ and LC Issuer’s security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession.  Should any Lender or LC Issuer (other than Administrative Agent)
obtain possession of any such Collateral, such Lender or LC Issuer shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor shall deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions.

Lender Hedging Obligations.   To the extent any Affiliate of a Lender is a party
to a Hedging Contract with a Borrower or any Guarantor and thereby becomes a
beneficiary of the Liens pursuant to the Security Documents, such Affiliate of a
Lender shall be deemed to appoint the Administrative Agent and Collateral Agent
its nominee and agent to act for and on behalf of such Affiliate in connection
with the Security Documents and to be bound by the terms of this Article and
Section 10.4.

Miscellaneous

Waivers and Amendments; Acknowledgements.

Waivers and Amendments.  No failure or delay (whether by course of conduct or
otherwise) by any Lender Party in exercising any right, power or remedy which
such Lender Party may have under any of the Loan Documents shall operate as a
waiver thereof or of any other right, power or remedy, nor shall any single or
partial exercise by any Lender Party of any such right, power or remedy preclude
any other or further exercise thereof or of any other right, power or
remedy.  No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing.  No notice to or demand on any
Restricted Person shall in any case of itself entitle any Restricted Person to
any other or further notice or demand in similar or other circumstances.  This
Agreement and the other Loan Documents set forth the entire understanding
between the parties hereto with respect to the transactions contemplated herein
and therein and supersede all prior discussions and understandings with respect
to the subject matter hereof and thereof, and no waiver, consent, release,
modification or amendment of or supplement to this Agreement or the other Loan
Documents shall be valid or effective against any party hereto unless the same
is in writing and signed by (i) if such party is Borrower, by Borrower, (ii) if
such party is Administrative Agent, Collateral Agent or LC Issuer, by such party
and (iii) if such party is a Lender, by such Lender or by Administrative Agent
(or Collateral Agent) on behalf of Lenders with the written consent of Required
Lenders (which consent has already been given as to the termination of the Loan
Documents as provided in Section 10.9). Notwithstanding the foregoing or
anything to the contrary herein, Administrative Agent shall not, without the
prior consent of each individual Lender, execute and deliver on behalf of such
Lender any waiver or amendment which would:  (1) waive any of the conditions
specified in Article IV, (2) increase the maximum amount which such

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

85

 

 

--------------------------------------------------------------------------------

 

Lender is committed hereunder to lend, (3) reduce or forgive any fees payable to
such Lender hereunder, or the principal of, or interest on, such Lender’s Loans
or Notes, (4) postpone or extend any date fixed for any payment of any such
fees, regularly scheduled payments of principal or interest or the date for the
elimination in whole or part of any Borrowing Base Deficiency, (5) increase the
Borrowing Base (provided only the consent of Required Lenders is required for
reaffirmations or decreases in the Borrowing Base), (6) amend the definition
herein of “Required Lenders” or otherwise change the aggregate amount of
Percentage Shares which is required for Administrative Agent, Collateral Agent,
Lenders or any of them to take any particular action under the Loan Documents,
(7) release Borrower from its obligation to pay Obligations to such Lender, (8)
release any Guarantor from its guaranty of the Obligations, except for such
releases permitted by the Loan Documents, (9) change Section 3.1 in a manner
that would alter the pro rata sharing of payments required thereby or change
Section 7.6(iv) in any manner, (10) change the Percentage Share of any Lender
(other than as a result of the incurrence of any reallocation pursuant to
Section 2.18(a)(iv) as a result of a Lender becoming or ceasing to be a
Defaulting Lender), (11) release any material portion of the Collateral, except
for such releases relating to dispositions of property permitted by the Loan
Documents, or (12) amend this Section 10.1(a).  Notwithstanding the foregoing
(i) no Defaulting Lender’s Commitment shall be included for purposes of
ascertaining Required Lender or unanimous Lender approvals and (ii) no
Defaulting Lender shall have the right to vote to approve or disapprove or
consent or withhold consent to any amendment, waiver or consent of any provision
of any Loan Document, release any Collateral or to direct the actions of
Administrative Agent or Collateral Agent.  

Acknowledgements and Admissions.  Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender Party, whether written, oral or implicit, other than as expressly set out
in this Agreement or in another Loan Document delivered on or after the Closing
Date, (iii) there are no representations, warranties, covenants, undertakings or
agreements by any Lender Party as to the Loan Documents except as expressly set
out in this Agreement or in another Loan Document delivered on or after the
Closing Date, (iv) no Lender Party has any fiduciary obligation toward Borrower
with respect to any Loan Document or the transactions contemplated thereby, (v)
the relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender Party, on the other hand, is
and shall be solely that of debtor and creditor, respectively, (vi) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party, (vii) Administrative Agent is not
Borrower’s Administrative Agent, but Administrative Agent for Lender Parties
provided that, solely for purposes of Section 10.5(c) Administrative Agent shall
act as agent of Borrower in maintaining the Register as set forth therein,
(viii) should an Event of Default or Default occur or exist, each Lender Party
will determine in its sole discretion and for its own reasons what remedies and
actions it will or will not exercise or take at that time, (ix) without limiting
any of the foregoing, Borrower is not relying upon any representation or
covenant by any Lender Party, or any representative thereof, and no such
representation or covenant has been made, that any Lender Party will, at the
time of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted under the Loan
Documents with respect to any such Event of Default or Default or any other
provision of the Loan Documents, and (x) all Lender Parties have relied upon the
truthfulness of the acknowledgements in this section in deciding to execute and
deliver this Agreement and to become obligated hereunder.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

86

 

 

--------------------------------------------------------------------------------

 

Representation by Lenders.  Each Lender hereby represents that it will acquire
its Note for its own account in the ordinary course of its commercial lending
business; however, the disposition of such Lender’s property shall at all times
be and remain within its control and, in particular and without limitation, such
Lender may sell or otherwise transfer its Note, any participation interest or
other interest in its Note, or any of its other rights and obligations under the
Loan Documents.

Joint Acknowledgment.  This written Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.

There Are No Unwritten Oral Agreements Between The Parties.

Survival of Agreements; Cumulative Nature.  All of Restricted Persons’ various
representations, warranties, covenants and agreements in the Loan Documents
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the performance hereof and thereof, including the making or
granting  of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated.  Notwithstanding the foregoing or anything herein to the contrary,
any waivers made by any Restricted Person in any Loan Document, all obligations
of Borrower provided for in Section 3.2, 3.4, 3.5(c) or 10.4 and all obligations
with any Person may have to indemnify or compensate Lender Party shall survive
any termination of this Agreement or any other Loan Document.  In addition,
Articles VIII and IX shall survive until all of the Security Documents have been
terminated.  All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement.  The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or
privilege.  In particular and without limitation, no exception set out in this
Agreement to any representation, warranty, indemnity, or covenant herein
contained shall apply to any similar representation, warranty, indemnity, or
covenant contained in any other Loan Document, and each such similar
representation, warranty, indemnity, or covenant shall be subject only to those
exceptions which are expressly made applicable to it by the terms of the various
Loan Documents.

Notices; Effectiveness; Electronic Communication.

Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number as follows:

if to Borrower or any other Restricted Person, Administrative Agent or LC
Issuer; to the address, facsimile number, electronic mail address or telephone
number specified for such person on the signature pages hereto;

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

87

 

 

--------------------------------------------------------------------------------

 

if to any other Lender Party, to it at its address, facsimile number, electronic
mail address or telephone number as specified on the Lenders Schedule.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

Electronic Communications.  Notices and other communications to Lenders and LC
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Article II if such Lender or LC
Issuer, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Article by electronic
communication.  Administrative Agent or Borrower or any other Restricted Person
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Change of Address, Etc.  Each of Borrower, any other Restricted Person,
Administrative Agent and LC Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender Party may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent and LC Issuer.  

Expenses; Indemnity; Damage Waiver.

Costs and Expenses.  Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent
(including local counsel) and other advisors and professionals engaged by the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the investigation, preparation, negotiation,
documentation, execution, delivery and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by LC Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

88

 

 

--------------------------------------------------------------------------------

 

Administrative Agent, Collateral Agent, any Lender or LC Issuer (including the
reasonable fees, charges and disbursements of any counsel for Administrative
Agent, Collateral Agent, any Lender or LC Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

Indemnification by Borrower.  Borrower shall indemnify Administrative Agent (and
any sub-agent thereof, including Collateral Agent), each Lender and LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee and
any settlement costs), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by Borrower or any other Restricted Person
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by LC Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to Borrower or any of its Subsidiaries, (iv) any enforcement or
collection actions under any Loan Document or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Restricted Person, and regardless of whether
any Indemnitee is a party thereto.  THE FOREGOING INDEMNIFICATION WILL APPLY
WHETHER OR NOT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR
THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT ACT
OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

Reimbursement by Lenders.  To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it to Administrative Agent (or any sub-agent thereof), LC Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent), LC Issuer or such Related
Party, as the case may be, such Lender’s Percentage Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent) or LC Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent) or LC Issuer in
connection with such capacity.  The obligations of Lenders under this subsection
(c) are subject to the provisions of Section 2.17.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

89

 

 

--------------------------------------------------------------------------------

 

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, (i) Borrower shall not assert, and hereby waive, any claim
against any Indemnitee, and (ii) each Indemnitee agrees not to assert, and
hereby waives, any claim against Borrower, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

Successors and Assigns; Joint and Several Liability.

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Restricted Person may assign or otherwise transfer any of its rights or
obligations under any Loan Document without the prior written consent of
Administrative Agent and each Lender (other than a Defaulting Lender) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that

except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 (which
minimum may be acquired by the assignee from two or more assigning Lenders),
unless each of Administrative Agent and, so long as no Default has occurred and
is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

90

 

 

--------------------------------------------------------------------------------

 

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned;

any assignment of a Commitment must be approved by LC Issuer (such consent not
to be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender with a Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

the parties to each assignment shall execute and deliver to Administrative Agent
an Assignment and Assumption, together with the Note subject to such assignment
and a processing and recordation fee of $3,500, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to Administrative Agent an Administrative
Details Form in form satisfactory to Administrative Agent.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits, and subject to the requirements of, of Sections 3.2, 3.4, 3.5 and
10.4 with respect to facts and circumstances occurring prior to the effective
date of such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

Register.  Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption Agreement
and a register for the recordation of the names and addresses of Lenders and the
Percentage Shares of, and principal amount of the Loans owing to, each Lender
from time to time (in this section called the “Register”).  The entries in the
Register shall be conclusive, in the absence of manifest error, and Borrower and
each Lender Party may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes notwithstanding notice to the
contrary.  The Register shall be available for inspection by Borrower or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

Participations.  Any Lender may at any time, without the consent of, or notice
to, Borrower or Administrative Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, Lenders and LC Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

91

 

 

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would: (1) increase the maximum
amount which such Lender is committed hereunder to lend, (2) reduce or forgive
any fees payable to such Lender hereunder, or the principal of, or interest on,
such Lender’s Loans or Notes, (3) postpone or extend any date fixed for any
payment of any such fees, regularly scheduled payments of principal or interest,
(4) release Borrower from its obligation to pay Obligations to such Lender, (5)
release any Guarantor from its guaranty of the Obligations, except for such
releases permitted by the Loan Documents, or (6) release any material portion of
the Collateral, except for such releases relating to dispositions of property
permitted by the Loan Documents.  Subject to subsection (e) of this Section,
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the requirements of, Sections 3.2, 3.4 and 3.5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 6.14 as though it
were a Lender, provided such Participant agrees to be subject to Section 9.6 as
though it were a Lender.

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.2 and 3.5 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.5 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.5(e) as though it were a Lender.

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Joint and Several Liability.  All Obligations which are incurred by two or more
Restricted Persons shall be their joint and several obligations and liabilities.

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Percentage Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this subsection, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

92

 

 

--------------------------------------------------------------------------------

 

Confidentiality.  Each of Administrative Agent, the Lenders and LC Issuer agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender, LC Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than a Restricted Person.

For purposes of this Section, “Information” means all information received from
any Restricted Person or any of their respective Subsidiaries relating to a
Restricted Person or any of their respective Subsidiaries or any of their
respective businesses, other than any such information that is available to
Administrative Agent, any Lender or LC Issuer on a nonconfidential basis prior
to disclosure by such Restricted Person or any of their respective Subsidiaries,
provided that, in the case of information received from a Restricted Person or
any of their respective Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Governing Law; Submission to Process.  

EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED
IN A LOAN DOCUMENT, THE LOAN DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS
MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE
LAWS OF THE UNITED STATES, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  

BORROWER HEREBY IRREVOCABLY SUBMITS ITSELF AND EACH OTHER RESTRICTED PERSON TO
THE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE STATE OF NEW
YORK AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT OR ANY
RESTRICTED PERSON IN ANY LEGAL PROCEEDING RELATING TO THE LOAN DOCUMENTS OR THE
OBLIGATIONS BY ANY MEANS ALLOWED UNDER NEW YORK OR FEDERAL LAW.  ANY LEGAL
PROCEEDING ARISING OUT OF OR IN ANY WAY RELATED TO ANY OF THE LOAN DOCUMENTS MAY
BE BROUGHT AND LITIGATED IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, TO THE EXTENT IT HAS SUBJECT MATTER JURISDICTION, AND
OTHERWISE IN THE NEW YORK DISTRICT COURTS SITTING IN NEW YORK COUNTY, NEW
YORK.  

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

93

 

 

--------------------------------------------------------------------------------

 

THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, THAT ANY SUCH PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM OR THAT THE VENUE THEREOF IS IMPROPER, AND FURTHER AGREE TO A TRANSFER OF
ANY SUCH PROCEEDING TO A FEDERAL COURT SITTING IN THE STATE OF NEW YORK TO THE
EXTENT THAT IT HAS SUBJECT MATTER JURISDICTION, AND OTHERWISE TO A STATE COURT
IN NEW YORK, NEW YORK.  IN FURTHERANCE THEREOF, BORROWER AND LENDERS EACH HEREBY
ACKNOWLEDGE AND AGREE THAT IT WAS NOT INCONVENIENT FOR THEM TO NEGOTIATE AND
RECEIVE FUNDING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN SUCH
COUNTY AND THAT IT WILL BE NEITHER INCONVENIENT NOR UNFAIR TO LITIGATE OR
OTHERWISE RESOLVE ANY DISPUTES OR CLAIMS IN A COURT SITTING IN SUCH COUNTY.

COPIES OF ANY SUCH PROCESS SO SERVED SHALL ALSO, IF PERMITTED BY LAW, BE SENT BY
REGISTERED MAIL TO BORROWER AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGE
BELOW, BUT THE FAILURE OF BORROWER TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN
ANY WAY THE SERVICE OF SUCH PROCESS AS AFORESAID.  BORROWER SHALL FURNISH TO
LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT HEREUNDER PRIOR TO
THE EFFECTIVE DATE OF THIS AGREEMENT.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF LENDERS TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.  IF FOR ANY REASON CT CORPORATION SYSTEM SHALL RESIGN OR
OTHERWISE CEASE TO ACT AS BORROWER’S AGENT, BORROWER HEREBY IRREVOCABLY AGREES
TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT ACCEPTABLE TO
ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW
AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CT CORPORATION SYSTEM FOR ALL
PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO LENDERS THE WRITTEN CONSENT (IN FORM
AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT AGREEING
TO SERVE IN SUCH CAPACITY.

Limitation on Interest.  Lender Parties, Restricted Persons and any other
parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect.  In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect.  Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith.  Lender Parties expressly disavow any intention to contract for,
charge, or collect excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated.  If (a)  the maturity of any
Obligation is accelerated for any reason, (b)  any Obligation is prepaid and as
a result any amounts held to constitute interest are determined to be in excess
of the legal maximum, or (c)  any Lender or any other holder of any or all of
the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of that permitted to

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

94

 

 

--------------------------------------------------------------------------------

 

be charged by applicable Law then in effect, then all sums determined to
constitute interest in excess of such legal limit shall, without penalty, be
promptly applied to reduce the then outstanding principal of the related
Obligations or, at such Lender’s or holder’s option, promptly returned to
Borrower or the other payor thereof upon such determination.  In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under applicable Law, Lender Parties and
Restricted Persons (and any other payors thereof) shall to the greatest extent
permitted under applicable Law, (i) characterize any non‑principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing the Obligations in accordance with the amounts
outstanding from time to time thereunder and the maximum legal rate of interest
from time to time in effect under applicable Law in order to lawfully contract
for, charge or receive  the maximum amount of interest permitted under
applicable Law.

Termination; Limited Survival.  In its sole and absolute discretion Borrower may
at any time that no Obligations are owing (other than indemnity obligations and
similar obligations that survive the termination of this Agreement for which no
notice of a claim has been received by Borrower) elect in a written notice
delivered to Administrative Agent to terminate this Agreement.  Upon receipt by
Administrative Agent of such a notice, if no Obligations are then owing this
Agreement and all other Loan Documents shall thereupon be terminated and the
parties thereto released from all prospective obligations
thereunder.  Notwithstanding the foregoing or anything herein to the contrary,
any waivers made by any Restricted Person in any Loan Document, all obligations
of Borrower provided for in Section 3.2, 3.4, 3.5(c) or 10.4 and all obligations
which any Person may have to indemnify or compensate any Lender Party shall
survive any termination of this Agreement or any other Loan Document.  At the
request and expense of Borrower, Administrative Agent shall prepare and execute
all necessary instruments to reflect and effect such termination of the Loan
Documents.  Administrative Agent is hereby authorized to execute all such
instruments on behalf of all Lenders, without the joinder of or further action
by any Lender.

Severability.  If any term or provision of any Loan Document shall be determined
to be illegal or unenforceable all other terms and provisions of the Loan
Documents shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable Law.

Counterparts.  This Agreement may be separately executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to constitute one and the same
Agreement.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to Administrative Agent, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Loan Documents may be transmitted and/or signed by
facsimile, telecopy or electronic mail.  The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually‑signed originals and shall be binding on all Restricted Persons and
Lender Parties.  The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually‑signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

95

 

 

--------------------------------------------------------------------------------

 

Waiver of Jury Trial, Punitive Damages, etc.  Each Restricted Person and each
Lender Party hereby knowingly, voluntarily, intentionally, and irrevocably (a)
waives, to the maximum extent not prohibited by Law, any right it may have to a
trial by jury in respect of any litigation based hereon, or directly or
indirectly at any time arising out of, under or in connection with the Loan
Documents or any transaction contemplated thereby or associated therewith,
before or after maturity; (b)  waives, to the maximum extent not prohibited by
Law, any right it may have to claim or recover in any such litigation any
“Special Damages”, as defined below, (c) certifies that no party hereto nor any
representative or agent or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (d) acknowledges that it
has been induced to enter into this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this section.  As used in this section,
“Special Damages” includes all special, consequential, exemplary, or punitive
damages (regardless of how named), but does not include any payments or funds
which any party hereto has expressly promised to pay or deliver to any other
party hereto.

USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56) (signed into law October 26, 2001) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act.

Right of Set-Off.  If an Event of Default shall have occurred and be continuing,
each Lender, LC Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, LC
Issuer or any such Affiliate to or for the credit or the account of Borrower or
any other Restricted Person against any and all of the obligations of Borrower
or such Restricted Person now or hereafter existing under this Agreement or any
other Loan Document to such Lender or LC Issuer, irrespective of whether or not
such Lender or LC Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Restricted
Person may be contingent or unmatured or are owed to a branch or office of such
Lender or LC Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, LC
Issuer and their respective Affiliates under this section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
LC Issuer or their respective Affiliates may have.  Each Lender and LC Issuer
agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

96

 

 

--------------------------------------------------------------------------------

 

Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

the effects of any Bail-In Action on any such liability, including if
applicable:

(i)1) a reduction in full or in part or cancellation of any such liability;

(ii)2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)3) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of this page intentionally left blank.]

[Signature pages follow.]

 

 

 

 

 

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

 

97

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

 

 

By:

 

Mid-Con Energy Partners, LP, a

 

 

Delaware limited partnership, its

 

 

Sole Member

 

 

 

By:

 

Mid-Con Energy GP, LLC, a

 

 

Delaware limited liability company,

 

 

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Financial Officer

 

 

Address:

2431 E. 61st Street, Suite 850

Tulsa, Oklahoma  74136
Attn:  Jeffrey R. Olmstead

President & Chief Financial Officer

 

Telephone: (918) 743-7575

Telecopy:   (918) 743-8859

 






SIGNATURE PAGE 1

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

By:  

Name:

Title:

Address:

Administrative Agent'’s Office:

Wells Fargo Bank, National Association

1445 Ross Ave., Suite 4500

Dallas, Texas  75202

Attention: Muhammad Dhamani

Facsimile: 214-721-8215

 

 






SIGNATURE PAGE 2

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

Percentage Share

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and LC Issuer

   19.764254% ____________%

By:  

Name:

Title:

 

Address:

 

Wells Fargo Bank, National Association'’s Lending Office:

Wells Fargo Bank, National Association

1445 Ross Ave., Suite 4500

Dallas, Texas  75202

Attention: Muhammad Dhamani

Telephone: 214-721-6430

Facsimile: 214-721-8215

For matters related to letters of credit:

Muhammad Dhamani

Telephone: 214-721-6430

Facsimile: 214-721-8215




SIGNATURE PAGE 3

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

Percentage ShareBOKF, NA, dba The Bank of Texas

    15.625000____________%Lender

By:  

Matt Chase

Vice President

Address:

 

BOKF'’s Lending Office:

 

Bank of Texas

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

 

Attention: Matt Chase

Telephone: (214) 346-3935

Facsimile: (214) 987-8866

 

Percentage ShareROYAL BANK OF CANADA, as

         5.263158____________%a Lender

By:  

Don J. McKinnerney

Authorized Signatory

Address:

 

Royal Bank of Canada

2800 Post Oak Boulevard

3900 Williams Tower

Houston, Texas 77056

Attention: Don J. McKinnerney

Telephone: (713) 403-5607

Facsimile: (713) 403-5624

Electronic Mail: don.mckinnerney@rbccm.com

 

 

SIGNATURE PAGE 4

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

 

Percentage ShareCOMERICA BANK

    15.625000____________%Lender

By:  

Brandon M. White

Corporate Banking Officer

Address:

 

Comerica Bank’s Lending Office:

 

Comerica Bank

1717 Main Street – 4th Floor

Dallas, Texas 75201

 

Attention: Brandon M. White

Telephone: (214) 462- 4418

Facsimile: (214) 462-4240

 

 

Percentage ShareTHE BANK OF NOVA SCOTIA

    15.625000____________%Lender

By:  

Brandon M. White

Corporate Banking Officer

Address:

 

SIGNATURE PAGE 5

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

Comerica Bank’s Lending Office:

 

Comerica Bank

1717 Main Street – 4th Floor

Dallas, Texas 75201

 

Attention: Brandon M. White

Telephone: (214) 462- 4418

Facsimile: (214) 462-4240

 

 

Percentage ShareMUFG UNION BANK, NATIONAL ASSOCIATION

    8.3333333____________%Lender

By:  

Randall Osterbert

Managing Director

Address:

 

MUFG Union Bank National Association’s Lending Office:

 

MUFG Union Bank, National Association

445 S. Figueroa Street

Los Angeles, CA  90071

 

Attention: Randall Osterbert

Telephone: (214) 922-4205

Facsimile: (214) 922-4209

 

Percentage ShareFROST BANK

    19.764254____________%Lender

By:  

Alex Zemkoski

Senior Vice President

Address:

 

SIGNATURE PAGE 6

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

Frost Bank’s Lending Office:

 

Frost Bank

100 West Houston Street

San Antonio, TX 78296

 

Attention: Alex Zemkoski

Telephone: (817) 420-5090

Facsimile: (817) 420-5250

 

SIGNATURE PAGE 7

Mid-Con Energy Properties

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

SCHEDULE 1

UPDATED LENDERS SCHEDULE

 

Lender

Maximum Credit Amount

Commitment

Percentage Share

ROYAL BANK OF CANADA

$13,157,894.75

$7,368,421.06

5.263158%

Domestic Lending and Eurodollar

Lending Office Address:

 

Royal Bank of Canada

New York Branch

One Liberty Plaza, 3rd Floor

New York, New York 10006-1404

Attention: Manager, Loans Administration

Telephone: (212) 428-6332

Facsimile: (212) 428-2372

 

 

 

 

For matters related to letters of credit:

Attention: Manager, Trade Products

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

 

 

 

 

BOKF, NA, d/b/a The Bank of Texas

$39,062,500.00

$21,875,000.00

15.625000%

Schedule 1 – Page 1

Mid-Con Energy PropertiesCompiled [MID-CON ENERGY Credit Agreement]

--------------------------------------------------------------------------------

 

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Bank of Texas

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

Attention: Matt Chase

Telephone: (214) 346-3935

Facsimile: (214) 987-8866

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

$49,410,636.00

49,410,636

$27,669,956.1624,705,318

19.76425419.7642544%

 

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Wells Fargo Bank, N.A.

1445 Ross Avenue, Suite 4500

Dallas, Texas 75202

Attention: Jason M. Hicks

Telephone: (214) 721-8214

Facsimile: (214) 721-8215

 

 

 

 

FROST BANK

$49,410,636

$24,705,318

19.7642544%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

100 West Houston Street

San Antonio, TX 78296

Attention: Alex Zemkoski

Telephone: (817) 420-5090

Facsimile: (817) 420-5250

 

 

 

 

COMERICAFIFTH THIRD BANK

 

$39,062,500.00

40,000,000

$21,875,000.0020,000,000

15.62500016.0000000%

 

Schedule 1 – Page 2

Mid-Con Energy PropertiesCompiled [MID-CON ENERGY Credit Agreement]

--------------------------------------------------------------------------------

 

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Comerica Bank

1717 Main Street – 4th Floor

Dallas, Texas 75201

Attention: Brandon M. White

Telephone: (214) 462-4418

Facsimile: (214) 462-4240

 

 

 

 

THE BANK OF NOVA SCOTIA

 

$39,062,500.00

 

$21,875,000.00

15.625000%

 

Domestic Lending Office and Eurodollar

Lending Office Address:

 

Fifth Third Bank

711 Louisiana1001 Fannin Street, Suite 14004750

Houston, TexasTX 77002

Attention: Jay SalitzaThomas Kleiderer

Telephone: (713) 759-3461-401-6103

Facsimile: (713) 752-2425-658-0078

 

 

 

 

MUFG UNIONCADENCE BANK, N.A.

$20,833,333.3330,000,000

$11,666,666.6215,000,000

8.333333312.0000000%

Schedule 1 – Page 3

Mid-Con Energy PropertiesCompiled [MID-CON ENERGY Credit Agreement]

--------------------------------------------------------------------------------

 

Domestic Lending Office and Eurodollar

Lending Office Address:

 

445 S. Figueroa Street

Los Angeles, CA  90071

Cadence Bank

2800 Post Oak Boulevard

Suite 3800

Houston, TX 77056

Attention: Randall OsterbertJeanne Patterson

Managing Director

Telephone: (214) 922-4205713-871-4081

Facsimile: (214) 922-4209

 

 

 

FROST BANK

$49,410,636.00

 

$27,669,956.16

19.764254%

 

Domestic Lending Office and Eurodollar

Lending Office Address:

 

100 West Houston Street

San Antonio, TX 78296

Attention: Alex Zemkoski

Telephone: (817) 420-5090

Facsimile: (817) 420-5250

 

 

 

CIT BANK, N.A.

 

$30,000,000

$15,000,000

12.0000000%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

CIT Bank, N.A.

134 Wooding Avenue

Danville,  VA 24541

Attention: Melanie Livengood

Telephone: 434-791-6235

Facsimile: 888-209-0206

 

 

 

 

Schedule 1 – Page 4

Mid-Con Energy PropertiesCompiled [MID-CON ENERGY Credit Agreement]

--------------------------------------------------------------------------------

 

WEST TEXAS NATIONAL BANK

 

$30,000,000

$15,000,000

12.0000000%

Domestic Lending Office and Eurodollar

Lending Office Address:

 

West Texas National Bank

200 Crescent Court, Suite 820

Dallas, Texas 75201

Attention: Thomas Stelmar

Telephone: 214-459-4760

Facsimile: 214-953-3989

 

 

 

 

ROYAL BANK OF CANADA

$21,178,728

$10,589,364

8.4714912%

Domestic Lending and Eurodollar

Lending Office Address:

 

Royal Bank of Canada

New York Branch

One Liberty Plaza, 3rd Floor

New York, New York 10006-1404

Attention: Manager, Loans Administration

Telephone: (212) 428-6332

Facsimile: (212) 428-2372

 

 

 

 

For matters related to letters of credit:

Attention: Manager, Trade Products

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

 

 

 

 

TOTAL:

$250,000,000.00

$140,000,000.00125,000,000.00

100%

 

 

 

Schedule 1 – Page 5

Mid-Con Energy PropertiesCompiled [MID-CON ENERGY Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 2

DISCLOSURE SCHEDULE

To supplement the following sections of the Agreement of which this Schedule is
a part, Borrower hereby makes the following disclosures:

Section 5.4.

Required Consents:

None.

Section 5.8.

Litigation:

None.

Section 5.9.

Labor Disputes and Acts of God:

None.

Section 5.10.

ERISA Plans and Liabilities:

None.

Section 5.11.

Environmental and Other Laws:

None.

Section 5.12.

Names and Places of Business:

None.

Section 5.13.

Borrower’s Subsidiaries:

None.

Section 5.14.

Title to Properties and Liens

None.

Section 5.19 5.19.

Certain Contracts for Sale, Processing or Transportation of Production

None.

Section 5.4.

Gas Imbalances, Take or Pay or Other Prepayments.

None.

Section 5.20.

Dry Holes or Inactive Wells Not Properly Plugged and Abandoned.  

None.

Schedule 2 – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

Section 5.23.

Existing Hedges.

 

[g2018013121451459656200.jpg]

 

Mid-Con Energy Partners, LP Section 73 - Hedge Schedule as of May 26,2016
MonthsSwap Trade Date Counterparty Outstanding Instrument Type Price Floor
Ceiling 2Q163Q164Q161Q172Q173Q174Q171Q182Q18TotalBbl 09/16/14RBCApr-Jun
2016Swap$90.2015,000.15,000 01/22/15FrostApr-Sep2016Swap$90.0015,00015,00030,000
01/23/15FrostApr-Sep2016Swap$90.0015,00015,00030,000 01/22/15Scotia BankApr-Jun
2016Swap$90.0030,00030,000 01/22/15Wells FargoApr-Jun 2016Swap$90.0045,00045,000
01/22/15Scotia BankJul-Sep 2016Swap$90.0030,00030,000 01/22/15Wells
FargoJul-Sep2016Swap$90.0075,00075,000 05/12/15RBCOct-Dec
2016Swap$65.0060,00060,000 06/16/15Union BankOct-Dec 2016Swap$63.3560,00060,000
A. Conventional Swap Subtotal120,000135,000120,000------375,000 Weighted Average
Price$ 90 03$ 90.00$ 64.18n/an/an/an/an/an/a 04/11/16FrostJan-Mar
2017Collar$40.00$48.8430,00030,000 04/11/16Scotia BankJan-Mar
2017Collar$40.00$49.1530,00030,000 04/11/16FrostApr-Jun
2017Collar$40.00$50.0530,00030,000 04/11/16Scotia BankApr-Jun
2017Collar$40.00$50.2530,00030,000 04/11/16FrostJul-Sep
2017Collar$40.00$51.1630,00030,000 04/11/16Wells FargoJul-Sep
2017Collar$40.00$51.2730,00030,000 04/11/16FrostOct-Dec
2017Collar$40.00s52.34--30,00030,000 04/11/16Wells FargoOct-Dec
2017Collar$40.00$52.3530,00030,000 05/26/16Wells FargoJan-Mar
2017Collar$45.00$57.2530,00030,000 05/26/16Union BankJan-Mar
2017Collar$45.00$59.0060,00060,000 05/26/16Scotia BankJan-Mar
2017Collar$45.00$58.00---30,000-30,000 05/26/16Wells FargoApr-Jun
2017Collar$45.00$57.4030,00030,000 05/26/16Union BankApr-Jun
2017Collar$45.00$59.6560,00060,000 05/26/16Scotia BankApr-Jun
2017Collar$45.00$58 40-30,00030,000 B. Costless Collars
Subtotal---60,00060,00060,00060,000120,000120,000480,000 Weighted Average
Pricen/an/an/a$ 40.00$ 40.00$ 40.00$ 40.00$ 45.00$ 45 .00
01/22/15ComericaApr-Sep2016L Def. Prem. Put$50.0030,00030,00060,000
11/20/15RBCApr-Jun 2016L Def Prem. Put$50.0045,00045,000 01/22/15Scotia
BankApr-Jun 2016L Def Prem Put$50.0045,000-45,000 01/23/15Wells FargoApr-Jun
2016L Def Prem. Put$50.0075,000---75,000 11/20/15RBCJul-Sep 2016L Def Prem.
Put$50.0030,00030,000 01/22/15Scotia BankJul-Sep 2016L Def Prem
Put$50.0045,000-45,000 01/23/15Wells FargoJul-Sep 2016L Def. Prem.
Put$50.0060,00060,000 11/20/15Union BankOct-Dec 2016L Def. Prem.
Put$50.0090,00090,000 11/20/15FrostOct-Dec 2016L Def. Prem.
Put$50.0030,00030,000 11/20/15Wells FargoOct-Dec 2016L Def Prem.
Put$50.0045,00045,000 11/20/15RBCOct-Dec 2016L Def. Prem. Put$50.0015,00015,000
11/20/15FrostJan-Mar 2017L Def Prem Put$50.0090,00090,000
11/20/15ComericaJan-Mar 2017L Def Prem. Put$50.0090,000--90,000
11/20/15FrostApr-Jun 2017L Def. Prem. Put$50.0090,00090,000
11/20/15ComericaApr-Jun 2017L Def Prem. Put$50.0090,00090,000 11/20/15Scotia
BankJul-Sep 2017L Def. Prem. Put$50.0045,00045,000 11/20/15Wells FargoJul-Sep
2017L Def Prem. Put$50.00--90,000-90,000 11/20/15Wells FargoJul-Sep 2017L Def
Prem. Put$50.0045,00045,000 11/20/15Scotia BankOct-Dec 2017L Def. Prem.
Put$50.00--45,00045,000 11/20/15Wells FargoOct-Dec 2017L Def. Prem.
Put$50.0075,00075,000 11/20/15Wells FargoOct-Dec 2017L Def. Prem.
Put$50.0045,00045,000 C. Deferred Premium Puts
Subtotal195,000165,000180,000180,000180,000180,000165,000--1,245,000 Weighted
Average Price$ 50.00$ 50.00$ 50.00$ 50.00$ 50.00$ 50.00$ 50 00n/an/a
01/22/15ComericaApr-Sep 2016S Call$50.00(30,000)(30,000)(60,000)
11/20/15ComericaApr-Jun 2016L Def. Prem. Call$50.0030,00030,000
11/20/15RBCJul-Sep 2016L Def. Prem. Call$50.0030,000---30,000 01/22/15Scotia
BankApr-Jun 2016S Call$50.00(45,000)(45,000) 11/20/15Scotia BankApr-Jun 2016L
Def. Prem. Call$50.0045,000--45,000 01/23/15Wells FargoApr-Jun 2016S
Call$50.00(75,000)(75,000) 11/20/15ComericaApr-Jun 2016L Def. Prem.
Call$50.0075,00075,000 01/22/15Scotia BankJul-Sep 2016S
Call$50.00(45,000)(45,000) 11/20/15Scotia BankJul-Sep 2016L Def. Prem.
Call$50.0045,000--45,000 01/23/15Wells FargoJul-Sep 2016S
Call$50.00(60,000)(60,000) 11/20/15Wells FargoJul-Sep 2016L Def. Prem.
Call$50.0060,00060,000 D. Crystallized Calls Subtotal---------- Weighted Average
Price$ 50.00$ 50.00n/an/an/an/an/an/an/a Total (A + B + C +
D)315,000300,000300,000240,000240,000240,000225,000120,000120,0002,100,000
Weighted Average Price$ 65.25$ 68.00$ 55.67$ 47.50$ 47.50$ 47.50$ 47.33$ 45 00$
45 .00




Schedule 2 – Page 2

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

Section 7.7.

Investments.

None.

 

 

Schedule 2 – Page 3

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 3

SECURITY SCHEDULE

 

1)

Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
(the “Mortgage”) given by Borrower for the benefit of Administrative Agent,
Collateral Agent and Lenders.

 

2)

Pledge and Security Agreement given by each Restricted Person for the benefit of
the Administrative Agent, Collateral Agent and Lenders.

 

3)

Guaranty given by MLP for the benefit of the Administrative Agent, Collateral
Agent and Lenders.

 

4)

Financing Statement naming Borrower as debtor and Administrative Agent as
secured party covering collateral in the Deed of Trust to be filed with the
appropriate recording authority in the State of Delaware.

 

5)

Deposit Account Control Agreement with First Bank and Trust Company in favor of
Administrative Agent.

 

6)

Additional Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement (the “Mortgage”) given by Borrower for the benefit of
Administrative Agent, Collateral Agent and Lenders relating to the additional
Oil and Gas Properties being acquired in or about the effective date of
Amendment No. 10.

 

 

Schedule  3 – Page 1

Mid-Con Energy Properties, LLC

Compiled Credit Agreement

217569 000156 3769854.11

--------------------------------------------------------------------------------

 

SCHEDULE 4

INSURANCE SCHEDULE

 

INSURANCE SCHEDULE

 

1.

Commercial General Liability Insurance, written to include the following limits:

 

 

 

 

 

 

 

Each Occurrence

 

$1,000,000

 

Damage to Rented Premises (Ea occurrence)

 

$100,000

 

Med Exp (Any one person)

 

$5,000

 

Personal & Adv Injury

 

$1,000,000

 

General Aggregate

 

$2,000,000

 

Products – Comp/Op Agg

 

$2,000,000

 

 

 

 

2.

Automobile Liability Insurance, written to include the following limits:

 

 

 

 

 

 

 

Combined Single Limit (Ea accident)

 

$1,000,000

 

 

 

 

 

Excess/Umbrella Liability Insurance, written to include the following limits:

 

 

 

 

 

 

 

Each Occurrence

 

$5,000,000

 

Aggregate

 

$5,000,000

 

 

 

 

4.

D&O Liability Insurance, written to include the following limits:

 

 

 

 

 

 

 

Liability

 

$20,000,000

 

 

 

 

Schedule 4 – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 5

EXISTING HEDGING CONTRACTS

 

[g2018013121451516956201.jpg]

Mid-Con Energy Partners, LP Section 7.3- Hedge Schedule as of August 1, 2016 for
Amendment No. 10 07/01/16ScotiaBankJul-Sep 2016SwapS49.1575,00075,000
07/01/16ScotiaBankJul-Sep2016SwapS49 0045,00045,000 07/01/16ScotiaBankJul-Sep
2016SwapS48.9545,00045,000 07/01/16Wells FargoJul-Sep 2016SwapS48
67135,000135,000 05/12/15RBCOct-Dec 2016SwapS65.0060,00060,000 06/16/15Union
BankOct-Dec 2016SwapS63.3560.00060.000 A. Conventional Swap
Subtotal300,000120,000420.000 Weighted Average Swap Price$ 4888$ 64
18n/an/an/an/an/an/an/an/a 04/11/16FrostJan-Mar
2017Collar$40.00S48.8430.00030,000 04/11/16ScotiaBankJan-Mar
2017Collar$40.00$49.1530.00030,000 04/11/16FrostApr-Jun 2017Collar$40
00$50.0530,00030,000 04/11/16ScotiaBankApr-Jun 2017Collar$40
00$50.2530,00030,000 04/11/16FrostJul-Sep 2017Collar$40.00$51.1630,00030,000
04/11/16Wells FargoJul-Sep 2017Collar$40.00$51.2730,00030,000
04/11/16FrostOct-Dec 2017Collar$40.00$52.3430,00030,000 04/11/16Wells
FargoOct-Dec 2017Collar$40 00$52.3530,00030,000 05/26/16Wells FargoJan-Mar
2018Collar$45.00$57.2530,00030,000 05/26/16Union BankJan-Mar
2018CollarS45.00$59.0060,00060,000 05/26/16ScotiaBankJan-Mar
2018Collar$45.00$58.0030,00030,000 07/29/16ScotiaBankJan-Mar
2018Collar$45.00$50.0015,00015,000 05/26/16Wells FargoApr-Jun
2018Collar$45.00$57.4030,00030,000 05/26/16Union BankApr-Jun
2018Collar$45.00S59.6560,00060,000 05/26/16ScotiaBankApr-Jun
2018Collar$45.00$58.4030,00030,000 07/29/16ScotiaBankApr-Jun
2018Collar$45.00$51.0015,00015,000 07/29/16Wells FargoJul-Sep
2018Collar$45.00$52.4230,00030,000 08/01/16Wells FargoJul-Sep 2018Collar$43
00$52.427500075,000 07/29/16Wells FargoOct-Dec 2018Collar$45
00$53.0630,00030,000 08/01/16Wells FargoOct-Dec
2018Collar$43.00$53.1675,00075,000 Months Counterparty Outstanding Instrument
Type Price Floor Ceiling 4Q18 Total Bbl B. Costless Collars Subtotal
60,00060,00060,00060,000135,000136,000105,000105,000 Weighted Average Put Strike
Price Weighted Average Call Strike Price $4357 $5313 $ 4000$40 00$ 40.00$ 4000$
45.00$ 45.00$ 4357 $ 4900$5015$ 51.22$ 5235$ 5739$ 57.91$ 52.42 3,261 81% 2,667
66% 2.637 65% 2,609 64% 1.500 37% 1.484 37% 11/20/15Union BankOct-Dec 2016 L
Def. Prem Put$ 50.00- 90.00090,000 11/20/15FrostOct-Dec 2016 L Def. Prem Put$
50.00- 30.00030,000 11/20/15Wells FargoOct-Dec 2016 L Def Prem Put$ 50.00- 45
00045,000 11/20/15RBCOct-Dec 2016 L Def. Prem. Put$ 50.00- 15.00015,000
11/20/15FrostJan-Mar 2017 L Def. Prem. Put$ 50.0090 00090,000
11/20/15ComericaJan-Mar 2017 L Def. Prem Put$ 50.0090,00090,000
11/20/15FrostApr-Jun 2017 L Def Prem Put$ 500090,00090,000
11/20/15ComericaApr-Jun 2017 L Def. Prem Put$ 50.0090,00090,000
11/20/15ScotiaBankJul-Sep 2017 L Def. Prem Put$ 50.0045,00045,000 11/20/15Wells
FargoJul-Sep 2017 L Def. Prem Put$ 50.0090,00090,000 11/20/15Jul-Sep 2017 L Def.
Prem Put$ 50.0045.00045,000 11/20/15ScotiaBankOct-Dec 2017 L Def. Prem Put$
50.0045 000 -45,000 11/20/15Wells FargoOct-Dec 2017 L Def. Prem Put$ 50 0075 000
•75,000 11/20/15Wells FargoOct-Dec 2017 L Def Prem Put$ 50.0045 000 -45,000
07/29/16Wells FargoJul-Sep 2018 L Def. Prem Put$ 45.00- 30.00030,000
07/29/16Wells FargoOct-Dec 2018 L Def. Prem Put$ 45.0030,00030,000 C. Deferred
Premium Puts Subtotal (1)(2)- 180,000180,000180.000180,000165,000 --
30,00030.000945,000 Weighted Average Put Strike Pricen/a $ 50.00$ 5000$ 50 00$
50.00$ 5000 n/an/a $ 4500$ 4500 Total (A + B + C)300,000
300,000240,000240.000240.000225,000 135,000135,000 135,000135,0002,085,000
Weighted Average Floor Strike Price$48.88 Hedged (BU/d)3.261 % Hedged (Based on
4.050 Boe/d guidance mid-point) (3)81% $ 55.67 $ 47 50 $ 47 50 $ 47 50 $ 4733 $
4500 $ 45.00 $ 43.8i $ 43 89 1.467  Deferred premium puts include premiums that
are to be paid monthly as the contracts settle. Please refer to our SEC filings
for additional details.  Total deferred put premiums by calendar year: 2016 ($1
3MM), 2017 ($4.9MM), and 2018 (SO 4MM).  % Hedged based 2016 guidance as
announced on August 1 2016

 

 

Schedule 5 – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 7.1

ADDITIONAL PERMITTED INDEBTEDNESS

NONE.

Schedule 7.1 – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 7.2

 

ADDITIONAL PERMITTED LIENS

 

NONE.

Schedule 7.2 – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

PROMISSORY NOTE

 

$__________New York, New York__________, 2011

FOR VALUE RECEIVED, the undersigned, MID-CON ENERGY PROPERTIES, LLC, a Delaware
limited liability company (herein called “Borrower”), hereby promises to pay to
the order of ____________________, a ____________________ (herein called
“Lender”), the principal sum of ____________________ DOLLARS ($__________), or,
if greater or less, the aggregate unpaid principal amount of the Loan made under
this Note by Lender to Borrower pursuant to the terms of the Credit Agreement
(as hereinafter defined), together with interest on the unpaid principal balance
thereof as hereinafter set forth, both principal and interest payable as herein
provided in lawful money of the United States of America at the offices of the
Administrative Agent under the Credit Agreement or at such other place as from
time to time may be designated by the holder of this Note.

 

This Note (a) is issued and delivered under that certain Credit Agreement dated
as of December 20, 2011 among Borrower, Wells Fargo Bank, National Association,
as Administrative Agent, and the Lenders (including Lender) referred to therein
(herein, as from time to time supplemented, amended or restated, called the
“Credit Agreement”), and is a “Note” as defined therein, (b) is subject to the
terms and provisions of the Credit Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of certain Security Documents (as identified and defined in the
Credit Agreement).  Payments on this Note shall be made and applied as provided
herein and in the Credit Agreement.  Reference is hereby made to the Credit
Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
terms used and not defined herein and to the Security Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

In no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Credit Agreement which more fully set out
the limitations on how interest accrues hereon.

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.




Exhibit A – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of New York (without regard to principles of conflicts of
law), except to the extent the same are governed by applicable federal Law.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Financial Officer

 

Exhibit A – Page 2

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.  Pursuant to the terms of the Agreement, Borrower hereby
requests a Borrowing of new Loans to be advanced pursuant to Section 2.1 of the
Agreement as follows:

Aggregate amount of Borrowing: $__________________

 

Type of Loans in Borrowing:

__________________

Date on which Loans are to be advanced: __________________

Length of Interest Period for Eurodollar Loans (1, 2, 3, or 6 months):
__________ Months

If combined with existing Loans, see attached Continuation/Conversion Notice.

To induce Lenders to make such Loans, the undersigned, a Responsible Officer of
the Borrower hereby represents, warrants, acknowledges, and agrees to and with
Administrative Agent and each Lender that:

(a)  The officer signing this instrument is the duly elected, qualified and
acting officer of Borrower as indicated below such officer’s signature hereto
having all necessary authority to act on behalf of Borrower in making the
request herein contained.

(b)  The representations and warranties of Restricted Persons set forth in the
Agreement and the other Loan Documents are true and correct on and as of the
date hereof (except (i) to the extent that the facts on which such
representations and warranties are based have been changed by the extension of
credit under the Agreement or (ii) such representations and warranties that
expressly refer to an earlier date, which shall have been true as of such
earlier date), with the same effect as though such representations and
warranties had been made on and as of the date hereof.

(c)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon
Borrower’s receipt and application of the Borrowing requested hereby.  Borrower
will use the Loans hereby requested in compliance with Section 2.4 of the
Agreement.

(d)  Except to the extent waived in writing as provided in Section 10.1(a) of
the Agreement, each Restricted Person has performed and complied with all
agreements and conditions in the Agreement required to be performed or complied
with by such Restricted Person on or prior to the date hereof, and each of the
conditions precedent to Loans contained in the Agreement remains satisfied.

Exhibit B – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

(e)  Facility Usage, after the making of the Loans requested hereby, will not be
in excess of the Borrowing Base on the date requested for the making of such
Loans.

(f)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The Responsible Officer signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgements and agreements of Borrower are true, correct and complete.

IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Financial Officer:

 

Exhibit B – Page 2

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C

CONTINUATION/CONVERSION NOTICE

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.

Borrower hereby requests a Conversion or Continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:

Existing Borrowing(s) to be continued or converted:

$____________ of Eurodollar Loans with Interest Period ending ______________

$____________ of Base Rate Loans

If being combined with new Loans, $____________ of new Loans to be advanced on
____________.

Aggregate amount of new Borrowing: $__________________

Type of Loans in new Borrowing: __________________

Date of Continuation or Conversion:__________________

Length of Interest Period for Eurodollar Loans

(1, 2, or 3 months):___________ months

To meet the conditions set out in the Agreement for such
Conversion/Continuation, Borrower hereby represents, warrants, acknowledges, and
agrees to and with Administrative Agent and each Lender that:

(a)  The Responsible Officer of Borrower signing this instrument is a duly
elected, qualified and acting officer of Borrower as indicated below such
officer’s signature hereto having all necessary authority to act on behalf of
Borrower in making the request herein contained.

(b)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement.

(c)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

Exhibit C – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

The Responsible Officer of Borrower signing this instrument hereby certifies
that, to the best of his knowledge after due inquiry, the above representations,
warranties, acknowledgments, and agreements of Borrower are true, correct and
complete.

IN WITNESS WHEREOF this instrument is executed as of ______________, 20120__.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Financial Officer

 

 

Exhibit C – Page 2

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT D

REPAYMENT NOTICE

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.

The Borrower is repaying Loans as follows:

 

1.

Loans outstanding prior to the repayment referred to herein: $__________

2.Amount of repayment: $__________

3.Date of repayment: _______________, 201_.

4.Type of Loan and amount to which repayment applies:

 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of:

(i)one month $__________

 

(ii)

two months$__________

(iii)three months$__________

 

(iv)

six months $__________

The repayment referred to herein complies with [Section 2.6 – Optional
Prepayments] OR [Section 2.7 – Mandatory Prepayments] of the Agreement.

IN WITNESS WHEREOF this instrument is executed as of ______________, 20120__.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Name:

Title:

 

Exhibit D – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT E

CERTIFICATE ACCOMPANYING

  FINANCIAL STATEMENTS  

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.  

This Certificate is furnished pursuant to Section 6.2(b) of the
Agreement.  Together herewith Borrower is furnishing to Administrative Agent and
each Lender Borrower’s *[audited/unaudited] financial statements (the “Financial
Statements”) as at ____________ (the “Reporting Date”).  Borrower hereby
represents, warrants, and acknowledges to Administrative Agent and each Lender
that:

(a)  the officer signing this instrument is the duly elected, qualified and
acting chief financial officer of the MLP and, as such, is Borrower’s chief
financial officer;

(b)  the Financial Statements are accurate and complete and satisfy the
requirements of the Agreement;

(c)  attached hereto is a Schedule of Calculations showing Borrower’s
[compliance/non-compliance] as of the Reporting Date with the requirements of
Sections 7.3, 7.12 and 7.13 of the Agreement.

(d)  on the Reporting Date, Borrower was, and on the date hereof Borrower is, in
full compliance with the disclosure requirements of Section 6.4 of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument *[except for Default(s) under Section(s)
____________ of the Agreement, which *[is/are] more fully described on a
schedule attached hereto].

(e)  *[Unless otherwise disclosed on a schedule attached hereto,] The
representations and warranties of Borrower set forth in the Agreement and the
other Loan Documents are true and correct on and as of the date hereof (except
to the extent that the facts on which such representations and warranties are
based have been changed by the extension of credit under the Agreement), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

The officer of the MLP signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above representations, warranties and
acknowledgments of Borrower and, to the best of his knowledge, such
representations, warranties, and acknowledgments are true, correct and complete.




Exhibit E – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.

MID-CON ENERGY PARTNERS, LP, a

Delaware limited liability company

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Financial Officer

 

 

Exhibit E – Page 2

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
Percentage Share identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

Section 2A.1

Section 3A.11.Assignor:______________________________

Section 4A.1

Section 5A.1

2.Assignee:______________________________ [and is an [Affiliate][Approved Fund
of [identify Lender]/[Eligible Assignee1]

Section 6A.1

Section 7A.13.Borrower:MID-CON ENERGY PROPERTIES, LLC

Section 8A.1

Section 9A.1

4.Administrative Agent: Wells Fargo Bank, National Association

Section 10A.1

 

1 Select as applicable.



Exhibit F – Page 1

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

Section 11A.1

5.Credit Agreement:Credit Agreement, dated as of December 20, 2011, among
MID-CON ENERGY PROPERTIES, LLC, Wells Fargo Bank, National Association, as
Administrative Agent, and Lenders from time to time party thereto.

Section 12A.1



Section 13A.16.Assigned Interest:

Section 14A.1

Section 15A.1

Section 16A.1

Section 17A.1

Section 18A.1Assignee

Section 19A.1

Section 20A.1Aggregate Amount of

Section 21A.1Commitment for all Lenders

Section 22A.1

Section 23A.1Amount of

Section 24A.1Commitment

Section 25A.1Assigned

Section 26A.1

Section 27A.1Percentage Share

Section 28A.1Assigned

Section 29A.1

Section 30A.1

Section 31A.1

Section 32A.1

Section 33A.1

Section 34A.1$________________

Section 35A.1$________________

Section 36A.1______________%

Section 37A.1

Section 38A.1$________________

Section 39A.1$________________

Section 40A.1______________%

Section 41A.1

Section 42A.1$________________

Section 43A.1$________________

Section 44A.1______________%

[7.Trade Date:__________________]2

Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

Section 45A.1

Section 46A.1ASSIGNOR

Section 47A.1[NAME OF ASSIGNOR]

Section 48A.1

Section 49A.1By: _____________________________

Section 50A.1Title:

Section 51A.1

Section 52A.1ASSIGNEE

Section 53A.1[NAME OF ASSIGNEE]

Section 54A.1

Section 55A.1By: _____________________________

Section 56A.1Title:

 

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit F – Page 2

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

Section 57A.1[Consented to and]3 Accepted:

Section 58A.1

Section 59A.1WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Section 60A.1Administrative Agent

Section 61A.1

Section 62A.1By: _________________________________

Section 63A.1      Name:

Section 64A.1Title:

Section 65A.1

Section 66A.1

Section 67A.1

Section 68A.1

Section 69A.1

Section 70A.1[Consented to:]

Section 71A.14

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

Section 72A.1President and Chief Financial Officer




 

3 To be added only if the consents of Administrative Agent is required by the
terms of the Credit Agreement.



4 To be added only if the consent of Borrower and/or other parties (e.g.  LC
Issuer) are required by the terms of the Credit Agreement.



Exhibit F – Page 3

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.2 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

4814-8639-2411v.14834-7242-0945v.12 4839-1738

 

Exhibit F – Page 4

Mid-Con Energy Properties

Compiled Credit Agreement

--------------------------------------------------------------------------------

 

Document comparison by Workshare 9.5 on Tuesday, January 30, 2018 3:14:14 PM

Input:

Document 1 ID

netdocuments://4814-8639-2411/1

Description

Compiled Midcon Energy Credit Agreement (thru 11th)

Document 2 ID

netdocuments://4834-7242-0945/12

Description

Compiled Midcon Energy Credit Agreement (thru 12th)

Rendering set

Standard

 

Legend:

Insertion

Deletion

Moved from

Moved to

Style change

Format change

Moved deletion

Inserted cell

 

Deleted cell

 

Moved cell

 

Split/Merged cell

 

Padding cell

 

 

Statistics:

 

Count

Insertions

345

Deletions

405

Moved from

27

Moved to

27

Style change

0

Format changed

0

Total changes

804

 

 

 